Exhibit 10.2

Execution Version

AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT

Dated as of November 15, 2012,

among

SEALED AIR CORPORATION and

THE OTHER BORROWERS NAMED HEREIN,

as Borrowers

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders

THE INITIAL ISSUING BANKS NAMED HEREIN,

as Initial Issuing Banks

CITIBANK, N.A.,

as Agent

CITIGROUP GLOBAL MARKETS INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BNP PARIBAS SECURITIES CORP. and

RBS SECURITIES INC.

as Joint Lead Arrangers and Joint Bookrunning Managers

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

  

SECTION 1.01

  Certain Defined Terms      7   

SECTION 1.02

  Computation of Time Periods      55   

SECTION 1.03

  Accounting Terms      56   

SECTION 1.04

  Exchange Rates; Currency Equivalents      56   

SECTION 1.05

  Construction      56   

SECTION 1.06

  Dutch Terms      57   

SECTION 1.07

  Quebec Matters      57   

SECTION 1.08

 

Code of Banking Practice. The parties hereto agree that the Code of Banking
Practice does not apply to the Loan Documents.

     58   

SECTION 1.09

  Terms Generally      58    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES AND
LETTERS OF CREDIT   

SECTION 2.01

  The Advances and Letters of Credit      58   

SECTION 2.02

  Borrowing Mechanics      62   

SECTION 2.03

  Issuance of and Drawings and Reimbursement Under Letters of Credit.      65   

SECTION 2.04

  Incremental Commitments      68   

SECTION 2.05

  Fees      70   

SECTION 2.06

  Termination or Reduction of the Commitments      71   

SECTION 2.07

  Repayment of Advances      72   

SECTION 2.08

  Interest on Advances      78   

SECTION 2.09

  Interest Rate Determination      79   

SECTION 2.10

  Optional Conversion of Advances      81   

SECTION 2.11

  Prepayments of Term Advances, Revolving Credit Advances and Swing Line
Advances      82   

SECTION 2.12

  Increased Costs      85   

SECTION 2.13

  Illegality      86   

SECTION 2.14

  Payments and Computations      87   

SECTION 2.15

  Taxes      88   

SECTION 2.16

  Sharing of Payments, Etc.      91   

SECTION 2.17

  Evidence of Debt      91   

SECTION 2.18

  Use of Proceeds      92   

SECTION 2.19

  Defaulting Lenders      92   

SECTION 2.20

  Replacement of Lenders      95   

SECTION 2.21

  Borrower Representative      96   

SECTION 2.22

  Public Offer      96   

 



--------------------------------------------------------------------------------

ARTICLE III    CONDITIONS TO LENDING   

SECTION 3.01

  Conditions Precedent to the Initial Advances      98   

SECTION 3.02

  Conditions to all Advances      101   

SECTION 3.03

  Determinations Under Section 3.01      101    ARTICLE IV    REPRESENTATIONS
AND WARRANTIES   

SECTION 4.01    

  Representations and Warranties of the Borrowers      101    ARTICLE V   
COVENANTS OF THE COMPANY   

SECTION 5.01

  Affirmative Covenants      109   

SECTION 5.02

  Negative Covenants      118   

SECTION 5.03

  Company Net Total Leverage Ratio      133    ARTICLE VI    EVENTS OF DEFAULT
  

SECTION 6.01

  Events of Default      133   

SECTION 6.02

  Actions in Respect of the Letters of Credit upon Default      136   
ARTICLE VII    GUARANTY   

SECTION 7.01

  Guaranty      137   

SECTION 7.02

  Guaranty Absolute      138   

SECTION 7.03

  Waivers and Acknowledgments      139   

SECTION 7.04

  Subrogation      139   

SECTION 7.05

  Subordination      140   

SECTION 7.06

  Continuing Guaranty; Assignments      141    ARTICLE VIII    THE AGENT   

SECTION 8.01

  Authorization and Action      141   

SECTION 8.02

  Agent’s Reliance, Etc.      142   

SECTION 8.03

  CBNA and Affiliates      143   

SECTION 8.04

  Lender Credit Decision      143   

 

 

2



--------------------------------------------------------------------------------

SECTION 8.05

  Indemnification      143   

SECTION 8.06

  Appointment as Agent and Administrator in Relation to German Collateral     
144   

SECTION 8.07

  Successor Agent      146   

SECTION 8.08

  Other Agents      146   

SECTION 8.09    

  Delegation of Duties      146   

SECTION 8.10

  Appointment for the Province of Québec      147    ARTICLE IX    MISCELLANEOUS
  

SECTION 9.01

  Amendments, Etc.      148   

SECTION 9.02

  Notices, Etc.      150   

SECTION 9.03

  No Waiver; Remedies      151   

SECTION 9.04

  Costs and Expenses      151   

SECTION 9.05

  Right of Set-off      153   

SECTION 9.06

  Binding Effect      153   

SECTION 9.07

  Assignments and Participations      154   

SECTION 9.08

  Confidentiality      158   

SECTION 9.09

  Designated Borrower      158   

SECTION 9.10

  Governing Law      159   

SECTION 9.11

  Execution in Counterparts      159   

SECTION 9.12

  Judgment      160   

SECTION 9.13

  Jurisdiction, Etc.      160   

SECTION 9.14

  Substitution of Currency      161   

SECTION 9.15

  No Liability of the Issuing Banks      161   

SECTION 9.16

  Patriot Act      162   

SECTION 9.17

  Release of Collateral      162   

SECTION 9.18

  Waiver of Jury Trial      164   

SECTION 9.19

  Parallel Debt      164   

SECTION 9.20

  Intercreditor Agreement      165   

SECTION 9.21

  Exceptions to the Application of the Bank Transaction Agreement      165   

SECTION 9.22

  Financial Assistance Australian Loan Party      165   

 

 

3



--------------------------------------------------------------------------------

SCHEDULES

 

I Commitments and Applicable Lending Offices

II Designated Borrowers

III Diversey Outstanding Indebtedness

IV Specified Foreign Restructuring Transactions

1.01(i) Unrestricted Subsidiaries

1.01(ii) Subsidiary Guarantors

2.01(e) Existing Letters of Credit

4.01(c)(i) Owned Real Property

4.01(c)(ii) Material Leased Real Property – Lessee

4.01(l) Subsidiaries

5.01(h) Collateral Jurisdictions and Excluded Collateral Jurisdictions

5.01(m) Post-Closing Matters

5.02(a) Liens

5.02(b) Existing Indebtedness

5.02(d) Investments

5.02(e) Dispositions

5.02(f) Fundamental Changes

5.02(k) Sales and Leasebacks

5.02(l) Negative Pledges

EXHIBITS

 

A Form of Revolving Credit Note

B-1 Form of Term Note

B-2 Form of Term B-1 Note

C Form of Notice of Borrowing

D Form of Assignment and Acceptance

E-1 Form of US Subsidiary Guaranty

E-2 Form of Foreign Subsidiary Guaranty

F Form of Loan Certificate

G Form of Solvency Certificate

H-1 Form of Opinion of Simpson Thacher & Bartlett LLP

H-2 Form of Opinion of Clifford Chance LLP

H-3 Form of Opinion of Special Counsel for certain Restricted Subsidiaries of
the Company

I [Reserved]

J Form of Borrower Designation Agreement

K Form of Mortgage

L-1 Form of U.S. Tax Compliance Certificate

L-2 Form of U.S. Tax Compliance Certificate

L-3 Form of U.S. Tax Compliance Certificate

L-4 Form of U.S. Tax Compliance Certificate

M Auction Procedures

 

4



--------------------------------------------------------------------------------

AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT

This AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT, dated as of
November 15, 2012 (this “Agreement”), made by and among SEALED AIR CORPORATION,
a Delaware corporation (the “Company”), CRYOVAC, INC., a Delaware corporation
(the “New Borrower”), DIVERSEY CANADA, INC., an Ontario corporation (the “CDN
Borrower”), SEALED AIR JAPAN HOLDINGS G.K., a Japanese limited liability company
(godo kaisha) (the “JPY Borrower”), SEALED AIR B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) under Dutch law,
having its statutory seat in Nijmegen, the Netherlands and registered with the
trade register of the Chambers of Commerce in the Netherlands under number
10025224 and DIVERSEY EUROPE B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) under Dutch law, having its
statutory seat in Utrecht, the Netherlands and registered with the trade
register of the Chambers of Commerce in the Netherlands under number 30179832
(together, the “Euro Borrowers”), SEALED AIR CORPORATION (US), a Delaware
corporation (the “US Revolver Borrower”), SEALED AIR LUXEMBOURG S.C.A., a
société en commandite par actions incorporated and existing under the laws of
Luxembourg, with registered office at 16 avenue Pasteur, L-2310 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies under the
number B 89671 (the “Lux Revolver Borrower”), CRYOVAC AUSTRALIA PTY LIMITED, ACN
004 207 532, a company incorporated under the laws of Australia and SEALED AIR
AUSTRALIA (HOLDINGS) PTY LTD, ACN 102 261 307, a company incorporated under the
laws of Australia (together, the “Australian Revolver Borrowers”) and certain
Subsidiaries of the Company listed on Schedule II (each a “Designated Borrower”
and, collectively with the Company, the New Borrower, the CDN Borrower, the JPY
Borrower, the Euro Borrowers, the US Revolver Borrower, the Lux Revolver
Borrower and the Australian Revolver Borrowers, the “Borrowers”), the banks,
financial institutions and other investors listed on Schedule I hereto (the
“Initial Lenders”) and the initial issuing banks (the “Initial Issuing Banks”)
listed on Schedule I hereto, and CITIBANK, N.A. (together with any of its
Affiliates acting as Agent hereunder, “CBNA”), as Agent for the Lenders (as
hereinafter defined) and the Issuing Banks (in such capacity, and as agent for
the Secured Parties under the other Loan Documents, the “Agent”), CITIGROUP
GLOBAL MARKETS INC. (“CGMI”), as joint lead arranger and joint bookrunning
manager COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH (“Rabobank”) as documentation agent (in such
capacity, the “Documentation Agent), joint lead arranger and joint bookrunning
manager, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”), as joint
lead arranger and joint bookrunning manager, BNP PARIBAS SECURITIES CORP
(“BNPPSC”), as joint lead arranger and joint bookrunning manager, and RBS
SECURITIES INC. (“RBSSI”), as joint lead arranger and joint bookrunning manager
(CGMI, Rabobank, MLPFS, BNPPSC, and RBSSI, as joint lead arrangers, the “Joint
Lead Arrangers” and as joint bookrunning managers, the “Joint Bookrunning
Managers”).

PRELIMINARY STATEMENTS:

WHEREAS, the Company, the CDN Borrower, Diversey G.K. (the “Original JPY
Borrower”), the Euro Borrower, the US Revolver Borrower, the Lux Revolver
Borrower, the Australian Revolver Borrowers, the Designated Borrowers party
thereto, the Lenders and Issuing

 

5



--------------------------------------------------------------------------------

Banks party thereto, the Agent, the Co-Syndication Agents, the Joint Lead
Arrangers, the Joint Bookrunner Managers and the Documentation Agent entered
into that certain Syndicated Facility Agreement, dated as of October 3, 2011 (as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), pursuant to which concurrently
with the consummation of the Acquisition (as hereinafter defined) (a) the
Lenders party thereto extended credit to the Company in an aggregate principal
amount of $794,610,042.74, under the Term A Facility (as hereinafter defined),
(b) the Lenders party thereto extended credit to the CDN Borrower in an
aggregate principal amount of $82,712,000.00, denominated in CDN (as hereinafter
defined), under the CDN Term A Facility (as hereinafter defined), (c) the
Lenders party thereto extended credit to the Original JPY Borrower in an
aggregate principal amount of ¥11,454,000,000.00, under the JPY Term A Facility
(as hereinafter defined), (d) the Lenders party thereto extended credit to the
Euro TLA Borrowers in an aggregate principal amount of €55,778,305.17, under the
Euro Term A Facility (as hereinafter defined) (e) the Lenders party thereto
extended credit to the Company in an aggregate principal amount of
$790,000,000.00, under the Term B Facility (as hereinafter defined), (f) the
Lenders party thereto extended credit to the Euro TLB Borrowers in an aggregate
principal amount of €300,000,000.00, under the Euro Term B Facility (as
hereinafter defined), (g) the Lenders and Issuing Banks party thereto made
available to the Borrowers from time to time a US Revolving Credit Facility (as
hereinafter defined) up to an aggregate principal amount of $500,000,000,
available in Dollars (as hereinafter defined) and (h) the Lenders party thereto
and Initial Issuing Banks make available to the Borrowers from time to time a
Multicurrency Revolving Credit Facility (as hereinafter defined) up to the
Equivalent of $200,000,000 available in the Committed Currencies (as hereinafter
defined), for the purposes specified in the Original Credit Agreement;

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated (i) to replace the Term B Facility and the Euro Term B
Facility with the Term B-1 Facility and the Euro Term B-1 Facility, (ii) to
reflect the pay off of the JPY Term A Facility by the Original JPY Borrower and
the addition of a new JPY Term A-1 Facility, and (iii) to further amend certain
provisions of the Existing Credit Agreement as hereinafter set forth; and

WHEREAS, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree that the Existing Credit Agreement is amended and
restated in its entirety as follows:

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

6



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acknowledgement Mandate” means a mandate for notarial acknowledgment of debt as
referred to in Section 5.01(n).

“Acquisition” means the Company’s acquisition of all of the Equity Interests of
Diversey, pursuant to the Merger Agreement.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

“Advance” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Term A Advance, a CDN Term A Advance, a JPY Term A-1
Advance, a Euro Term A Advance, a Term B-1 Advance, a Euro Term B-1 Advance, a
US Revolving Credit Advance, a Multicurrency Revolving Credit Advance, a Swing
Line Advance, an Incremental Term Advance, an Incremental Revolving Credit
Advance, an Other Term Advance or an Other Revolving Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent” has the meaning given to such term in the preamble to this Agreement.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at its office at 1615 Brett Road,
Building #3, New Castle, Delaware 19720, Account No. 36852248, Attention: Bank
Loan Syndications, (b) in the case of Advances denominated in any Foreign
Currency, the account of the Agent designated in writing from time to time by
the Agent to the Company and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Company and the Lenders for such purpose.

“Agreement” has the meaning specified in the preamble to this Agreement.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

 

7



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to (a) the Term B-1 Facility,
(i) 3.00% per annum for Eurocurrency Rate Advances and (ii) 2.00% per annum for
Base Rate Advances; (b) the Euro Term B-1 Facility, (i) 3.50% per annum for
Eurocurrency Rate Advances and (ii) 2.50% per annum for Base Rate Advances and
(c) the Term A Facility, the CDN Term A Facility, the JPY Term A-1 Facility, the
Euro Term A Facility, the US Revolving Credit Facility and the Multicurrency
Revolving Credit Facility from time to time, the Applicable Margin shall be
determined by reference to the table below, based on the Net Total Leverage
Ratio set forth in, and determined based on, the most recent financial
statements and Compliance Certificate delivered to the Agent under
Section 5.01(a)(i) or (ii), and Section 5.01(a)(iii) hereof:

 

Pricing

Level

  

Net Total
Leverage
Ratio

   Applicable
Margin for
Base Rate
Term A
Advances     Applicable Margin
for Eurocurrency
Rate Term A
Advances, CDN
Term A Advances,
JPY Term A-1
Advances and Euro
Term A Advances     Applicable
Margin for Base
Rate US
Revolving Credit
Advances and
Multicurrency
Revolving Credit
Advances     Applicable
Margin for
Eurocurrency
Rate Revolving
Credit Advances
and
Multicurrency
Revolving Credit
Advances  

1

   Less than or equal to 2.75:1.00      1.25 %      2.25 %      1.25 %      2.25
% 

2

   Greater than 2.75:1.00      1.50 %      2.50 %      1.50 %      2.50 % 

Notwithstanding the foregoing, if at any time the Company shall fail to deliver
financial statements to the Agent in accordance with Section 5.01(a)(i) or
5.01(a)(ii), as applicable, then the Applicable Margin shall thereafter be
determined by reference to Pricing Level 2 in the table above until such time as
the Company shall again be in compliance with Sections 5.01(a)(i) and
5.01(a)(ii).

“Approved Fund” means any Person (other than a natural person) that is or will
be engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Equity Interest owned thereby) of any Loan
Party, in one transaction or a series of transactions, whether by sale, lease,
transfer or otherwise; provided that “Asset Dispositions” shall not include any
transaction (or series of related transactions), the Net Cash Proceeds of which
do not exceed $10,000,000.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit D hereto.

“Associate” has the meaning given to it in Section 128F(9) of the Australian Tax
Act.

“AU$” has the meaning specified in the definition of “Committed Currencies”,
below.

“Auction” has the meaning specified in Section 2.11(c).

 

8



--------------------------------------------------------------------------------

“Auction Prepayment” has the meaning specified in Section 2.11(c).

“Auction Procedures” means the procedures set forth in Exhibit M.

“Australian Bill Rate Advance” means an Advance that bears interest at a rate
based upon the Australian Bill Rate pursuant to the applicable Notice of
Borrowing.

“Australian Bill Rate” means, for any Interest Period, (i) the rate per annum
quoted as the average bid rate on the Reuters monitor system page BBSY (or any
page that replaces that page) at or about 10:30 A.M. (Sydney time) on the first
day of such Interest Period for a tenor equal to (or not more than two Business
Days shorter or longer than) such Interest Period; or (ii) if no average bid
rate is published for that tenor in accordance with clause (i) above, the rate
per annum determined by the Agent to be equal to the arithmetic mean (rounded
upwards, if necessary, to four decimal places) of the respective rates (if two
or more), as quoted to the Agent at its request by each applicable Reference
Bank for the purchase of bills of exchange accepted by that Reference Bank which
have a tenor equal to (or no more than two Business Days shorter or longer than)
such Interest Period and a principal amount equal to the amount of the relevant
Advance at or about 10:30 A.M. (Sydney time) on such day; or (iii) if the
Australian Bill Rate cannot be determined in accordance with clauses (i) or
(ii) above, then the bid rate available to the Agent at about 10:30 A.M. (Sydney
time) on such day as conclusively determined in good faith by the Agent giving
regard to comparable indices then available in the then current market for bank
accepted bills of exchange having a tenor as described above.

“Australian Borrower” means any Borrower who is a resident of Australia for the
purposes of the Australian Tax Act, or the Income Tax Assessment Act 1997
(Australia), as the context requires.

“Australian Loan Party” means an Australian Borrower or a Subsidiary Guarantor
incorporated, organized or established under the laws of the Commonwealth of
Australia.

“Australian Revolver Borrowers” has the meaning specified in the preamble to
this Agreement.

“Australian PPSA” means the Personal Property Securities Act 2009 (Cwlth)
Australia (as amended from time to time).

“Australian Tax Act” means the Income Tax Assessment Act 1936 (Cwlth).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Available Basket Amount” means, on any date of determination, an amount equal
to (a) the Cumulative Retained Excess Cash Flow Amount on such date, plus
(b) the aggregate amount of net cash proceeds of any issuance of Qualified
Equity Interests of the Company received by the Company since the Closing Date,
minus (c) the sum of (i) any amounts used to make investments and advances
pursuant to Section 5.02(d)(xiii) after the Closing Date and on or prior to such
date, (ii) any amounts used to make Restricted Payments pursuant to

 

9



--------------------------------------------------------------------------------

Sections 5.02(c)(v) or (vii) after the Closing Date and on or prior to such date
and (iii) any amounts used to make Restricted Junior Payments pursuant to
Section 5.02(m)(ii) after the Closing Date and on or prior to such date.

“Bankruptcy Code” has the meaning specified in Section 6.01(e).

“Bankruptcy Law” means the Bankruptcy Code, or any similar foreign, federal or
state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by CBNA in New York, New York, from
time to time, as CBNA’s base rate; and

(b)  1/2 of one percent per annum above the Federal Funds Rate; and

(c) the rate equal to the Eurocurrency Rate for an Interest Period of one month
for each day that a Base Rate Advance is outstanding (and in respect of any day
that is not a Business Day, the Eurocurrency Rate as in effect on the
immediately preceding Business Day) plus 1%.

“Base Rate Advance” means a Revolving Credit Advance, a Term A Advance, a
Term B-1 Advance, a Euro Term B-1 Advance, a Swing Line Advance, an Incremental
Revolving Credit Advance or an Incremental Term Advance, in each case
denominated in Dollars, that bears interest as provided in Section 2.08(a)(i).

“BNPPSC” has the meaning specified in the preamble to this Agreement.

“Bond” has the meaning specified in Section 8.10.

“Borrower Designation Agreement” means, with respect to any Subsidiary, an
agreement in the form of Exhibit J hereto signed by such Subsidiary and the
Company.

“Borrower Representative” has the meaning specified in Section 2.21.

“Borrowers” has the meaning specified in the preamble to this Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Term A Borrowing, a CDN Term A
Borrowing, a JPY Term A-1 Borrowing, a Euro Term A Borrowing, a Term B-1
Borrowing, a Euro Term B-1 Borrowing, a Swing Line Borrowing or an Incremental
Borrowing, as applicable.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the

 

10



--------------------------------------------------------------------------------

Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
System is open); provided that, when used in connection with an Australian Bill
Rate Advance, the term “Business Day” shall also exclude any day on which
Australian banks are not open for dealings in AU$ deposits in Melbourne and
Sydney, Australia.

“Canadian Pension Event” means (a) the termination in whole or in part of any
Canadian Pension Plan that contains a defined benefit provision, (b) a material
change in the funded status of a Canadian Pension Plan, (c) the merger of a
Canadian Pension Plan, of which a Borrower or a Restricted Subsidiary is the
administrator or plan sponsor, with another pension plan, where either plan
contains a defined benefit provision and has at any time been funded by a trust,
(d) a material change in the contribution rates payable by a Borrower to a
Canadian Pension Plan, (e) the receipt by a Borrower of any notice concerning
liability arising from the withdrawal or partial withdrawal of a Borrower or any
other party from a Canadian Pension Plan, (f) the occurrence of an event under
the Income Tax Act (Canada) that could reasonably be expected to affect the
registered status of any Canadian Pension Plan, (g) the receipt by a Borrower of
any order or notice of intention to issue an order from the applicable pension
standards regulator or Canada Revenue Agency that could reasonably be expected
to affect the registered status or cause the termination (in whole or in part)
of any Canadian Pension Plan that contains a defined benefit provision, (h) the
receipt of notice by a Canadian Borrower from the administrator, the funding
agent or any other person of any failure to remit contributions to a Canadian
Pension Plan by the applicable Canadian Borrower, (i) the adoption of any
amendment to a Canadian Pension Plan that would require the provision of
security pursuant to applicable law, (j) the issuance of either any order
(including an order to remit delinquent contributions) or charges that may give
rise to the imposition of any material fines or penalties in respect of any
Canadian Pension Plan or the issuance of such material fines or penalties or
(k) any other event or condition with respect to a Canadian Pension Plan that
could reasonably be expected to result in (i) a lien, (ii) any acceleration of
any statutory requirements to fund all or a substantial portion of the unfunded
liabilities of such plan, or (iii) any liability of a Borrower or a Restricted
Subsidiary in excess of $75,000,000.

“Canadian Pension Plan” means any plan, program or arrangement that is a
“registered pension plan” as defined in the Income Tax Act (Canada) or is
subject to the funding requirements of applicable provincial or federal pension
benefits standards legislation in any Canadian jurisdiction, or any other plan
organized and administered to provide pensions (but for greater certainty not
including a registered retirement savings plan, supplemental employee retirement
plan, deferred profit sharing plan or similar plan or arrangement), which is
sponsored, administered, maintained or contributed to by or to which there is or
may be an obligation to contribute by any Borrower or Restricted Subsidiary in
respect of any person’s employment in Canada with any Borrower or Restricted
Subsidiary, other than government sponsored plans.

“Capital Expenditure” means any expenditure or obligation which in accordance
with GAAP is or should be treated as a capital expenditure, including the
capital element of any expenditure or obligation incurred in connection with a
finance or Capital Lease.

“Capital Lease” means any lease of property which, in accordance with GAAP,
would be required to be capitalized on the balance sheet of the lessee.

 

11



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a Lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP; provided that obligations that are recharacterized as
Capital Lease Obligations due to a change in GAAP after the Closing Date shall
not be treated as Capital Lease Obligations for any purpose under this Agreement
regardless of the time at which such obligation is incurred; provided further
that obligations that are Capital Lease Obligations as of the Closing Date and
are recharacterized as not constituting Capital Lease Obligations due to a
change in GAAP after the Closing Date shall be treated as Capital Lease
Obligations under this Agreement.

“Cash Collateralize” means, in respect of an obligation, provide and pledge
(subject to a first priority perfected security interest) cash collateral in
Dollars (or any other currency reasonably satisfactory to the Agent), at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the relevant Issuing Bank or Swing Line Bank, as
the case may be (and “Cash Collateralization” shall have a meaning correlative
to the foregoing).

“Cash Equivalents” means Investments in (a) direct obligations of, or
obligations unconditionally guaranteed by, the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof), having maturities
of less than one year; (b) time deposits, certificates of deposit and banker’s
acceptances of any commercial bank having combined capital and surplus of not
less than $500,000,000, whose short-term commercial paper rating from S&P is at
least A-2 or from Moody’s is at least P-2 (each an “Approved Bank”) with
maturities of not more than one year from the date of investment; (c) commercial
paper issued by, or guaranteed by, an Approved Bank or by the parent company of
an Approved Bank, or issued by, or guaranteed by, any company with a short-term
debt rating of at least A-2 by S&P and P-2 by Moody’s, in each case maturing
within one year from the date of investment; and (d) repurchase agreements with
a term of less than one year for underlying securities of the types described in
clauses (b) and (c) entered into with an Approved Bank; (e) any money market
fund that meets the requirements of Rule 2a-7(c)(2), (3) and (4) promulgated
under the Investment Company Act of 1940, as amended; and (f) any other fund or
funds making substantially all of their Investments in Investments of the kinds
described in clauses (a) through (d) above.

“Cash Management Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft (daylight and
temporary), credit or debit card, electronic funds transfer and other cash
management arrangements) provided by the Agent, any Lender or any Affiliate
thereof at the time such Cash Management Obligations are entered into, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith to the extent provided for in the
documents evidencing such cash management services.

 

12



--------------------------------------------------------------------------------

“Cash on Hand” means, on any day, the amount of cash and Cash Equivalents of the
Company and its Restricted Subsidiaries as set forth on the balance sheet of the
Company as of such day (it being understood that such amount shall exclude in
any event any cash and Cash Equivalents identified on such balance sheet as
“restricted” (other than cash or Cash Equivalents which are subject to a
perfected security interest under the Collateral Documents) or otherwise subject
to a security interest in favor of any other Person (other than (i) security
interests under the Collateral Documents, (ii) customary liens imposed by the
applicable deposit bank in the ordinary course of business and (iii) any
non-consensual security interests permitted by the Loan Documents)).

“CBNA” has the meaning specified in the preamble to this Agreement.

“CDN” has the meaning specified in the definition of “Committed Currencies”,
below.

“CDN Borrower” has the meaning specified in the preamble to this Agreement.

“CDN Term A Advance” means an Advance made by any CDN Term A Lender under the
CDN Term A Facility.

“CDN Term A Borrowing” means a borrowing consisting of simultaneous CDN Term A
Advances of the same Type and, in the case of Eurocurrency Rate Advances, having
the same Interest Period made by each of the CDN Term A Lenders pursuant to
Section 2.01(a)(ii).

“CDN Term A Facility” means, at any time after the Restatement Effective Date,
the aggregate principal amount of the CDN Term A Advances extended by all CDN
Term A Lenders pursuant to Section 2.01(a)(ii) outstanding at such time.

“CDN Term A Lender” means at any time after the Restatement Effective Date, any
Lender that holds CDN Term A Advances at such time.

“CDN Term A Note” means a promissory note made by the CDN Borrower in favor of a
CDN Term A Lender evidencing CDN Term A Advances made by such CDN Term A Lender,
substantially in the form of Exhibit B-1.

“CGMI” has the meaning specified in the preamble to this Agreement.

“Change of Control” means the occurrence of either of the following: (i) any
“Person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), excluding an employee benefit or stock ownership plan of the
Company, is or shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of 40% or more on a
fully diluted basis of the voting stock of the Company or shall have the right
to elect a majority of the directors of the Company or (ii) the Board of
Directors of the Company shall cease to consist of a majority of Continuing
Directors.

“Closing Date” means October 3, 2011.

 

13



--------------------------------------------------------------------------------

“Code of Banking Practice” means the Code of Banking Practice published by the
Australian Bankers’ Association.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is under the
terms of the Collateral Documents, subject to Liens in favor of the Agent for
the benefit of the Secured Parties as security for the Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, security agreements, share pledge agreements or other
similar agreements and each of the other agreements, instruments or documents
that creates or purports to create a Lien in favor of the Agent for the benefit
of the Secured Parties as security for the Secured Obligations.

“Commitment” means a Revolving Credit Commitment, a Term B-1 Commitment, a Euro
Term B-1 Commitment, an Incremental Term Commitment, an Incremental Revolving
Credit Commitment or a Letter of Credit Commitment, as applicable.

“Commitment Letter” means the amended and restated senior secured credit
facilities commitment letter, dated as of June 17, 2011, among the Company, the
Joint Lead Arrangers and certain of their respective Affiliates.

“Commitment Fee” has the meaning specified in Section 2.05(a).

“Committed Currencies” means (i) lawful currency of Australia (“AU$”) available
to be drawn by the Australian Revolver Borrowers, (ii) Euros available to be
drawn by the Lux Revolver Borrower and (iii) lawful currency of Canada (“CDN”),
Dollars and Euros available to be drawn by the US Revolver Borrower.

“Communications” has the meaning specified in Section 9.02(b).

“Company” has the meaning specified in the preamble to this Agreement.

“Compliance Certificate” has the meaning specified in Section 5.01(a)(iii).

“Consideration” means, in respect of any acquisition by a Loan Party of any
Equity Interest in, or assets of, any Person, the sum of (without duplication):
(a) the aggregate consideration payable by any or all Loan Parties in respect of
such acquisition, including (without limitation) any consideration payable by
any Loan Party in respect of such acquisition, any Indebtedness made available
by any Loan Party to or incurred by any Loan Party for the account of such
Person in connection with such acquisition, and any Indebtedness incurred or
assumed by any Loan Party in connection with such acquisition; and (b) the
aggregate amount of Indebtedness of such Person and/or its Subsidiaries that is
outstanding (whether or not due and payable) as at the date of such acquisition
or, if less, such portion thereof for which a Loan Party is directly
responsible.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Consolidated Assets” means, at any date, the total assets of the Company and
its Restricted Subsidiaries as at such date determined on a Consolidated basis
in accordance with GAAP.

“Consolidated Debt” means, at any time, (a) all Indebtedness (other than
Contingent Obligations) of the Company and its Restricted Subsidiaries
determined on a Consolidated basis plus (b) principal and accrued interest
associated with all W.R. Grace Liability.

“Consolidated Interest Expense” for any period means total interest expense
(including amounts properly attributable to interest with respect to Capital
Lease Obligations and amortization of debt discount and debt issuance costs and
the W.R. Grace Liability) of the Company and its Restricted Subsidiaries on a
Consolidated basis for such period.

“Consolidated Net Debt” means, at any time, Consolidated Debt less Cash on Hand.

“Consolidated Net Tangible Assets” means, with respect to the Company, as of any
date of determination, the total assets less the sum of goodwill and other
intangible assets, in each case reflected on the Consolidated balance sheet of
such Person and its Restricted Subsidiaries as of the end of the most recently
ended fiscal quarter of such Person for which financial statements have been
delivered to the Agent pursuant to clause (a)(i) or (a)(ii), as applicable, of
Section 5.01, determined on a Consolidated basis.

“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the Consolidated Net Debt which is secured by any Lien on any
property or assets of the Company or one or more of its Restricted Subsidiaries.

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
amount such Person guarantees but in any event not more than the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

15



--------------------------------------------------------------------------------

“Continuing Directors” means the directors of the Company immediately following
the Acquisition and each other director, if such director’s nomination for
election to the Board of Directors of the Company is recommended by a majority
of the then Continuing Directors.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.

“Corporations Act” means the Corporations Act 2011 (Cwlth) Australia.

“Corresponding Debt” has the meaning specified in Section 9.19.

“Covenant Suspension Event” has the meaning specified in the last paragraph of
Section 5.02.

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero, determined on a cumulative basis, equal to the amount of Excess
Cash Flow for the applicable Excess Cash Flow Period that is not required to be
applied in accordance with Section 2.11(b)(iii).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Deed of Hypothec” has the meaning specified in Section 8.10.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.19(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance (except if such failure is
the result of a good faith dispute between the Lender and the Borrower), make a
payment to an Issuing Bank in respect of a Letter of Credit, make a payment to
the Swing Line Bank in respect of a Swing Line Advance or make any other payment
due hereunder (each, a “funding obligation”), (ii) any Lender that has notified
the Agent, the Borrower, the Issuing Banks or the Swing Line Bank in writing, or
has stated publicly, that it does not intend to comply with its funding
obligations hereunder or under other agreements in which it commits to extend
credit, (iii) any Lender that has defaulted on its funding obligations under any
other loan agreement or credit agreement (except if such default is the result
of a good faith dispute between such Lender and the borrower thereto), (iv) any
Lender that has, for three or more Business Days after written request of the
Agent or the Company, failed to confirm in writing to the Agent and the Company
that it will comply with its prospective funding obligations hereunder or under
other agreements in which it commits to extend credit (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Company’s receipt of such written confirmation), or (v) any

 

16



--------------------------------------------------------------------------------

Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company (provided, in each
case, that neither the reallocation of funding obligations provided for in
Section 2.19(b) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination by the Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.19(c)) upon notification of such
determination by the Agent to the Company, the Issuing Banks, the Swing Line
Bank and the Lenders.

“Designated Borrower” means any direct or indirect Wholly-Owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

“Disposition” or “Dispose” means the sale, transfer, license, sublicense, lease
or other disposition (including any sale and leaseback transaction) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that the term “Disposition”
specifically excludes (i) the sale, transfer, license, sublicense, lease or
other disposition of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, (ii) the sale, transfer,
license, sublicense, lease or other disposition of receivables, inventory and
other current assets in the ordinary course of business, and (iii) the sale,
transfer, license, sublicense, lease or other disposition of property by any
Restricted Subsidiary to the Company or to another Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor, the transferee
thereof must either be the Company or a Guarantor.

“Disqualified Equity Interests” means Equity Interests of any Person that (a) by
their terms or upon the occurrence of any event (other than as a result of a
change of control, asset sale event or casualty or condemnation event so long as
any rights of the holders thereof upon the occurrence of a change of control,
asset sale event or casualty or condemnation event shall be subject to the prior
repayment in full of the Loans and all other Obligations (other than Swap
Obligations, Cash Management Obligations or contingent indemnification
obligations and other Contingent Obligations) (i) are required to be redeemed or
are redeemable at the option of the holder on or prior to the day that is 91
days after the Termination Date for consideration other than Qualified Equity
Interests of such Person or (ii) convertible at the option of the holder into
Disqualified Equity Interests of such Person or exchangeable for Indebtedness or
(b) require (or permit at the option of the holder) the payment of any dividend,
interest, sinking fund or other similar payment (other than the accrual of such
obligations) on or prior to the day that is 91 days after the Termination Date
(other than payments made solely in Qualified Equity Interests of such Person).

“Diversey” means Diversey Holdings, Inc., a Delaware corporation.

“Diversey Material Adverse Effect” means any event, change, development, effect
or occurrence that has been or would reasonably be expected to be materially
adverse to the business, assets, condition (financial or otherwise) or results
of operations of Diversey and

 

17



--------------------------------------------------------------------------------

the “Dish Subsidiaries” (as defined in the Merger Agreement) taken as a whole;
provided, that in determining whether a Diversey Material Adverse Effect has
occurred, there shall be excluded any effect to the extent resulting from the
following, either alone, or in combination: (i) any event, change, development,
effect or occurrence or event generally affecting the businesses or industries
in which Diversey and the Dish Subsidiaries operate (including general pricing
changes), (ii) changes in general economic or business conditions, including
changes in the financial, securities or credit markets, or changes in such
conditions in any area in which Diversey or the Dish Subsidiaries operate,
(iii) changes in global or national political conditions (including any outbreak
or escalation of hostilities, declared or undeclared acts of war or terrorism),
(iv) except with respect to the representations and warranties contained in
Section 3.5 of the Merger Agreement, the negotiation, execution or announcement
of the Merger Agreement (including losses or threatened losses of the
relationships of Diversey or the Dish Subsidiaries with customers, distributors,
suppliers, or franchisees) and the transactions contemplated thereby, (v) any
action or omission (A) required or permitted by the Merger Agreement or
(B) pursuant to the written consent of, or any action otherwise taken by, the
Company or its Affiliates, (vi) the failure of Diversey to meet any internal or
published projections, forecasts or revenue or earning predictions for any
period (provided that the underlying causes of such failure may be considered in
determining whether there is a Diversey Material Adverse Effect), (vii) any
change in the trading prices of Diversey’s 10.5% Senior Notes due 2020 and
“DI’s” (as defined in the Merger Agreement) 8.25% Senior Notes due 2019
(provided that the underlying causes of such change may be considered in
determining whether there is a Diversey Material Adverse Effect),
(viii) (A) changes in accounting requirements or principles or (B) any changes
in applicable Laws (as defined in the Merger Agreement) or interpretations
thereof, or (ix) seasonal fluctuations in the business of Diversey and the Dish
Subsidiaries (in each of the foregoing clause (i), (ii), (iii) and (viii)(B), to
the extent such effect does not disproportionately affect Diversey and the Dish
Subsidiaries in relation to others in the same businesses or industries in which
Diversey and the Dish Subsidiaries operate).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Documentation Agent” has the meaning specified in the preamble to this
Agreement.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Company and the Agent.

“Domestic Loan Party” means any Loan Party organized under the laws of the
United States or any state thereof.

“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.

“EBITDA” for any period means the Consolidated net income (or loss) of the
Company and its Restricted Subsidiaries for such period, adjusted by adding
thereto (or

 

18



--------------------------------------------------------------------------------

subtracting in the case of a gain) the following amounts to the extent deducted
or included, as applicable, and without duplication, when calculating
Consolidated net income (a) Consolidated Interest Expense, (b) income taxes,
(c) any extraordinary gains or losses, (d) gains or losses from sales of assets
(other than from sales of inventory in the ordinary course of business), (e) all
amortization of goodwill and other intangibles, (f) depreciation, (g) all
non-cash contributions or accruals to or with respect to pension plans, deferred
profit sharing or compensation plans, (h) any non-cash gains or losses resulting
from the cumulative effect of changes in accounting principles,
(i) restructuring charges that are not paid in cash, (j) cash restructuring and
integration charges in connection with the Transactions incurred (but not
necessarily paid) within 24 months of the Closing Date (provided, that in no
event shall the amount added in any period under this clause (j) exceed an
amount that is equal to 15.0% of the total Consolidated amount of EBITDA for
such period, calculated, solely for this purpose, without subtracting any amount
under this clause (j)), (k) the aggregate amount of any premium, make-whole or
penalty payments actually paid in cash by the Company and the Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Existing Sealed Air Notes in an amount not to exceed
$60,000,000, (l) the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Company and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Existing Diversey Notes in an amount not to exceed $225,000,000,
(m) commissions, fees and expenses paid in cash in connection with the repayment
of any Indebtedness, any Permitted Acquisition, any Disposition, any incurrence
of Indebtedness, the Transactions or any equity issuance, (n) non cash charges
resulting from accounting adjustments to goodwill or impairment and intangible
charges in connection therewith, (o) any income or loss accounted for by the
equity method of accounting (except in the case of income to the extent of the
amount of cash dividends or cash distributions paid to the Company or any of its
Subsidiaries by the entity accounted for by the equity method of accounting),
(p) any non-cash expenses and charges (excluding non-cash charges that are
accrued or reserved for cash charges in a future period), (q) restructuring
charges paid in cash in an amount not to exceed $10,000,000 and (r) any costs,
expenses or charges in connection with the EPC Transactions; provided that there
shall be included in such determination for such period all such amounts
attributable to any entity acquired during such period pursuant to an
acquisition to the extent not subsequently sold or otherwise disposed of during
such period for the portion of such period prior to such acquisition; provided
further that any amounts added to Consolidated net income pursuant to clause (g)
above for any period shall be deducted from Consolidated net income for the
period, if ever, in which such amounts are paid in cash by the Company or any of
its Restricted Subsidiaries.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default under clause (a) or (e) of Section 6.01 has occurred and is
continuing at the time any assignment is effected in accordance with
Section 9.07, the Company, such approvals not to be unreasonably withheld or
delayed; provided, however, that neither the Company nor any Affiliate of the
Company shall qualify as an Eligible Assignee, except with respect to purchases
of Loans by the Company made in accordance with the terms of Section 2.11(c) of
this Agreement.

“EMU” means the Economic and Monetary Union as contemplated by the Treaty on
European Union.

 

19



--------------------------------------------------------------------------------

“Environmental Law” means any foreign, federal, state or local statute, law,
rule, regulation, ordinance, code, policy or rule of common law now or hereafter
in effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to the environment or Hazardous Materials.

“EPC Transactions” means the transactions related to the reorganization of the
Company’s European operations to function under a centralized management and
value chain model.

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equivalent” means the equivalent in Dollars of such Foreign Currency or of such
Foreign Currency in Dollars, as applicable, as determined by the Agent using the
Spot Rate to exchange Dollars for such Foreign Currency or for such Foreign
Currency to Dollars, as applicable, on such date as is required pursuant to the
terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Borrower, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“EURIBO Rate” means the rate appearing on Reuters Page EURIBOR01 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to
deposits in Euro by reference to the Banking Federation of the European Union
Settlement Rates for deposits in Euro) at approximately 10:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Euro with a maturity comparable to such Interest Period or, if
for any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the respective rates per annum at which deposits in Euros are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to

 

20



--------------------------------------------------------------------------------

such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of Section 2.09).

“Euro” means the lawful currency of the European Monetary Union as constituted
by the Treaty of Rome which established the European Community, as such treaty
may be amended from time to time and as referred to in the EMU legislation.

“Euro Borrowers” means the Euro TLA Borrowers and/or the Euro TLB Borrowers as
the context requires.

“Euro Term A Advance” means an advance made by any Euro Term A Lender under the
Euro Term A Facility.

“Euro Term A Borrowing” means a borrowing consisting of simultaneous Euro Term A
Advances of the same Type and, in the case of Eurocurrency Rate Advances, having
the same Interest Period made by each of the Euro Term A Lenders pursuant to
Section 2.01(a)(iv).

“Euro Term A Facility” means, at any time after the Restatement Effective Date,
the aggregate principal amount of the Euro Term A Advances extended by all Euro
Term A Lenders pursuant to Section 2.01(a)(iv) outstanding at such time.

“Euro Term A Lender” means at any time after the Restatement Effective Date, any
Lender that holds Euro Term A Advances at such time.

“Euro Term A Note” means a promissory note made by the Euro TLA Borrowers in
favor of a Euro Term A Lender evidencing Euro Term A Advances made by such Euro
Term A Lender, substantially in the form of Exhibit B-1.

“Euro Term B Advance” means an advance made by any Euro Term B Lender (as
defined in the Existing Credit Agreement) under the Euro Term B Facility.

“Euro Term B Facility” has the meaning specified in the Existing Credit
Agreement.

“Euro Term B-1 Advance” means an advance made by any Euro Term B-1 Lender under
the Euro Term B-1 Facility.

“Euro Term B-1 Borrowing” means a borrowing consisting of simultaneous Euro Term
B-1 Advances of the same Type and, in the case of Eurocurrency Rate Advances,
having the same Interest Period made by each of the Euro Term B-1 Lenders
pursuant to Section 2.01(b).

“Euro Term B-1 Commitment” means, as to each Euro Term B-1 Lender, its
obligation to make Euro Term B-1 Advances to the Euro TLB Borrowers pursuant to
Section 2.01(b) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Euro Term B-1 Lender’s name on
Schedule I under the caption “Euro Term B-1 Commitment”.

 

21



--------------------------------------------------------------------------------

“Euro Term B-1 Facility” means, at any time, (a) on or prior to the Restatement
Effective Date, the aggregate amount of the Euro Term B-1 Commitments at such
time and (b) thereafter, the aggregate principal amount of the Euro Term B-1
Advances of all Euro Term B-1 Lenders outstanding at such time.

“Euro Term B-1 Lender” means (a) at any time on or prior to the Restatement
Effective Date, any Lender that has a Euro Term B-1 Commitment at such time and
(b) at any time after the Restatement Effective Date, any Lender that holds Euro
Term B-1 Advances at such time.

“Euro TLA Borrowers” means Sealed Air B.V., and Diversey Europe B.V.

“Euro TLB Borrowers” means Sealed Air B.V. and Diversey Europe B.V.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a)(i) in the case of any Advance
denominated in JPY, Dollars, or another Committed Currency other than Euros or
AU$, the rate per annum (rounded upward to the nearest whole multiple of 1/16 of
1% per annum) appearing on Reuters Screen LIBOR01 (or any successor page) as the
London interbank offered rate for deposits in JPY, Dollars or another Committed
Currency, if applicable, at approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period or, if for any reason such rate is not available, the
average (rounded upward to the nearest whole multiple of 1/16 of 1% per annum,
if such average is not such a multiple) of the rate per annum at which deposits
in JPY, Dollars or the other applicable Committed Currency is offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period or (ii) in the case of any Advance denominated in AU$,
the Australian Bill Rate or (iii) in the case of any Advance denominated in
Euros, the EURIBO Rate by (b) a percentage equal to 100% minus the Eurocurrency
Rate Reserve Percentage for such Interest Period; provided, in the case of the
Term B-1 Facility and the Euro Term B-1 Facility only, the Eurocurrency Rate
applicable to any Term B-1 Advances and Euro Term B-1 Advances shall at all
times be no less than 1.00% per annum. If the Reuters Page EURIBOR-01 (or any
successor page) is unavailable, the Eurocurrency Rate for any Interest

 

22



--------------------------------------------------------------------------------

Period for each Eurocurrency Rate Advance comprising part of the same Borrowing
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.09.

“Eurocurrency Rate Advance” means an Advance denominated in JPY, Dollars or
another Committed Currency that bears interest as provided in
Section 2.08(a)(ii) in an amount not less than the Eurocurrency Rate Borrowing
Minimum or the Eurocurrency Rate Borrowing Multiple in excess thereof.

“Eurocurrency Rate Borrowing Minimum” means, in respect of Eurocurrency Rate
Advances denominated in Dollars, $1,000,000, and in respect of Eurocurrency Rate
Advances denominated in any Foreign Currency, the Equivalent of $1,000,000 in
such Foreign Currency.

“Eurocurrency Rate Borrowing Multiple” means, in respect of Eurocurrency Rate
Advances denominated in Dollars, $500,000, and in respect of Eurocurrency Rate
Advances denominated in any Foreign Currency, the Equivalent of $500,000 in such
Foreign Currency.

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances) having a term equal to such
Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Events of Loss” means, with respect to any property, any of the following:
(a) any loss, destruction or damage of such property; (b) any pending
institution of any proceedings for the condemnation or seizure of such property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excess Cash Flow” means, for Excess Cash Flow Period, the sum (without
duplication) of:

(a) the EBITDA for such Excess Cash Flow Period;

(b) plus the amount, if any, by which Net Working Capital decreased during such
Excess Cash Flow Period;

 

23



--------------------------------------------------------------------------------

(c) minus the amount, if any, by which Net Working Capital increased during such
Excess Cash Flow Period;

(d) minus the sum of (i) Capital Expenditures paid by Loan Parties (in favor of
persons that are not Loan Parties) in cash during such Excess Cash Flow Period,
(ii) the amount of any non-financed Consideration expended in respect of any
acquisition or investment permitted under Section 5.02(d)(v), (xi) or
(xii) during such Excess Cash Flow Period;

(e) minus the aggregate amount of all principal payments of Indebtedness of the
Loan Parties, except to the extent financed by the issuance or incurrence of
Indebtedness by, or the issuance of capital stock by, or the making of capital
contributions to, the Company or any of the Restricted Subsidiaries or using the
proceeds of any Disposition outside the ordinary course of business, during such
Excess Cash Flow Period;

(f) minus the amount of Restricted Payments paid by the Company or paid by any
of its Restricted Subsidiaries to any Person other than the Company or any of
its Restricted Subsidiaries, in cash, during such Excess Cash Flow Period,
except to the extent that such Restricted Payments were financed (i) by the
issuance or incurrence of Indebtedness by, or the issuance of capital stock by,
or the making of capital contributions to, the Company or any of its Restricted
Subsidiaries or (ii) using the proceeds of any Disposition outside the ordinary
course of business;

(g) minus income and other taxes paid in cash during such Excess Cash Flow
Period;

(h) minus cash payments in respect of the W.R. Grace Liabilities made during
such Excess Cash Flow Period; and

(i) minus Consolidated Interest Expense for such Excess Cash Flow Period.

“Excess Cash Flow Period” means each Fiscal Year commencing with the Fiscal Year
ending December 31, 2012.

“Excluded Foreign Subsidiary” means (i) any Foreign Subsidiary and (ii) any
Domestic Subsidiary that is directly or indirectly owned by one or more Foreign
Subsidiaries.

“Excluded Taxes” has the meaning specified in Section 2.15(a).

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Existing Diversey Notes” means, collectively, the 10.5% Senior Notes issued by
Diversey Holdings, Inc on November 24, 2009 and the 8.25% Senior Notes issued by
Diversey, Inc. on November 24, 2009.

 

24



--------------------------------------------------------------------------------

“Existing Letters of Credit” means each of the irrevocable, standby letters of
credit listed on Schedule 2.01(e) hereof.

“Existing Sealed Air Notes” means, collectively, the 5.625% Senior Notes due
July 2013, the 12% Senior Notes due February 2014, the 7.875% Senior Notes due
June 2017 and the 6.875% Senior Notes due July 2033, in each case, issued by the
Company.

“Facility” means the Term A Facility, the CDN Term A Facility, JPY Term A-1
Facility, the Euro Term A Facility, the Term B-1 Facility, the Euro Term B-1
Facility, the US Revolving Credit Facility, the Multicurrency Revolving Credit
Facility, the Swing Line Facility or an Incremental Facility, if any, as
applicable.

“FATCA” has the meaning specified in Section 2.15(a).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the amended and restated senior secured facilities fee
letter, dated June 17, 2011, addressed to the Company from the Agent and the
Joint Lead Arrangers, and accepted by the Company on October 3, 2011.

“Financial Officer” means the chief financial officer, the controller or the
treasurer of the Company.

“Fiscal Year” means a fiscal year of the Company ending on December 31.

“Foreign Currency” means any Committed Currency, JPY and any other lawful
currency (in each case, other than Dollars) that is freely transferable or
convertible into Dollars.

“Foreign Subsidiary” means (i) each Subsidiary of the Company not incorporated
under the laws of the United States, any State thereof or the District of
Columbia, (ii) each Subsidiary of the Company substantially all of the
operations of which remain outside the United States and (iii) each other
Subsidiary of the Company that has no material assets other than capital stock
of one or more Foreign Subsidiaries that are controlled foreign corporations
within the meaning of Section 957 of the Internal Revenue Code.

“Foreign Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iv).

“French Notes” has the meaning specified in the definition of “French Structured
Finance Transaction”.

“French Structured Finance Transaction” means a structured finance transaction
among Sealed Air (Luxembourg), Sealed Air (France) and one or more financial
institutions

 

25



--------------------------------------------------------------------------------

pursuant to which Sealed Air (France) issues debt securities (the “French
Notes”) to such financial institutions that are guaranteed and secured by the
Company or Sealed Air (Luxembourg) or another Restricted Subsidiary of the
Company and that may include certain equity features, with the principal amount
of the French Notes being payable at their maturity in cash and/or Equity
Interests issued by Sealed Air (France) and pursuant to the transaction, the
Company or Sealed Air (Luxembourg) or another Restricted Subsidiary may acquire
the right to receive the principal repayment of the French Notes.

“GAAP” has the meaning specified in Section 1.03.

“German Collateral Document” means any Collateral Document governed by German
law.

“German Collateral” means any Collateral governed by German law.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group Members” means the Company and each of its direct and indirect Restricted
Subsidiaries.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” means the Company and the Subsidiary Guarantors.

“Guaranty” means the guaranty contained in Article VII hereof, the Foreign
Subsidiary Guaranty or the US Subsidiary Guaranty.

“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect under any
applicable Environmental Law.

“Immaterial Subsidiaries” means, all Subsidiaries identified by the Company as
such, provided that (i) the aggregate value of assets of all such Subsidiaries
does not exceed 10.0% of Consolidated Assets of the Company and its Restricted
Subsidiaries as of the last day of the Fiscal Year of the Company most recently
ended based on the consolidated balance sheet of the Company and its Restricted
Subsidiaries, (ii) the aggregate EBITDA of all such Subsidiaries does not exceed
10.0% of consolidated EBITDA of the Company and its Restricted Subsidiaries for
the Test Period ending on the last day of the Fiscal Year of the Company most

 

26



--------------------------------------------------------------------------------

recently ended, based on the consolidated financial statements of the Company
and its Restricted Subsidiaries, (iii) the aggregate value of assets of any such
Subsidiary does not exceed 1.0% of Consolidated Assets of the Company and its
Restricted Subsidiaries as of the last day of the Fiscal Year of the Company
most recently ended based on the consolidated balance sheet of the Company and
its Restricted Subsidiaries and (iv) the EBITDA of any such Subsidiary does not
exceed 1.0% of consolidated EBITDA of the Company and its Restricted
Subsidiaries for the Test Period ending on the last day of the Fiscal Year of
the Company most recently ended, based on the consolidated financial statements
of the Company and its Restricted Subsidiaries.

“Increased Amount Date” has the meaning specified in Section 2.04(a).

“Incremental Amount” means, at any time, the excess, if any, of (a) the
Incremental General Amount over (b) the aggregate amount of all Incremental Term
Commitments and Incremental Revolving Credit Commitments established prior to
such time pursuant to Section 2.04.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Agent, among the Borrower
requesting such Incremental Term Commitments or Incremental Revolving Credit
Commitments, as the case may be, the Agent and one or more Incremental Term
Lenders and/or Incremental Revolving Credit Lenders.

“Incremental Advance” means an Incremental Revolving Credit Advance or an
Incremental Term Advance, as applicable.

“Incremental Borrowing” means a borrowing consisting of either simultaneous
Incremental Term Advances or Incremental Revolving Credit Advances of the same
Type and, in the case of Eurocurrency Rate Advances, having the same Interest
Period.

“Incremental Facility” means an Incremental Term Facility or an Incremental
Revolving Credit Facility, as applicable.

“Incremental General Amount” means $500,000,000; provided that the Incremental
General Amount shall be increased to $1,000,000,000 if the Net Total Secured
Leverage Ratio determined as of the end of the fiscal quarter immediately
preceding the date of such increase on a Pro Forma Basis, after giving effect to
such Incremental Term Advances or Incremental Revolving Credit Commitments and
the application of the proceeds therefrom on such date (and with respect to the
provision of any Incremental Revolving Credit Commitments, assuming that the
entire aggregate amount of all Incremental Revolving Commitments being provided
as part of such increase has been borrowed), shall not be greater than
2.00:1:00.

“Incremental Lender” means an Incremental Term Lender or an Incremental
Revolving Credit Lender, as applicable.

“Incremental Revolving Credit Advances” means Revolving Credit Advances made by
one or more Incremental Revolving Credit Lenders to the Borrowers pursuant to
Section 2.01(g). Incremental Revolving Credit Advances may be made in the form
of additional Revolving Credit Advances or, to the extent permitted by
Section 2.04 and provided for in the relevant Incremental Assumption Agreement,
as Other Revolving Credit Advances.

 

27



--------------------------------------------------------------------------------

“Incremental Revolving Credit Commitment” means the commitment of any
Incremental Revolving Credit Lender, established pursuant to Section 2.04, to
make Incremental Revolving Credit Advances to the Borrowers.

“Incremental Revolving Credit Facility” means, at any time, the aggregate
principal amount of the Incremental Revolving Credit Advances of all Incremental
Revolving Credit Lenders outstanding at such time.

“Incremental Revolving Credit Lender” means any bank, financial institution or
other investor with an Incremental Revolving Credit Commitment or an outstanding
Incremental Revolving Credit Advance.

“Incremental Term Advances” means Term Advances made by one or more Incremental
Term Lenders to the Borrowers pursuant to Section 2.01(g). Incremental Term
Advances may be made in the form of, to the extent permitted by Section 2.04 and
provided for in the relevant Incremental Assumption Agreement, Other Term
Advances.

“Incremental Term Borrowing” means a borrowing consisting of Incremental Term
Advances of the same Type and, in the case of Eurocurrency Rate Advances, having
the same Interest Period.

“Incremental Term Commitment” means the commitment of any Incremental Term
Lender, established pursuant to Section 2.04, to make Incremental Term Advances
to the Borrowers.

“Incremental Term Facility” means, at any time, the aggregate principal amount
of the Incremental Term Advances of all Incremental Term Lenders outstanding at
such time.

“Incremental Term Lender” means any bank, financial institution or other
investor with an Incremental Term Commitment or an outstanding Incremental Term
Advance.

“Indebtedness” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services (except (A) trade accounts payable and accrued expenses
arising in the ordinary course of business, (B) any earn-out obligation until
such obligation shall have become a liability on the balance sheet of such
Person in accordance with GAAP, and (C) obligations of a 60 day or less
duration, and which are not overdue, resulting from take-or-pay contracts
entered into in the ordinary course of business) to the extent such amounts
would in accordance with GAAP be recorded as debt on a balance sheet of such
Person, (iv) all Capital Lease Obligations, (v) all non-contingent obligations
of such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit (other than letters of credit which secure obligations
in respect of trade payables or other letters of credit not securing
Indebtedness, unless such reimbursement obligation remains unsatisfied for more
than 3 Business Days), (vi) all Indebtedness secured by a Lien on any asset of
such Person, whether

 

28



--------------------------------------------------------------------------------

or not such Indebtedness is otherwise an obligation of such Person, and
(vii) all Contingent Obligations of such Person in respect of Indebtedness of
the types described in the preceding clauses (i) through (vi) minus the portion
of such Contingent Obligation which is secured by a letter of credit naming such
Person as beneficiary issued by a bank which, at the time of the issuance (or
any renewal or extension) of such letter of credit has a long term senior
unsecured indebtedness rating of at least A by S&P or A2 by Moody’s.

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Indemnified Taxes” has the meaning specified in Section 2.15(a).

“Information” has the meaning specified in Section 9.08.

“Initial Issuing Banks” means, collectively, [Citibank, N.A., Bank of America,
N.A., BNP Paribas and The Royal Bank of Scotland plc].

“Initial Lenders” has the meaning specified in the preamble to this Agreement.

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insurance and Condemnation Event” means the receipt by the Company or any of
its Restricted Subsidiaries of any cash proceeds payable by reason of
condemnation, theft, loss, physical destruction or damage, taking or similar
event (or series of related events) with respect to any of their respective
property or assets.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Intellectual Property Security Agreement” means the Trademark Security
Agreements (as defined in the Security Agreement), the Copyright Security
Agreements (as defined in the Security Agreement) and the Patent Security
Agreements (as defined in the Security Agreement).

“Intercreditor Agreement” means the Intercreditor Agreement, dated as October 3,
2011, made by and among the Agent and the Lenders party thereto and deemed party
thereto, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time.

“Interest Coverage Ratio” for any period means the ratio of EBITDA
to Consolidated Interest Expense for such period.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the applicable Borrower requesting such

 

29



--------------------------------------------------------------------------------

Borrowing pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by such Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one week, two weeks, one, two, three or
six months, and subject to clause (c) of this definition, nine or twelve months,
as the Borrower requesting the Borrowing may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the fourth Business Day prior
to the first day of such Interest Period, select; provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the date
set forth in clause (a)(i), clause (b)(i), clause (c)(i) or clause (d)(i) of the
definition of “Termination Date” that is applicable to such Eurocurrency Rate
Advance;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) in the case of any such Borrowing, such Borrower shall not be entitled to
select an Interest Period having duration of nine or twelve months unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by such
Borrower requesting such Borrowing in the applicable Notice of Borrowing as the
desired alternative to an Interest Period of nine or twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Interim Financial Statements” has the meaning specified in Section 3.01(g).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Except as otherwise specified, section references to the Internal Revenue Code
are to the Internal Revenue Code as in effect at the date of this Agreement.

 

30



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any loan or advance to such Person, any
purchase or other acquisition of any Equity Interest or Indebtedness or the
assets comprising a division or business unit or a substantial part of all of
the business of such Person, any capital contribution to such Person or any
other direct or indirect investment in such Person, including, without
limitation, any acquisition by way of a merger or consolidation (or similar
transaction) and any arrangement pursuant to which the investor incurs
Indebtedness of the types referred to in clause (vi) or (vii) of the definition
of “Indebtedness” in respect of such Person.

“IP Rights” has the meaning specified in Section 4.01(s).

“Issuing Bank” means a US Issuing Bank or a Multicurrency Issuing Bank, as
applicable.

“Japan Disposition” means the permitted Disposition of Diversey G.K., an
indirect wholly-owned subsidiary of the Company, pursuant to the Equity Interest
Purchase Agreement, dated as of October 30, 2012, by and between the Company, DC
Co., Ltd., an indirect subsidiary of The Carlyle Group organized under the laws
of Japan, and Sealed Air Netherlands Holdings V B.V., an indirect wholly-owned
subsidiary of the Company organized under the laws of The Netherlands.

“Japanese Loan Parties” means each Loan Parties incorporated in Japan.

“Japanese Notes” has the meaning specified in the definition of “Japanese
Structured Finance Transaction”.

“Japanese Structured Finance Transaction” means a structured finance transaction
among the Company, Sealed Air (Japan) and one or more financial institutions
pursuant to which Sealed Air (Japan) issues debt securities (the “Japanese
Notes”) to such financial institutions that may be guaranteed and secured by the
Company or a Restricted Subsidiary of the Company and that may include certain
equity features, with the principal amount of the Japanese Notes being payable
at their maturity in cash and/or Equity Interests issued by Sealed Air (Japan)
and pursuant to the transaction, the Company or a Restricted Subsidiary of the
Company may acquire the right to receive the principal repayment of the Japanese
Notes.

“Joint Bookrunner Managers” has the meaning specified in the preamble to this
Agreement.

“Joint Lead Arrangers” has the meaning specified in the preamble to this
Agreement.

“JPY” means the lawful currency of Japan.

“JPY Borrower” has the meaning specified in the preamble to this Agreement.

“JPY Term A Facility” has the meaning specified in the Existing Credit
Agreement.

“JPY Term A-1 Advance” means an advance made by any JPY Term A-1 Lender under
the JPY Term A-1 Facility.

 

31



--------------------------------------------------------------------------------

“JPY Term A-1 Borrowing” means a borrowing consisting of simultaneous JPY
Term A-1 Advances of the same Type and, in the case of Eurocurrency Rate
Advances, having the same Interest Period made by each of the JPY Term A-1
Lenders pursuant to Section 2.01(a)(iii).

“JPY Term A-1 Commitment” means, as to each JPY Term A-1 Lender, its obligation
to make JPY Term A-1 Advances to the JPY Borrower pursuant to
Section 2.01(a)(iii) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such JPY Term A-1
Lender’s name on Schedule I under the caption “JPY Term A-1 Commitment”.

“JPY Term A-1 Facility” means, at any time, (a) on or prior to the Restatement
Effective Date, the aggregate amount of the JPY Term A-1 Commitments at such
time and (b) thereafter, the aggregate principal amount of the JPY Term A-1
Advances of all JPY Term A-1 Lenders outstanding at such time.

“JPY Term A-1 Lender” means (a) at any time on or prior to the Restatement
Effective Date, any Lender that has a JPY Term A-1 Commitment at such time and
(b) at any time after the Restatement Effective Date, any Lender that holds JPY
Term A-1 Advances at such time.

“JPY Term A-1 Note” means a promissory note made by the JPY Borrower in favor of
a JPY Term A-1 Lender evidencing JPY Term A-1 Advances made by such JPY Term A-1
Lender, substantially in the form of Exhibit B-1.

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be reasonably satisfactory to the Agent.

“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time (for the avoidance of doubt,
less any Unpaid Drawings) plus (b) the aggregate amount of all disbursements
under Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers at such time (collectively, the “Unpaid Drawings”). The L/C Exposure
of any Revolving Credit Lender at any time shall be its Ratable Share of the
total L/C Exposure at such time, as may be adjusted in accordance with
Section 2.19.

“L/C Related Documents” has the meaning specified in Section 2.07(g)(i).

“Law” means, as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Leased Property” has the meaning specified in Section 4.01(c)(ii).

 

32



--------------------------------------------------------------------------------

“Leases” means leases and subleases (excluding Capital Lease Obligations) and
licenses to use property.

“Lenders” means the Initial Lenders, the Revolving Credit Lenders, the Term
Lenders, the Issuing Banks, the Swing Line Bank and each Person that shall
become a party hereto pursuant to Section 2.04 or Section 9.07.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Letter of Credit” means a US Letter of Credit or a Multicurrency Letter of
Credit, as applicable.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means the US Letter of Credit Commitment or the
Multicurrency Letter of Credit Commitment, as applicable.

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), hypothec or other security interest of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Capital Lease); provided that in no event shall any operating
lease be deemed to be a Lien.

“Liquidity Structures” means the Company’s and its Subsidiaries’ current and
future multi-currency notional pool, Euro cash pool and various cash
concentration and netting arrangements used to provide working capital
intercompany funding; provided that, the sum of (a) the aggregate outstanding
amount of obligations to Domestic Loan Parties from Subsidiaries which are not
Domestic Loan Parties under all Liquidity Structures (net of the aggregate
outstanding obligations under all Liquidity Structures of Domestic Loan Parties
to Subsidiaries which are not Domestic Loan Parties) and (b) the aggregate
amount of other Investments by Domestic Loan Parties to Subsidiaries which are
not Domestic Loan Parties (net of the aggregate other Investments to Domestic
Loan Parties by Subsidiaries which are not Domestic Loan Parties), shall not
exceed $75,000,000.

 

33



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, any
Letter of Credit, any Incremental Assumption Agreement, the Acknowledgment
Mandate and the Subsidiary Guaranties.

“Loan Parties” means each Borrower and each Subsidiary Guarantor.

“Lux Revolver Borrower” has the meaning specified in the preamble to this
Agreement.

“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets or financial condition or results of operations of the Company and its
Restricted Subsidiaries taken as a whole, (b) the rights and remedies of the
Agent or any Lender under this Agreement or any other Loan Document or (c) the
ability of any Borrower or the Loan Parties, taken as a whole, to perform their
obligations under this Agreement or any other Loan Document.

“Material Owned Real Property” means real property owned, or leased subject to
an industrial development authority arrangement, by any Loan Party having a fair
market value reasonably estimated by the Company to be in excess of $3,000,000.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of May 31,
2011, by and among the Company, Diversey and Merger Sub.

“Merger Agreement Representations” means the representations made by Diversey in
the Merger Agreement that are material to the interests of the Lenders, but only
to the extent that the Company has the right to terminate its obligations under
the Merger Agreement as a result of a breach of such representations in the
Merger Agreement.

“Merger Sub” means Solution Acquisition Corp., a Delaware corporation.

“MLPFS” has the meaning specified in the preamble to this Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means the deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages and leasehold deeds of trust in substantially the
form of Exhibit K (with such changes as may be reasonably satisfactory to the
Agent and its counsel to account for local law matters) covering the Mortgaged
Property, in each case as amended, restated, supplemented or otherwise modified
from time to time.

“Mortgaged Property” means the properties listed on Schedule 1.01(iii), and any
Material Owned Real Property required to be mortgaged pursuant to
Section 5.01(h)(E).

 

34



--------------------------------------------------------------------------------

“Multicurrency Issuing Bank” means an Initial Issuing Bank or any Eligible
Assignee to which a portion of the Multicurrency Letter of Credit Commitment
hereunder has been assigned pursuant to Section 9.07 so long as such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as the Initial Issuing Bank or Eligible Assignee, as the case may be, shall have
a Multicurrency Letter of Credit Commitment.

“Multicurrency Letter of Credit” has the meaning specified in Section 2.01(f).

“Multicurrency Letter of Credit Commitment” means, with respect to each
Multicurrency Issuing Bank, the obligation of such Multicurrency Issuing Bank to
issue Letters of Credit for the account of any Borrower that is a Foreign
Subsidiary in (a) the amount set forth opposite such Multicurrency Issuing
Bank’s name on Schedule I hereto under the caption “Multicurrency Letter of
Credit Commitment”, or (b) if such Multicurrency Issuing Bank has entered into
one or more Assignment and Acceptances, the amount set forth for such
Multicurrency Issuing Bank in the Register maintained by the Agent pursuant to
Section 9.07(d) as such Multicurrency Issuing Bank’s “Multicurrency Letter of
Credit Commitment”, in each case as such amount may be reduced prior to such
time pursuant to Section 2.06.

“Multicurrency Letter of Credit Sublimit” means, at any time, an amount equal to
$50,000,000, as such amount may be reduced at or prior to such time pursuant
Section 2.06. The Multicurrency Letter of Credit Sublimit is part of, and not in
addition to, the Multicurrency Revolving Credit Facility.

“Multicurrency Revolving Credit Advance” means an Advance by a Multicurrency
Revolving Lender to any Borrower as part of a Multicurrency Revolving Credit
Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate Advance.

“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Advances of the same Type made by
each of the Multicurrency Revolving Lenders pursuant to Section 2.01(c)(ii).

“Multicurrency Revolving Credit Commitment” means as to any Multicurrency
Revolving Lender, the commitment of such Multicurrency Revolving Lender to make
Multicurrency Revolving Credit Advances and/or to acquire participations in
Letters of Credit hereunder, denominated in a Committed Currency, as such
commitment may be (a) reduced from time to time in accordance with the terms of
this Agreement and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to any Assignment and Acceptance. The
initial amount of the Multicurrency Revolving Credit Commitment of each
Multicurrency Revolving Lender party hereto on the date of this Agreement is set
forth on Schedule I, and the initial amount of the Multicurrency Revolving
Credit Commitment of each Multicurrency Revolving Lender becoming party hereto
after the date of this Agreement shall be as set forth in the Assignment and
Acceptance pursuant to which such Lender becomes party hereto.

 

35



--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Lenders’ Multicurrency Revolving Credit
Commitments at such time.

“Multicurrency Revolving Exposure” means, with respect to any Multicurrency
Revolving Lender at any time, the sum of the aggregate outstanding principal
amount of such Multicurrency Revolving Lender’s Multicurrency Revolving Credit
Advances and its L/C Exposure under the Multicurrency Revolving Credit Facility
at such time; provided that for such purpose, the outstanding principal amount
of any Multicurrency Revolving Credit Advance shall be deemed to be equal to the
Equivalent in Dollars of such Multicurrency Revolving Credit Advance as at such
time.

“Multicurrency Revolving Lender” means a Revolving Credit Lender with a
Multicurrency Revolving Credit Commitment or a Multicurrency Revolving Exposure.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than the Borrowers
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means, as applicable:

(a) with respect to any Asset Disposition, or any Insurance and Condemnation
Event, the gross cash proceeds received by the Company or any of its Restricted
Subsidiaries therefrom less the sum of the following, without duplication:
(i) selling expenses incurred in connection with such Asset Disposition
(including reasonable brokers’ fees and commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and the
Company’s reasonable good faith estimate of income taxes paid or payable in
connection with such sale), (ii) the principal amount, premium or penalty, if
any, interest and other amounts on any debt secured by a Lien having priority to
the Lien of the Agent on the assets (or a portion thereof) sold in such Asset
Disposition, or subject to such Insurance and Condemnation Event, which debt is
repaid with such proceeds, (iii) reasonable reserves with respect to
post-closing adjustments, indemnities and other contingent liabilities
established in connection with such Asset Disposition (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), (iv) the Company’s reasonable good
faith estimate of cash payments required to be made within 180 days of such
Asset Disposition or Insurance and Condemnation Event, as applicable, with
respect to retained liabilities directly related to the assets (or a portion
thereof) sold or lost in such Asset Disposition or Insurance and Condemnation
Event (provided that, to

 

36



--------------------------------------------------------------------------------

the extent that cash proceeds are not used to make payments in respect of such
retained liabilities within 180 days of such Asset Disposition, such cash
proceeds shall constitute Net Cash Proceeds), and (v) the pro rata portion of
the gross proceeds attributable to minority interests and not available for
distribution to or for the account of the Company or a Wholly-Owned Restricted
Subsidiary as a result thereof; and

(b) with respect to any issuance of debt for borrowed money, the gross cash
proceeds received by the Company or any of its Subsidiaries therefrom less all
legal, underwriting, selling, issuance and other fees and expenses incurred in
connection therewith.

“Net Total Leverage Ratio” means, as of any date of determination, the ratio of
Consolidated Net Debt as of such date to Consolidated EBITDA for the Test Period
most recently ended.

“Net Total Secured Leverage Ratio” means, as of any date of determination, the
ratio of Consolidated Total Secured Indebtedness as of such date to Consolidated
EBITDA for the Test Period most recently ended.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Loan Parties as of such date determined in accordance with GAAP (excluding
cash and Permitted Investments and non-cash charges relating to deferred tax
assets) minus (b) the consolidated current liabilities of the Loan Parties as of
such date determined in accordance with GAAP.

“Non-Consenting Lender” has the meaning specified in Section 2.20(c).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-US Lender” has the meaning specified in Section 2.15(e)(i).

“Note” means a Term A Note, a CDN Term A Note, a JPY Term A-1 Note, a Euro
Term A Note, a Term B-1 Note, a Revolving Credit Note or any promissory note
made in favor of an Incremental Lender evidencing Incremental Term Advances or
the aggregate indebtedness resulting from the Incremental Revolving Credit
Advances made by such Incremental Lender, as applicable.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any

 

37



--------------------------------------------------------------------------------

Advance or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Offshore Associate” means an Associate which (a) is a non-resident of Australia
and does not become a Lender or receive a payment in carrying on a business in
Australia at or through a permanent establishment of the Associate in Australia
or (b) which is a resident of Australia and which becomes a Lender or receives a
payment in carrying on a business in a country outside Australia at or through a
permanent establishment of the Associate in that country, which in either case
does not become a Lender and receive payment in the capacity of a clearing
house, custodian, funds manager or responsible entity of a registered scheme.

“OID” has the meaning specified in Section 2.04(b).

“Optional Release Conditions” has the meaning specified in Section 9.17(a).

“Optional Release Date” has the meaning specified in Section 9.17(a).

“Original JPY Borrower” has the meaning specified in the Preliminary Statements.

“Other Revolving Credit Advances” has the meaning specified in Section 2.04(a).

“Other Taxes” has the meaning specified in Section 2.15(b).

“Other Tax Returns” has the meaning specified in Section 4.01(h)(i).

“Other Term Advances” has the meaning specified in Section 2.04(a).

“Owned Property” has the meaning specified in Section 4.01(c)(i).

“Parallel Debt” has the meaning specified in Section 9.19.

“Parent Company” means, with respect to a Lender, (i) the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender or (ii) any other Person controlling such
Lender.

“Participant” has the meaning specified in Section 9.07(j).

“Participant Register” has the meaning specified in Section 9.07(j)(vi).

“Patriot Act” means the USA Patriot Act (Title III of Pub.L. 107-56 (signed into
law October 26, 2001)).

 

38



--------------------------------------------------------------------------------

“Payment Office” means, for any Foreign Currency, such office of CBNA as shall
be from time to time selected by the Agent and notified by the Agent to the
Company and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA or any successor thereto.

“Permitted Acquisition” means any acquisition by the Company or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of assets of,
or the Equity Interests of, or a business line or unit or a division of, any
Person; provided,

(i) immediately prior to, and after giving effect thereto, no Event of Default
shall have occurred and be continuing or would result therefrom;

(ii) the Company shall be in compliance with the financial covenant set forth in
Section 5.03 on a Pro Forma Basis after giving effect to such acquisition (such
Pro Forma Basis to include, in the Company’s discretion, a reasonable estimate
of savings resulting from any such acquisition (i) that have been realized,
(ii) for which the steps necessary for realization have been taken; or (iii) for
which the steps necessary for realization are reasonably expected to be taken
with 12 months of the date of such acquisition, in each case, certified by the
Company); and

(iii) the Company, the applicable Loan Parties and each newly-acquired
Subsidiary (other than any newly-acquired Subsidiary designated as an
Unrestricted Subsidiary) shall comply with the collateral and guaranty
requirements of Section 5.01(h).

“Permitted Investments” means Investments permitted pursuant to Section 5.02(d).

“Permitted Liens” means, with respect to any Person:

(a) (i) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or other social security legislation, and deposits
securing liability to insurance carriers under related insurance or
self-insurance arrangements, (ii) Liens incurred in the ordinary course of
business securing insurance premiums or reimbursement obligations under
insurance policies related to the items specified in the foregoing clause (i),
or (iii) obligations in respect of letters of credit or bank guarantees that
have been posted by such Person to support the payment of the items set forth in
clauses (i) and (ii) of this clause (a);

(b) (i) deposits to secure the performance of bids, tenders, contracts (other
than for borrowed money) or Leases to which such Person is a party,
(ii) deposits to secure public or statutory obligations of such Person, surety
and appeal bonds, performance bonds and other obligations of a like nature,
(iii) deposits as security for contested taxes or import duties or for the
payment of rent, and (iv) obligations in respect of letters of credit or bank
guarantees that have been posted by such Person to support the payment of items
set forth in clauses (i) and (ii) of this clause (b);

 

39



--------------------------------------------------------------------------------

(c) Liens consisting of pledges or deposits of cash or securities made by such
Person as a condition to obtaining or maintaining any licenses issued to it by,
or to satisfy other similar requirements of, any applicable Governmental
Authority, or to secure the performance of obligations of any Loan Party
pursuant to the requirements of Environmental Laws to which any assets of such
Loan Party are subject;

(d) Liens imposed by law, such as (i) carriers’, warehousemen’s and mechanics’
materialmen’s, landlords’, or repairmen’s Liens, or (ii) other like Liens
arising in the ordinary course of business securing obligations which are not
overdue by more than 60 days or which if more than 60 days overdue, the period
of grace, if any, related thereto has not expired or which are being contested
in good faith by appropriate proceedings; provided that a reserve or other
appropriate provision shall have been made therefor as appropriate in accordance
with GAAP.

(e) Liens arising out of judgments or awards not constituting an Event of
Default;

(f) Liens for property taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings (and as to which all
foreclosures and other enforcement proceedings shall have been fully bonded or
otherwise effectively stayed);

(g) survey exceptions, encumbrances, easements or reservations of, or rights of
others for rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or other restrictions or encumbrances as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which were not incurred in
connection with and do not secure Indebtedness and do not in the aggregate
materially impair the use of such real property for the purpose for which it is
held or materially interfere with the ordinary operation of the business of such
Person;

(h) any zoning, building or similar laws, ordinances or rights reserved to or
vested in any Governmental Authority, which are not violated by existing
improvements or the present use of real property;

(i) Liens granted by any Loan Party to a landlord to secure the payment of
arrears of rent in respect of leased properties in the Province of Quebec leased
from such landlord, provided that such Lien is limited to the assets located at
or about such leased properties;

(j) Liens for taxes, assessments, charges or other governmental levies not
overdue by more than 60 days or which if more than 60 days overdue, the period
of grace, if any, related thereto has not expired or which are being contested
in good faith by appropriate proceedings; provided that a reserve or other
appropriate provision shall have been made therefor as appropriate in accordance
with GAAP;

(k) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set

 

40



--------------------------------------------------------------------------------

off or similar rights and remedies covering deposit or securities accounts (such
covered accounts to include, for the avoidance of doubt, Liquidity Structures,
related zero balance accounts and other pooling and netting arrangements), the
funds or other assets credited to such accounts or other funds maintained with a
depository institution or securities intermediary;

(l) restrictions on transfers of securities imposed by applicable securities
laws;

(m) (i) any interest or title of a lessor, licensor or sublessor under any
Lease, license or sublease entered into by such Person in the ordinary course of
its business and covering only the assets so leased, licensed or subleased that
do not materially detract from the value of such assets or interfere with the
ordinary conduct of the business conducted and proposed to be conducted
regarding such asset and (ii) the rights reserved or vested in any other Person
by the terms of any Lease, license, franchise, grant or permit held by such
Person or by a statutory provision to terminate any such Lease, license,
franchise, grant or permit or to require periodic payments as a condition to the
continuance thereof;

(n) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any Lease and Liens or rights
reserved in any Lease for rent or for compliance with the terms of such Lease;

(o) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding Leases entered into by such Person in
the ordinary course of business;

(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by such Person in the
ordinary course of business not prohibited by this Agreement;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(r) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Company or any of its
Restricted Subsidiaries are located;

(s) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;

(t) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Company or any of its Restricted Subsidiaries;

(u) [Intentionally omitted];

 

41



--------------------------------------------------------------------------------

(v) any security that is created or provided by (i) a PPS lease (as defined in
the Australian PPSA) in respect of which the relevant Group Member is the lessee
or bailee; (ii) a commercial consignment (as defined in the Australian PPSA) in
respect of which the relevant Group Member is consignee or (iii) a transfer or
purchase of an account or chattel paper (in each case as defined in the
Australian PPSA) in respect of which the relevant Group Member is transferor or
vendor, provided that, in each case, such security does not secure payment or
performance of an obligation and such lease, commercial consignment, transfer or
purchase is otherwise permitted under the terms of the Loan Documents;

(w) any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom any Group Member maintains a banking relationship in the ordinary course of
business, and any Lien arising under customary extended retention of title
arrangements (verlängerter Eigentumsvorbehalt) in the ordinary course of
business and trading;

(x) any Lien given in order to comply with the requirements of Section 8a of the
German Altersteilzeitgesetz (Act on Partial Retirement) and of Section 7b of the
German Sozialgesetzbuch IV (Social Security Code);

(y) the rights reserved to or vested in Canadian Governmental Authorities by
statutory provisions or by the terms of leases, licenses, franchises, grants or
permits, which affect any land, to terminate the leases, licenses, franchises,
grants or permits or to require annual or other periodic payments as a condition
of the continuance thereof; and

(z) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not materially and
adversely affect the use of the lands by any Loan Party.

“Permitted Receivables Financing” means any customary non-recourse accounts
receivable financing facility (including customary back-to-back intercompany
arrangements in respect thereof) to the extent that (a) the amount thereof does
not exceed the amount permitted by Section 5.02(b)(xi), (b) the proceeds of
Indebtedness incurred under such facility must be applied to the prepayment of
Term Loans in accordance with Section 2.11(a)(i) and (c) there is no recourse by
any Person that is not a Loan Party to any Loan Party (except with respect to
customary indemnification obligations under such financings).

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus (i) unpaid accrued interest and premium thereon,
(ii) underwriting discounts, fees, commissions and expenses and (iii) an amount
equal to any existing unutilized commitments or undrawn letters of credit);
(b) except with respect to Capital Lease Obligations,

 

42



--------------------------------------------------------------------------------

the weighted average life to maturity of such Permitted Refinancing Indebtedness
is greater than or equal to the weighted average life to maturity of the
Indebtedness being Refinanced; (c) the final maturity of such Permitted
Refinancing Indebtedness shall be later than the final maturity of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced; (e) no Permitted
Refinancing Indebtedness of the Indebtedness of a Foreign Subsidiary shall have
any obligors who are Domestic Subsidiaries; and (f) if the Indebtedness being
Refinanced is secured by any collateral (whether equally and ratably with, or
junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated organization, association,
employee organization (as defined in Section 3(4) of ERISA), joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Primary Currency” has the meaning specified in Section 9.12(c).

“Plan” means any Single Employer Plan or Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

“Pledge” has the meaning specified in Section 8.10.

“Pledged Debt” has the meaning given to such term in the Security Agreement.

“Post-Petition Interest” has the meaning specified in Section 7.05(b).

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant.

“Pro Forma Compliance” means, at any date of determination, that the Company
shall be in pro forma compliance with the covenant set forth in Section 5.03 as
of the date of such determination (and giving pro forma effect to the event or
events giving rise to such determination).

“Prohibition” has the meaning specified in Section 2.22.

“Protesting Lender” has the meaning specified in Section 9.09(a).

“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.

 

43



--------------------------------------------------------------------------------

“Qualified Preferred Equity” means any preferred Equity Interest of the Company,
so long as the terms of any such Equity Interest (a) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provisions
prior to the date occurring 91 days after the scheduled Termination Date
applicable to the Term B-1 Facility, as set forth in clause (c)(i) of the
definition of “Termination Date” (other than customary provisions in respect of
change of control), (b) do not require the cash payment of dividends or
distributions prior to the date occurring 91 days after the scheduled
Termination Date applicable to the Term B-1 Facility (as set forth in clause
(c) of the definition of “Termination Date”), and (c) do not contain any
financial performance covenants.

“Ratable Share” of any amount means, with respect to any Lender under a Facility
at any time, the product of (a) a fraction, the numerator of which is the amount
of such Lender’s Commitment and, if applicable and without duplication, such
Lender’s Loans, in respect of the applicable Facility at such time, and the
denominator of which is the aggregate Commitments of all the Lenders under such
Facility at such time, and, if applicable and without duplication, Loans under
the applicable Facility at such time, and (b) such aforementioned amount.

“Ratings Condition” means that, at the time of determination, the Company has
received and maintains corporate family/corporate credit ratings of at least
BBB- and at least Baa3 from S&P and Moody’s, respectively (in each case, with no
negative outlook or negative watch).

“RBSSI” has the meaning specified in the preamble to this Agreement.

“Reference Banks” means Citibank, N.A., Bank of America, N.A., J. P. Morgan
Chase Bank, N.A. and BNP Paribas.

“Refinancing” means, in connection with the Acquisition, the refinancing,
repayment, satisfaction and discharge of (i) all Indebtedness under the Five
Year Credit Agreement, dated as of July 26, 2005 (as amended, amended and
restated, supplemented or otherwise modified prior to the date of the Existing
Credit Agreement) by and among Sealed Air Corporation, certain of its
subsidiaries and CitiCorp USA, Inc., as Agent, and (ii) third party Indebtedness
of Diversey and its Subsidiaries (other than the Indebtedness set forth on
Schedule III of the Existing Credit Agreement).

“Register” has the meaning specified in Section 9.07(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Replaced Term Loans” has the meaning specified in Section 9.01.

“Replacement Term Loans” has the meaning specified in Section 9.01.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.

 

44



--------------------------------------------------------------------------------

“Reportable Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC; or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) conditions
for imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) a determination that any Plan is in “at risk” status
(within the meaning of Section 303 of ERISA); or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“Required Lenders” means, at any time, (a) Lenders having at least a majority
(based on the Equivalent in Dollars at such time) in interest of the sum of
(i) the Revolving Credit Commitments at such date, (ii) the Term Commitments at
such date and (iii) the outstanding principal amount of the Term Advances at
such date or (b) if the Revolving Credit Commitment and the Term Commitment have
been terminated or for the purposes of acceleration pursuant to Section 6,
Lenders having or holding a majority of the outstanding principal amount of the
Advances and L/C Exposure in the aggregate at such date; provided that the
portion of any Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, executive vice president,
controller, treasurer or assistant treasurer of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Repricing Transaction” means (a) the incurrence by any Borrower or Restricted
Subsidiary of any term loans for the primary purpose of which is, (i) having an
effective interest rate margin or weighted average yield (to be determined by
the Agent consistent with generally accepted financial practice, after giving
effect to, among other factors, interest rate margins, upfront or similar fees
or original issue discount shared with all lenders or holders thereof, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
thereof or any fluctuations in the Eurocurrency Rate or Base Rate) that is less
than the Applicable Margin for, or weighted average yield (to be determined by
the Agent on the same basis) of, the Term B-1 Advances or the Euro Term B-1
Advances, as applicable, and (ii) the proceeds of which are used to repay, in

 

45



--------------------------------------------------------------------------------

whole or in part, principal of outstanding Term B-1 Advances or Euro Term B-1
Advances, as applicable and (b) any amendment, waiver or other modification to
this Agreement the primary purpose of which is to reduce the Applicable Margin
for Term B-1 Advances or the Euro Term B-1 Advances (other than, in each case,
any such transaction or amendment or modification accomplished together with the
substantially concurrent refinancing of all Term B-1 Advances or Euro Term B-1
Advances, as applicable, hereunder and other than any amendment to a financial
maintenance covenant herein or in the component definitions thereof that may
result in a reduction in the Applicable Margin for Term B-1 Advances or Euro
Term B-1 Advances, as applicable).

“Restatement Agreement” means that certain Amendment and Restatement Agreement,
dated as of the date hereof, among the parties hereto and such other financial
institutions and other institutional lenders party thereto.

“Restatement Effective Date” means the date on which the conditions precedent
set forth in the Restatement Agreement shall be satisfied or waived.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property), direct or indirect, with respect to any Equity
Interests of the Company or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof), but not on account of Subordinated Indebtedness;
provided that no such dividend or distribution shall be considered a Restricted
Payment if such dividend or distribution is made to a Loan Party.

“Restricted Junior Payment” means any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
any Subordinated Indebtedness.

“Restricted Subsidiary” means a Subsidiary of the Company that is not an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Advance, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Advance denominated in a
Committed Currency and (ii) each date of a continuation of a Eurocurrency Rate
Advance denominated in Committed Currency pursuant to Section 2.09 and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in a Committed Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Bank under any Letter of Credit
denominated in a Committed Currency, and (iv) such additional dates as the Agent
shall determine or the applicable Issuing Bank shall require.

“Reversion Date” has the meaning specified in the last paragraph of
Section 5.02.

 

46



--------------------------------------------------------------------------------

“Revolving Credit Advance” means a US Revolving Credit Advance, a Multicurrency
Revolving Credit Advance or an Other Revolving Credit Advance, as applicable.

“Revolving Credit Borrowing” means a US Revolving Credit Borrowing or a
Multicurrency Revolving Credit Borrowing, as applicable.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, and in respect of Revolving Credit
Advances denominated in any Foreign Currency, the Equivalent of $5,000,000 in
such Foreign Currency.

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, and in respect of Revolving Credit
Advances denominated in any Foreign Currency, the Equivalent of $1,000,000 in
such Foreign Currency.

“Revolving Credit Commitment” means, (a) with respect to each US Revolving
Lender, the US Revolving Credit Commitment of such Lender, (b) with respect to
each Multicurrency Revolving Lender, the Multicurrency Revolving Credit
Commitment of such Lender and (c) with respect to each Incremental Revolving
Credit Lender, the Incremental Revolving Credit Commitment of such Lender.

“Revolving Credit Facility” means the US Revolving Credit Facility or the
Multicurrency Revolving Credit Facility, as applicable.

“Revolving Credit Lender” means a US Revolving Lender or a Multicurrency
Revolving Lender, as applicable.

“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Revolving Credit Lender, delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A hereto, evidencing the
aggregate Indebtedness of such Borrower to such Revolving Credit Lender
resulting from the Revolving Credit Advances made by such Revolving Credit
Lender to such Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a Wholly-Owned Subsidiary
of The McGraw-Hill Companies, Inc.

“Sealed Air (France)” means Sealed Air Holdings S.A.S. or another Subsidiary of
the Company that is incorporated or organized in France.

“Sealed Air (Japan)” means Sealed Air Japan K.K., Diversey Co. Ltd. (Japan) or
another Subsidiary of the Company that is incorporated or organized in Japan.

“Sealed Air (Luxembourg)” means Sealed Air Luxembourg S.C.A. or another
Subsidiary of the Company that is incorporated or organized in Luxembourg.

“Secured Obligations” means: (a) in the case of any Borrower, the Obligations of
such Borrower, (b) in the case of each other Loan Party, the Obligations of such
Loan Party under each Guaranty and the other Loan Documents to which it is a
party, (c) the obligations of the Company or of any Subsidiary thereof under any
Swap Contract entered into in connection

 

47



--------------------------------------------------------------------------------

herewith with any Person that was a Lender or any Affiliate at the time it
entered into such Swap Contract thereof, and (d) any Cash Management Obligations
of the Company or any Subsidiary thereof.

“Secured Parties” means the Lenders, the Swing Line Bank, the Issuing Banks, the
Agent and any other holder of any Secured Obligation, each of which are
beneficiaries of and subject to the distribution of proceeds provisions provided
in the Intercreditor Agreement.

“Security Agreement” means that certain Pledge and Security agreement, dated as
of October 3, 2011, by and among the Agent and each of the Grantors (as defined
therein) party thereto, together with each other pledge and security agreement
and pledge and security agreement supplement delivered pursuant to
Section 5.01(h), in each case as amended, restated, supplemented or otherwise
modified from time to time.

“Senior Financial Officer” means the President, the Chief Executive Officer, the
Chief Operating Officer, the Chief Financial Officer and the Treasurer of the
Company.

“Senior Notes” means $750 million aggregate principal amount of 8.125% senior
notes due 2019 and $750 million aggregate principal amount of 8.375% senior
notes due 2021.

“Solvency Certificate” has the meaning given to such term in Section 3.01(h).

“Solvent” has the meaning given to such term in the Solvency Certificate.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than the Borrowers and the
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Specified Foreign Restructuring Transactions” means the transactions described
on Schedule IV hereto.

“Specified Representations” means the representations and warranties made in
Sections 4.01(a)(i), (a)(ii), (b), (d)(i) (to the extent reasonably expected to
result in a Material Adverse Effect), (d)(iii), (j), (o), (q), (t), (u) and (v),
(to the extent required to be pledged pursuant to the Collateral Documents).

“Specified Structured Finance Transactions” means the Japanese Structured
Finance Transaction and the French Structured Finance Transaction.

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other Disposition of assets or property, incurrence or repayment of
Indebtedness, Restricted Payment, acquisition, Subsidiary designation,
Incremental Borrowing or other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis”.

 

48



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate quoted by the Agent as the spot rate
for the purchase by the Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 A.M. (New York
City time) on the date two Business Days prior to the date of such
determination; provided that in the case of the lawful currency of Canada, the
Spot Rate will be determined at approximately 11:00 A.M. (New York City time) on
the date that is one Business Day prior to the date of such determination and in
the case of AU$, the Spot Rate will be determined at approximately 11:00 A.M.
(Sydney time) on the date that is two Business Days prior to the date of such
determination by reference to Reuters monitor system page AFX= (or any page that
replaces that page); provided further that the Agent may obtain such spot rate
from another financial institution designated by the Agent if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency.

“Subordinated Indebtedness” means unsecured Indebtedness for borrowed money of
the Company, which Indebtedness shall rank in payment and upon liquidation
junior to the Obligations under the Loan Documents on terms reasonably
satisfactory to the Agent.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person and in relation to any Person incorporated in The
Netherlands a subsidiary (dochtermaatschappij) within the meaning of Section 24a
of Book 2 of the Dutch Civil Code means any corporation, partnership, joint
venture, limited liability company, joint stock company, trust or estate of
which (or in which) more than 50% of (a) the issued and outstanding capital
stock having ordinary voting power and/or the power to elect a majority of the
Board of Directors of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (b) the interest in
the capital or profits of such limited liability company, partnership or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

“Subsidiary Guaranties” means, collectively, the Foreign Subsidiary Guaranties
and the US Subsidiary Guaranties.

“Subsidiary Guarantors” means, collectively, the Wholly-Owned Subsidiaries of
the Company listed on Schedule 1.01(ii), each other Subsidiary Guarantor of the
Company that guarantees Obligations pursuant to Section 5.01(h). In addition,
the Company may cause any Restricted Subsidiary that is not a Guarantor to
guarantee the Obligations by causing such Restricted Subsidiary to execute a
joinder or supplement to the applicable Guaranty in form and substance
reasonably satisfactory to the Agent, and any such Restricted Subsidiary shall
be a Subsidiary Guarantor hereunder for all purposes.

“Successor Borrower” has the meaning specified in Section 5.02(f)(i).

“Suspension Covenants” has the meaning specified in the last paragraph of
Section 5.02.

 

49



--------------------------------------------------------------------------------

“Suspension Debt Covenants” has the meaning specified in the last paragraph of
Section 5.02.

“Suspension Period” means the period of time between the date of a Covenant
Suspension Event and the Reversion Date.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means, as applied to the Company or any Subsidiary thereof,
any direct or indirect liability, contingent or otherwise, of such Person in
respect of Swap Contracts provided by the Agent, any Lender or any Affiliate
thereof at the time such Swap Obligations are entered into, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith to the extent provided for in the
documents evidencing such Swap Contract.

“Swing Line Advance” means a revolving credit advance made by the Swing Line
Bank pursuant to Section 2.01(d) or any other Lender by purchase from the Swing
Line Bank pursuant to Section 2.02(b).

“Swing Line Advance Maturity Date” has the meaning specified in Section 2.02(b).

“Swing Line Bank” means CBNA.

“Swing Line Borrowing” means a Borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

“Swing Line Exposure” means, at any time, the aggregate outstanding principal
amount of the Swing Line Advances at such time. The Swing Line Exposure of any
US Revolving Lender at any time will be its Ratable Share of the total Swing
Line Exposure at such time, as may be adjusted in accordance with Section 2.19.

“Swing Line Sublimit” has the meaning specified in Section 2.01(d).

 

50



--------------------------------------------------------------------------------

“Tax Affiliate” means, with respect to any Person, any Subsidiary or Affiliate
of such Person with which such Person files consolidated, combined or unitary
tax returns.

“Tax Returns” has the meaning specified in Section 4.01(h)(i).

“Taxes” has the meaning specified in Section 2.15(a).

“Term A Advance” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Advances
of the same Type and, in the case of Eurocurrency Rate Advances, having the same
Interest Period made by each of the Term A Lenders pursuant to
Section 2.01(a)(i).

“Term A Facility” means, at any time after the Restatement Effective Date, the
aggregate principal amount of the Term A Advances extended by all Term A Lenders
pursuant to Section 2.01(a)(i) outstanding at such time.

“Term A Lender” means at any time after the Restatement Effective Date, any
Lender that holds Term A Advances at such time.

“Term A Note” means a promissory note made by the Company in favor of a Term A
Lender evidencing Term A Advances made by such Term A Lender, substantially in
the form of Exhibit B-1.

“Term Advance” means a Term A Advance, a CDN Term A Advance, a JPY Term A-1
Advance, a Euro Term A Advance, a Term B-1 Advance, a Euro Term B-1 Advance, an
Incremental Term Advance or an Other Term Advance, as applicable.

“Term B Advance” means an advance made by any Term B Lender (as defined in the
Existing Credit Agreement) under the Term B Facility.

“Term B Facility” has the meaning specified in the Existing Credit Agreement.

“Term B-1 Advance” means an advance made by any Term B-1 Lender under the
Term B-1 Facility.

“Term B-1 Borrowing” means a borrowing consisting of simultaneous Term B-1
Advances of the same Type and, in the case of Eurocurrency Rate Advances, having
the same Interest Period made by each of the Term B-1 Lenders pursuant to
Section 2.01(b).

“Term B-1 Commitment” means, as to each Term B-1 Lender, its obligation to make
Term B-1 Advances to the Company pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term B-1 Lender’s name on Schedule I under the caption “Term B-1
Commitment”.

“Term B-1 Facility” means, at any time, (a) on or prior to the Restatement
Effective Date, the aggregate amount of the Term B-1 Commitments at such time
and (b) thereafter, the aggregate principal amount of the Term B-1 Advances of
all Term B-1 Lenders outstanding at such time.

 

51



--------------------------------------------------------------------------------

“Term B-1 Note” means a promissory note made by the Company or the Euro TLB
Borrower, as applicable, in favor of a Term B-1 Lender or Euro Term B-1 Lender
evidencing Term B-1 Advances or Euro Term B-1 Advances made by such Term B-1
Lender or Euro Term B-1 Lender, substantially in the form of Exhibit B-1.

“Term B-1 Lender” means (a) at any time on or prior to the Restatement Effective
Date, any Lender that has a Term B-1 Commitment at such time and (b) at any time
after the Restatement Effective Date, any Lender that holds Term B-1 Advances at
such time.

“Term Borrowing” means a Term A Borrowing, a CDN Term A Borrowing, a JPY Term
A-1 Borrowing, a Euro Term A Borrowing, a Term B-1 Borrowing, a Euro Term B-1
Borrowing or an Incremental Term Borrowing, as applicable.

“Term Commitment” means a Term B-1 Commitment, a Euro Term B-1 Commitment or an
Incremental Term Commitment, as applicable.

“Term Facility” means the Term A Facility, the CDN Term A Facility, the JPY Term
A-1 Facility, the Euro Term A Facility, the Term B-1 Facility, the Euro Term B-1
Facility or the Incremental Term Facility, as applicable.

“Term Lender” means a Term A Lender, a CDN Term A Lender, a JPY Term A-1 Lender,
a Euro Term A Lender, a Term B-1 Lender, a Euro Term B-1 Lender or Incremental
Term Lender, as applicable.

“Term Note” means a Term A Note, a CDN Term A Note, a JPY Term A-1 Note, a Euro
Term A Note, a Term B-1 Note or any promissory note made in favor of an
Incremental Lender evidencing Incremental Term Advances made by such Incremental
Lender, as applicable.

“Termination Date” means (a) with respect to the US Revolving Credit Facility
and the Multicurrency Revolving Credit Facility, the earlier of (i) October 3,
2016 and (ii) the date of termination in whole of the Commitments pursuant to
Section 2.06 or 6.01, (b) with respect to the Term A Facility, the CDN Term A
Facility, the JPY Term A-1 Facility and the Euro Term A Facility, October 3,
2016, (c) with respect to the Term B-1 Facility and the Euro Term B-1 Facility,
October 3, 2018 and (d) with respect to each Incremental Facility, if any, the
date specified as such in the applicable Incremental Assumption Agreement.
However, if the Termination Date falls on a day which is not a Business Day, the
Termination Date shall fall on the previous Business Day.

“Test Period” means the four consecutive fiscal quarters of the Company then
last ended, in each case taken as one accounting period.

“Total Availability” means, at any time, the sum of the (a) the aggregate amount
of all Multicurrency Revolving Credit Commitments (expressed in Dollars) minus
(b) the Dollar Equivalent of the aggregate amount of the Multicurrency Revolving
Exposure of all Multicurrency Revolving Lenders. The Total Availability at any
time shall be determined by reference to the most recent Total Availability
Certificate delivered to the Agent pursuant to Section 5.01(a)(iv).

 

52



--------------------------------------------------------------------------------

“Total Availability Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Company, specifying Total
Availability as of the second preceding Business Day prior to the date of such
certificate, in a form that is reasonably acceptable to the Agent in its
reasonable discretion.

“Transaction” means, (i) the Acquisition, (ii) the issuance of the Senior Notes,
(iii) the Refinancing, (iv) the transactions contemplated by the Loan Documents,
(v) the issuance of the Company’s common stock to pay the equity portion of the
consideration for the Acquisition, (vi) any related transaction undertaken or
consummated in connection with clauses (i) through (v) of this definition and
(vii) the payment of fees and expenses in connection with clauses (i) through
(vi) of this definition.

“Type” means, with respect to an Advance, its character as a Base Rate Advance
or a Eurocurrency Rate Advance.

“Unpaid Drawings” has the meaning specified in the definition of “L/C Exposure”.

“Unpaid Drawings” has the meaning specified in the definition of “L/C Exposure”.

“Unrestricted Subsidiary” means any Subsidiary of the Company (other than any
Borrower or any Guarantor as of the Restatement Effective Date (or any Person
required to become a Guarantor pursuant to Section 5.01(h))) listed on
Schedule 1.01(i) or designated by the Company as an Unrestricted Subsidiary
pursuant to Section 5.01(l) subsequent to the date hereof.

“Unused Amount” has the meaning specified in Section 5.021(c)(v).

“Unused Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender at any time, (a) the amount of such Lender’s US Revolving Credit
Commitment and Multicurrency Revolving Credit Commitment, if any, at such time
minus (b) the sum of the aggregate principal amount of all Revolving Credit
Advances (based, in respect of any Revolving Credit Advances denominated in a
Committed Currency other than Dollars, on the Equivalent in Dollars at such
time) made by such Lender (in its capacity as a Lender) and outstanding at such
time, plus such Lender’s L/C Exposure and Swing Line Exposure.

“US Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to
which a portion of the US Letter of Credit Commitment hereunder has been
assigned pursuant to Section 9.07 so long as such Eligible Assignee expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as an Issuing
Bank and notifies the Agent of its Applicable Lending Office (which information
shall be recorded by the Agent in the Register), for so long as the Initial
Issuing Bank or Eligible Assignee, as the case may be, shall have a US Letter of
Credit Commitment.

“US Letter of Credit” has the meaning specified in Section 2.01(e).

 

53



--------------------------------------------------------------------------------

“US Letter of Credit Commitment” means, with respect to each US Issuing Bank,
the obligation of such US Issuing Bank to issue Letters of Credit for the
account of any Borrower in (a) the amount set forth opposite the US Issuing
Bank’s name on Schedule I hereto under the caption “US Letter of Credit
Commitment”, or (b) if such Issuing Bank has entered into one or more Assignment
and Acceptances, the amount set forth for such US Issuing Bank in the Register
maintained by the Agent pursuant to Section 9.07(d) as such US Issuing Bank’s
“US Letter of Credit Commitment”, in each case as such amount may be reduced
prior to such time pursuant to Section 2.06.

“US Letter of Credit Sublimit” means, at any time, an amount equal to
$100,000,000, as such amount may be reduced at or prior to such time pursuant to
Section 2.06. The US Letter of Credit Sublimit is part of, and not in addition
to, the US Revolving Credit Facility.

“US Revolving Credit Advance” means an Advance by a US Revolving Lender to any
Borrower as part of a US Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurocurrency Rate Advance.

“US Revolver Borrower” has the meaning specified in the preamble to this
Agreement.

“US Revolving Credit Borrowing” means a borrowing consisting of simultaneous US
Revolving Credit Advances of the same Type made by each of the US Revolving
Lenders pursuant to Section 2.01(c)(i).

“US Revolving Credit Commitment” means, as to any US Revolving Lender, the
commitment, if any, of such Lender to make US Revolving Credit Advances and/or
to acquire participations in Letters Credit and Swing Line Advances hereunder,
denominated in Dollars, as such commitment may be (a) reduced from time to time
in accordance with the terms of this Agreement and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to any
Assignment and Acceptance. The initial amount of the US Revolving Credit
Commitment of each US Revolving Lender party hereto on the date of this
Agreement is set forth on Schedule I hereto, and the initial amount of the US
Revolving Credit Commitment of each US Revolving Lender becoming party hereto
after the date of this Agreement shall be as set forth in the Assignment and
Acceptance pursuant to which such Lender becomes party hereto.

“US Revolving Credit Facility” means, at any time, the aggregate amount of the
US Revolving Lenders’ US Revolving Credit Commitments at such time.

“US Revolving Exposure” means, with respect to any US Revolving Lender at any
time, the sum of the aggregate outstanding principal amount of such Lender’s US
Revolving Credit Advances and its L/C Exposure under the US Revolving Credit
Facility and Swing Line Exposure at such time.

“US Revolving Lender” means a Lender with a US Revolving Credit Commitment or a
US Revolving Exposure.

 

54



--------------------------------------------------------------------------------

“US Revolver Borrower” has the meaning specified in the preamble to this
Agreement.

“US Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iii).

“US Tax Returns” has the meaning specified in Section 4.01(h)(i).

“Voting Stock” means capital stock or share capital, as applicable, issued by a
corporation, or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

“W.R. Grace Liabilities” means the obligations of the Company and Cryovac, Inc.
(“Cryovac”) pursuant to that certain Settlement Agreement and Release (the
“Settlement Agreement”), dated November 10, 2003, by and among the Company,
Cryovac, and the official committees appointed to represent asbestos personal
injury claimants and asbestos property damage claimants (the “Grace Asbestos
Committees”) in the jointly administered Chapter 11 cases of W.R. Grace & Co.
and its affiliated debtors, Case No. 01-01139 (JKF) (Bankr. D. Del.) (the “Grace
Chapter 11 Cases”). The Settlement Agreement was approved by order of the United
States Bankruptcy Court for the District of Delaware dated June 27, 2005. The
Settlement Agreement contemplates that, upon the effectiveness of an appropriate
plan of reorganization in connection with the Grace Chapter 11 Cases, and
subject to the terms of the Settlement Agreement and in resolution of an
adversary proceeding brought by the Grace Asbestos Committees against the
Company and Cryovac (Case No. 02-2210 (D. Del.)), Cryovac will transfer to one
or more trusts established pursuant to 11 U.S.C. § 524(g): (a) $512.5 million in
cash, plus interest thereon from December 21, 2002 through the “Effective Date”
(as defined in the Settlement Agreement); and (b) 9 million shares of common
stock of the Company, subject to certain anti-dilution provisions (this number
has since been adjusted to 18 million shares of common stock of the Company as a
result of a two-for-one stock split in March 2007). Pursuant to the Settlement
Agreement, the Company guarantees performance of Cryovac’s obligations in
(a) and (b) above.

“Wholly-Owned” means, as to any Person, (i) any corporation 100% of whose
capital stock (other than director’s qualifying shares and, in the case of a
Foreign Subsidiary, other than up to 2.0% of the capital stock of such Foreign
Subsidiary, to the extent that it is required to be held by a third party
pursuant to a requirement of law) is at the time owned by such Person and/or one
or more Wholly-Owned Subsidiaries of such Person and (ii) any partnership,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has a 100% Equity Interest at such
time.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

55



--------------------------------------------------------------------------------

SECTION 1.03 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with generally accepted accounting principles
as in effect from time to time in the United States, applied on a basis
consistent (except for changes concurred with by the Borrower’s independent
registered public accountants) with the most recent audited Consolidated
financial statements of the Company delivered to the Agent (“GAAP”); provided
that, if the Company notifies the Agent that the Company wishes to amend any
covenant in Article V to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Agent notifies the Company that the
Required Lenders wish to amend Article V for such purpose), then the Borrower’s
compliance with such covenant shall be applied on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Company and the Required Lenders.

SECTION 1.04 Exchange Rates; Currency Equivalents.

(a) The Agent shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Equivalent amounts of Advances and Available Amounts
denominated in JPY, Euro and other Committed Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Equivalent
amount as so determined by the Agent.

(b) Wherever in this Agreement in connection with an Advance, conversion,
continuation or prepayment of a Eurocurrency Rate Advance or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Advance,
Eurocurrency Rate Loan or Letter of Credit is denominated in a Committed
Currency, such amount shall be the relevant Equivalent of such Dollar amount
(rounded to the nearest unit of Committed Currency, with 0.5 of a unit being
rounded upward), as determined by the Agent.

SECTION 1.05 Construction. English language words used in this Agreement to
describe Japanese Law, Dutch law, Belgium law or Luxembourg law concepts intend
to describe such concepts only and the consequences of the use of those words in
New York law or any other foreign law are to be disregarded.

 

56



--------------------------------------------------------------------------------

SECTION 1.06 Dutch Terms. In this Agreement, where it relates to a Dutch entity,
a reference to:

(a) A necessary action to authorize, where applicable, includes without
limitation:

(i) any action required to comply with the Dutch Works Council Act (Wet op de
ondernemingsraden); and

(ii) obtaining unconditional positive advice (advies) from each competent works
council;

(b) a winding-up, administration or dissolution includes a Dutch entity being:

(i) declared bankrupt (failliet verklaard)

(ii) dissolved (ontbonden)

(c) a moratorium includes surséance van betaling and granted a moratorium
includes surséance verleend;

(d) a trustee in bankruptcy includes a curator;

(e) an administrator includes a bewindvoerder;

(f) a receiver or an administrative receiver does not include a curator or
bewindvoerder; and

(g) an attachment includes a beslag.

SECTION 1.07 Quebec Matters. For purposes of any assets, liabilities or entities
located in the Province of Québec and for all other purposes pursuant to which
the interpretation or construction of this Agreement may be subject to the laws
of the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall include “movable property”,
(b) “real property” or “real estate” shall include “immovable property”,
(c) “tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “lien” shall include a “hypothec”, “right of retention”, “prior
claim” and a resolutory clause, (f) all references to filing, perfection,
priority, remedies, registering or recording under the Uniform Commercial Code
or a Personal Property Security Act shall include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” liens or
security interest shall include a reference to an “opposable” or “set up” lien
or security interest as against third parties, (h) any “right of offset”, “right
of setoff” or similar expression shall include a “right of compensation”,
(i) “goods” shall include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall
include a “mandatary”, (k) “construction liens” shall include “legal hypothecs”;
(l) “joint and several” shall include “solidary”; (m) “gross negligence or
wilful misconduct” shall be deemed to be “intentional or gross fault”;
(n) “beneficial ownership” shall include “ownership on behalf of another as
mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”. The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only and that all other documents contemplated thereunder
or relating thereto,

 

57



--------------------------------------------------------------------------------

including notices, may also be drawn up in the English language only. Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

SECTION 1.08 Code of Banking Practice. The parties hereto agree that the Code of
Banking Practice does not apply to the Loan Documents.

SECTION 1.09 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01 The Advances and Letters of Credit. (a)

(i) The Term A Advance. On the Closing Date, each Term A Lender made a single
loan to the Company in an amount on the Closing Date as set forth on Schedule I.
The Term A Borrowing consists of Term A Advances made simultaneously by the
Term A Lenders in accordance with their respective Ratable Share of the Term A
Facility. Term A Advances which are repaid or prepaid may not be reborrowed.
Term A Advances may be Base Rate Advances or Eurocurrency Rate Advances, as
further provided herein.

(ii) The CDN Term A Advance. On the Closing Date, each CDN Term A Lender made a
single Eurocurrency Rate Advance to the CDN Borrower, denominated in CDN, in an
amount on the Closing Date as set forth on Schedule I. The CDN Term A Borrowing
consists of CDN Term A Advances made simultaneously by the CDN Term A Lenders in
accordance with their respective Ratable Share of the CDN Term A Facility. CDN
Term A Advances which are repaid or prepaid may not be reborrowed.

 

58



--------------------------------------------------------------------------------

(iii) The JPY Term A-1 Advance. Subject to the terms and conditions set forth
herein and in the Restatement Agreement, each JPY Term A-1 Lender severally
agrees to make a single loan to the JPY Borrower on or before the fifth Business
Day after the Restatement Effective Date (or such later date as may be agreed by
the Agent in its sole discretion), denominated in JPY, in an amount not to
exceed such JPY Term A-1 Lender’s JPY Term A-1 Commitment, which shall be made
as Eurocurrency Rate Advances. The JPY Term A-1 Borrowing shall consist of JPY
Term A-1 Advances made simultaneously by the JPY Term A-1 Lenders in accordance
with their respective Ratable Share of the JPY Term A-1 Facility. Amounts
borrowed under this Section 2.01(a)(iii) and repaid or prepaid may not be
reborrowed.

(iv) The Euro Term A Advance. On the Closing Date, each Euro Term A Lender made
a single Eurocurrency Rate Advance to the Euro TLA Borrowers, denominated in
Euros, in an amount on the Closing Date as set forth on Schedule I. The Euro
Term A Borrowing consists of Euro Term A Advances made simultaneously by the
Euro Term A Lenders in accordance with their respective Ratable Share of the
Euro Term A Facility. Euro Term A Advances which are repaid or prepaid may not
be reborrowed.

(b) The Term B-1 Advance. (i) Subject to the terms and conditions set forth
herein, each Term B-1 Lender severally agrees to make a single loan to the
Company on the Restatement Effective Date, in an amount not to exceed such Term
B-1 Lender’s Term B-1 Commitment. The Term B-1 Borrowing shall consist of Term
B-1 Advances made simultaneously by the Term B-1 Lenders in accordance with
their respective Ratable Share of the Term B-1 Facility. Amounts borrowed under
this Section 2.01(b) and repaid or prepaid may not be reborrowed. Term B-1
Advances may be Base Rate Advances or Eurocurrency Rate Advances, as further
provided herein.

(ii) Subject to the terms and conditions set forth herein, each Euro Term B-1
Lender severally agrees to make a single loan to Euro Borrowers on the
Restatement Effective Date, in an amount not to exceed such Euro Term B-1
Lender’s Euro Term B-1 Commitment. The Euro Term B-1 Borrowing shall consist of
Euro Term B-1 Advances made simultaneously by the Euro Term B-1 Lenders in
accordance with their respective Ratable Share of the Euro Term B-1 Facility.
Amounts borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed. Euro Term B-1 Advances may be Base Rate Advances or Eurocurrency
Rate Advances, as further provided herein.

(c) Revolving Credit Advances.

(i) US. Each US Revolving Lender severally agrees, on the terms and conditions
hereinafter set forth, to make US Revolving Credit Advances denominated in
Dollars to the US Revolver Borrower from time to time on any Business Day during
the period from the Closing Date until the Termination Date applicable to the US
Revolving Credit Facility under clause (a) of the definition of “Termination
Date”, in an aggregate amount not to exceed such Lender’s Unused Revolving
Credit Commitment.

 

59



--------------------------------------------------------------------------------

(ii) Multicurrency. Each Multicurrency Revolving Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Multicurrency Revolving
Credit Advances denominated in a Committed Currency to the Borrowers from time
to time on any Business Day during the period from the Closing Date until the
Termination Date applicable to the Multicurrency Revolving Credit Facility under
clause (a) of the definition of “Termination Date”, in an aggregate amount not
to exceed such Lender’s Unused Revolving Credit Commitment.

Each Revolving Credit Borrowing shall be in an amount not less than the
Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing Multiple in
excess thereof and shall consist of Revolving Credit Advances of the same Type
and in the same currency made on the same day by the Lenders ratably according
to their respective Revolving Credit Commitments. Within the limits of each
Lender’s Revolving Credit Commitment, the Borrowers may borrow under this
Section 2.01(c), prepay pursuant to Section 2.11 and reborrow under this
Section 2.01(c).

(d) The Swing Line Advances. The Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances, denominated in
Dollars, to the Company from time to time on any Business Day during the period
from the Closing Date until the Termination Date applicable to the US Revolving
Credit Facility under clause (a) of the definition of “Termination Date” (i) in
an aggregate amount not to exceed at any time outstanding $50,000,000 (the
“Swing Line Sublimit”) and (ii) in an amount for each such Swing Line Advance
not to exceed the Unused Revolving Credit Commitments of the US Revolving
Lenders immediately prior to the making of such Swing Line Advance. The Swing
Line Bank agrees to make one or more Swing Line Advances on any Business Day. No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance. Each Swing Line Borrowing shall be in
an amount of $1,000,000 or an integral multiple of $500,000 in excess thereof
and, notwithstanding Section 2.10, shall consist of a Base Rate Advance made by
the Swing Line Bank. Within the limits of the Swing Line Sublimit and within the
limits referred to in clause (ii) above, the Company may borrow under this
2.01(d), prepay pursuant to Section 2.11 and reborrow under this
Section 2.01(d).

(e) US Letters of Credit. Each US Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “US Letter
of Credit”) for the account of any Borrower under the US Revolving Credit
Facility from time to time on any Business Day during the period from the
Closing Date until 30 days before the Termination Date applicable to the US
Revolving Credit Facility under clause (a)(i) of the definition of “Termination
Date” (i) in an aggregate Available Amount for all US Letters of Credit not to
exceed at any time the US Letter of Credit Sublimit, (ii) in an amount for each
US Issuing Bank not to exceed the amount of such US Issuing Bank’s US Letter of
Credit Commitment at such time (iii) in an amount for each such US Letter of
Credit not to exceed an amount equal to the aggregate Unused Revolving Credit
Commitments of the US Revolving Lenders at such time and (iv) issued to provide
support with respect to the undertakings of the Company and/or any Subsidiary of
the Company. Each US Letter of Credit shall be in an amount of $500,000 or more
and shall be denominated in Dollars. No US Letter of Credit shall have an
expiration date (including all rights of such Borrower or the beneficiary to
require renewal) of greater than one year or later than the Termination Date
applicable to the US Revolving Credit Facility under

 

60



--------------------------------------------------------------------------------

clause (a)(i) of the definition of “Termination Date”; provided that any US
Letter of Credit which provides for automatic one-year extension(s) of such
expiration date shall be deemed to comply with the foregoing requirement if the
US Issuing Bank has the unconditional right to prevent any such automatic
extension from taking place. Within the limits referred to above, any Borrower
under the US Revolving Credit Facility may request the issuance of Letters of
Credit under this Section 2.01(e), repay any Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional US
Letters of Credit under this Section 2.01(e). If a US Letter of Credit shall be
requested on behalf of a Subsidiary that is not a Borrower hereunder, the
Company shall have furnished to the US Issuing Bank, in form and substance
reasonably satisfactory to the US Issuing Bank, customary “know your customer”
information regarding such Subsidiary at least three Business Days prior to the
date of the requested issuance. Each “Existing Letter of Credit” listed on Part
A of Schedule 2.01(e) shall be deemed to constitute a US Letter of Credit issued
hereunder, and each Lender that is an issuer of such a US Letter of Credit
shall, for purposes of Section 2.03, be deemed to be a US Issuing Bank for each
such letter of credit, provided that any renewal or replacement of any such
letter of credit shall be issued by an US Issuing Bank pursuant to the terms of
this Agreement. The terms “issue”, “issued”, “issuance” and all similar terms,
when applied to a US Letter of Credit, shall include any renewal, extension or
amendment thereof.

(f) Multicurrency Letters of Credit. Each Multicurrency Issuing Bank agrees, on
the terms and conditions hereinafter set forth, to issue multicurrency letter of
credit (each, a “Multicurrency Letter of Credit”) for the account of any
Borrower under the Multicurrency Revolving Credit Facility from time to time on
any Business Day during the period from the Closing Date until 30 days before
the Termination Date applicable to the Multicurrency Revolving Credit Facility
under clause (a)(i) of the definition of “Termination Date” (i) in an aggregate
Available Amount (by reference to the Equivalent thereof in Dollars determined
on the date of delivery of the applicable Notice of Issuance) for all
Multicurrency Letters of Credit not to exceed at any time the Multicurrency
Letter of Credit Sublimit, (ii) in an amount (by reference to the Equivalent
thereof in Dollars determined on the date of delivery of the applicable Notice
of Issuance) for each Multicurrency Issuing Bank not to exceed the amount of
such Multicurrency Issuing Bank’s Multicurrency Letter of Credit Commitment at
such time (iii) in an amount (by reference to the Equivalent thereof in Dollars
determined on the date of delivery of the applicable Notice of Issuance) for
each such Multicurrency Letter of Credit not to exceed an amount equal to the
aggregate Unused Revolving Credit Commitments of the Multicurrency Revolving
Lenders at such time and (iv) issued to provide support with respect to the
undertakings of the Company and/or any Subsidiaries that are Foreign
Subsidiaries. Each Multicurrency Letter of Credit shall be in an amount equal to
the Equivalent of $500,000 or more and may be denominated in any Committed
Currency. No Multicurrency Letter of Credit shall have an expiration date
(including all rights of such Borrower or the beneficiary to require renewal) of
greater than one year or later than the Termination Date applicable to the
Multicurrency Revolving Credit Facility under clause (a)(i) of the definition of
“Termination Date”; provided that any Multicurrency Letter of Credit which
provides for automatic one-year extension(s) of such expiration date shall be
deemed to comply with the foregoing requirement if the Multicurrency Issuing
Bank has the unconditional right to prevent any such automatic extension from
taking place. Within the limits referred to above, any Borrower under the
Multicurrency Revolving Credit Facility may request the issuance of Letters of
Credit under this Section 2.01(f), repay any Advances resulting from drawings
thereunder pursuant to

 

61



--------------------------------------------------------------------------------

Section 2.03(c) and request the issuance of additional Multicurrency Letters of
Credit under this Section 2.01(f). If a Multicurrency Letter of Credit shall be
requested on behalf of a Foreign Subsidiary that is not a Borrower hereunder,
the Company shall have furnished to the Multicurrency Issuing Bank, in form and
substance reasonably satisfactory to the Multicurrency Issuing Bank, customary
“know your customer” information regarding such Foreign Subsidiary at least
three Business Days prior to the date of the requested issuance. Each letter of
credit listed on Part B of Schedule 2.01(e) shall be deemed to constitute a
Multicurrency Letter of Credit issued hereunder, and each Lender that is an
issuer of such a Multicurrency Letter of Credit shall, for purposes of
Section 2.03, be deemed to be a Multicurrency Issuing Bank for each such letter
of credit, provided that any renewal or replacement of any such letter of credit
shall be issued by a Multicurrency Issuing Bank pursuant to the terms of this
Agreement. The terms “issue”, “issued”, “issuance” and all similar terms, when
applied to a Multicurrency Letter of Credit, shall include any renewal,
extension or amendment thereof.

(g) Incremental Advances. Each Lender having an Incremental Term Commitment or
an Incremental Revolving Credit Commitment agrees, on the terms and conditions
set forth in the applicable Incremental Assumption Agreement, to make
Incremental Term Advances to the Company and/or Incremental Revolving Credit
Advances to the Borrowers, in an aggregate principal amount not to exceed its
Incremental Term Loan Commitment or Incremental Revolving Credit Commitment, as
the case may be.

SECTION 2.02 Borrowing Mechanics.

(a) Each Term Borrowing and each Revolving Credit Borrowing shall be made upon
the applicable Borrower’s irrevocable notice to the Agent. Each such notice must
be received by the Agent not later than (I) 11:00 A.M. (New York City time) on
the third Business Day prior to the date of any proposed Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (II) 4:00 P.M. (London time)
on the third Business Day prior to the date of any Borrowing consisting of
Eurocurrency Rate Advances denominated in Euros, (III) 11:00 A.M. (New York City
time) on the third Business Day prior to the date of any proposed Borrowing
consisting of Eurocurrency Rate Advances denominated in CDN, (IV) 2:00 P.M.
(New York City time) on the fourth Business Day prior to the date of any
proposed Borrowing consisting of Eurocurrency Rate Advances denominated in JPY,
(V) 10:30 A.M. (Sydney time) on the fourth Business Day prior to the date of any
proposed Borrowing denominated in AU$, and (VI) 11:00 A.M. (New York City time)
on the date of the proposed Borrowing consisting of Base Rate Advances, and the
Agent shall then give to each Lender prompt notice thereof by telecopier. Each
such notice of a Term Borrowing or a Revolving Credit Borrowing (a “Notice of
Borrowing”) shall be given by telephone, confirmed promptly in writing or
telecopier in substantially the form of Exhibit C hereto, specifying therein the
(i) applicable Borrower, (ii) applicable Facility, (iii) date of such Borrowing,
(iv) Type of Advances comprising such Borrowing, (v) aggregate amount of such
Borrowing, (vi) in the case of a Borrowing consisting of Eurocurrency Rate
Advances, the initial Interest Period for such Advance, and (vii) currency for
each such Advance; provided, that the applicable Borrower shall not be entitled
to request any Borrowing that, if made, would result in more than fifteen
different Interest Periods being in effect hereunder at any one time. Each
Lender shall, (I) before 1:00 P.M. (New York City time) on the date of such
Borrowing, in the case of a Borrowing consisting of Advances denominated in
Dollars, (II) before 3:00 P.M. (New York City time) on the date of such
Borrowing, in the

 

62



--------------------------------------------------------------------------------

case of a Borrowing consisting of Advances denominated in CDN, (III) before
3:00 P.M. (New York City time) on the date of such Borrowing, in the case of a
Borrowing consisting of Advances denominated in JPY, (IV) before 3:00 P.M.
(Sydney time) on the date of such Borrowing, in the case of a Borrowing
consisting of Advances denominated in AU$, and (V) before 11:00 A.M. (London
time) on the date of such Borrowing, in the case of a Borrowing consisting of
Eurocurrency Rate Advances denominated in Euros, make available for the account
of its Applicable Lending Office to the Agent at the applicable Agent’s Account,
in same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower requesting the applicable Borrowing at the address and in the account
of such Borrower specified in the applicable Notice of Borrowing.

(b) Each Swing Line Borrowing shall be made on notice, given not later than
1:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing
by the applicable Borrower to the Swing Line Bank and the Agent, of which the
Agent shall give prompt notice to the Lenders. Each such notice of a Swing Line
Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone, confirmed
promptly in writing or telecopier, specifying therein the requested (i) date of
such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the earlier of (A) the tenth
Business Day after the requested date of such Borrowing and (B) the Termination
Date applicable to the US Revolving Credit Facility under clause (a) of the
definition of “Termination Date” (the “Swing Line Advance Maturity Date”)). The
Swing Line Bank shall, before 1:00 P.M. (New York City time) on the date of such
Swing Line Borrowing, make such Swing Line Borrowing available to the Agent at
the Agent’s Account, in same day funds. After the Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the applicable Borrower at the address
and in the account of such Borrower specified in the applicable Notice of Swing
Line Borrowing. Upon written demand by the Swing Line Bank, with a copy of such
demand to the Agent, each other US Revolving Lender will purchase from the Swing
Line Bank, and the Swing Line Bank shall sell and assign to each such other US
Revolving Lender, such other US Revolving Lender’s Ratable Share of such
outstanding Swing Line Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of the Swing Line Bank,
by deposit to the Agent’s Account, in same day funds, an amount equal to its
Ratable Share of such Swing Line Advance. Each Borrower hereby agrees to each
such sale and assignment. Each US Revolving Lender agrees to purchase its
Ratable Share of an outstanding Swing Line Advance on (i) the Business Day on
which demand therefor is made by the Swing Line Bank, provided that notice of
such demand is given not later than 11:00 A.M. (New York City time) on such
Business Day or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. Upon any such assignment by the
Swing Line Bank to any other US Revolving Lender of a portion of a Swing Line
Advance, the Swing Line Bank represents and warrants to such other US Revolving
Lender that the Swing Line Bank is the legal and beneficial owner of such
interest being assigned by it, but makes no other representation or warranty and
assumes no responsibility with respect to such Swing Line Advance, this
Agreement, the Notes or the Borrowers. If and to the extent that any US
Revolving Lender shall not have so made its Ratable Share of such Swing Line
Advance available to the Agent, such US Revolving Lender agrees to pay to the
Agent forthwith on demand such amount together with interest thereon, for each
day from the date such US Revolving Lender is required to have made

 

63



--------------------------------------------------------------------------------

such amount available to the Agent until the date such amount is paid to the
Agent, at the Federal Funds Rate. If such US Revolving Lender shall pay to the
Agent such amount for the account of the Swing Line Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Swing Line
Advance made by such US Revolving Lender on such Business Day for purposes of
this Agreement, and the outstanding principal amount of the Swing Line Advance
made by the Swing Line Bank shall be reduced by such amount on such Business
Day.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) after
giving effect to all Term A Borrowings, CDN Term A Borrowings, JPY Term A-1
Borrowings and Euro Term A Borrowings, there shall not be more than (W) five
Interest Periods in effect in respect of the Term A Facility, (X) five Interest
Periods in effect in respect of the CDN Term A Facility, and (Y) five Interest
Periods in effect in respect of the JPY Term A-1 Facility and (Z) five Interest
Periods in effect in respect of the Euro Term A Facility, (ii) after giving
effect to all Term B-1 Borrowings, there shall not be more than five Interest
Periods in effect in respect of the Term B-1 Facility, (iii) after giving effect
to all Euro Term B-1 Borrowings, there shall not be more than five Interest
Periods in effect in respect of the Euro Term B-1 Facility and (iv) after giving
effect to all Revolving Credit Borrowings, there shall not be more than (A) ten
Interest Periods in effect in respect of the US Revolving Credit Facility and
(B) ten Interest Periods in effect in respect of the Multicurrency Revolving
Credit Facility.

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing of any Borrower
shall be irrevocable and binding on such Borrower. In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower requesting such Borrowing shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(e) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing under the applicable Revolving Credit Facility that such Lender
will not make available to the Agent such Lender’s ratable portion of such
Borrowing under the applicable Revolving Credit Facility, the Agent may assume
that such Lender has made such portion available to the Agent on the date of
such Borrowing under the applicable Revolving Credit Facility in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower requesting such Borrowing under the
applicable Revolving Credit Facility on such date a corresponding amount. If and
to the extent that such Lender shall not have so made such ratable portion
available to the Agent, such Lender agrees to repay to the Agent forthwith on
demand such corresponding amount. If such Lender does not pay such corresponding
amount forthwith upon the Agent’s demand therefor, the Agent shall promptly
notify the applicable Borrower and such Borrower shall immediately pay such
corresponding amount to the Agent. The Agent shall also be entitled to receive
from such Lender or such Borrower, as the case may be, interest on such
corresponding amount, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Agent, at (i) in
the case of such Borrower, the interest rate

 

64



--------------------------------------------------------------------------------

applicable at the time to Advances comprising such Borrowing under the
applicable Revolving Credit Facility and (ii) in the case of such Lender,
(A) the Federal Funds Rate in the case of Advances denominated in Dollars or
(B) the cost of funds incurred by the Agent in respect of such amount in the
case of Advances denominated in JPY or Committed Currencies. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing or to make the Swing Line Advance to be made by it as part of any
Swing Line Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing or to prejudice
any rights which any Borrower may have against any Lenders as a result of any
default by such Lender hereunder. No Lender shall be responsible for the failure
of any other Lender to make the Advance to be made by such other Lender on the
date of any Borrowing.

(g) Notwithstanding anything herein to the contrary, each Lender at its option
may make any Advances by causing any domestic or foreign branch or Affiliate of
such Lender to make such Advances; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such
Advances in accordance with the terms of this Agreement.

SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit.

(a) Request for Issuance. Each Letter of Credit issued under a Revolving Credit
Facility shall be issued upon notice (a “Notice of Issuance”), given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed issuance of such Letter of Credit (or on such shorter notice as
the applicable Issuing Bank may agree) or 10:30 A.M. (Sydney time) on the fourth
Business Day prior to the date of the proposed issuance of such Letter of Credit
if denominated in AU$, by (i) any Borrower under the US Revolving Credit
Facility to any US Issuing Bank and/or (ii) any Borrower under the Multicurrency
Revolving Credit Facility to any Multicurrency Issuing Bank, and in each case of
clauses (i) and (ii) of this sentence, such US Issuing Bank or Multicurrency
Issuing Bank, as the case may be, shall give the Agent prompt notice thereof by
facsimile, following its receipt of a Notice of Issuance from the applicable
Borrower; provided that any Letter of Credit requested pursuant to this
Agreement may state or indicate that the Company or any of its Restricted
Subsidiaries is the “Account Party”, “Applicant”, “applicant”, “Requesting
Party” or any similar designation. Each such Notice of Issuance of a Letter of
Credit shall be initially made by telephone, confirmed promptly thereafter in
writing or by facsimile, and shall specify therein the requested (A) date of
such issuance (which shall be a Business Day), (B) Available Amount of such
Letter of Credit, (C) Revolving Credit Facility under which such Letter of
Credit is to be issued, (D) if applicable, the Committed Currency in which such
Multicurrency Letter of Credit is to be denominated, (E) expiration date of such
Letter of Credit (which shall not be later than the earlier of five Business
Days prior to the scheduled Termination Date applicable to the applicable
Revolving Credit Facility (under clause (a)(i) of the definition of “Termination
Date”) or one year after the date of issuance thereof; provided that any Letter
of Credit which provides for automatic one-year extension(s) of such expiration
date shall be deemed to comply with the

 

65



--------------------------------------------------------------------------------

foregoing requirement if the Issuing Bank has the unconditional right to prevent
any such automatic extension from taking place after such scheduled Termination
Date), (F) name and address of the beneficiary of such Letter of Credit, and
(G) form of such Letter of Credit, and shall be accompanied by such customary
application and agreement for issuance of letters of credit as such Issuing Bank
may specify to the Borrower requesting such issuance for use in connection with
such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in the Restatement Agreement and Section 3.02, make such
Letter of Credit available to the Borrower requesting such issuance at its
office referred to in Section 9.02 or as otherwise agreed with such Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern. Each Borrower hereby acknowledges
and agrees that, notwithstanding anything to the contrary in any Letter of
Credit requested pursuant to or issued under this Agreement which may state or
indicate that the “Account Party”, “Applicant”, “applicant”, “Requesting Party”
or any similar designation with respect to such requested Letter of Credit is a
Person other than the applicable requesting Borrower, (i) such Borrower is, and
shall at all times remain, the “Applicant” (as defined in Section 5-102(a) of
the Uniform Commercial Code, as in effect in the State of New York) with respect
to each Letter of Credit issued by the Issuing Bank pursuant to a Notice of
Issuance, and (ii) all such Letters of Credit shall constitute “Letters of
Credit” under, and as defined in, this Agreement.

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Credit Lenders under
the applicable Revolving Credit Facility, such Issuing Bank hereby grants to
each such applicable Revolving Credit Lender under such Revolving Credit
Facility, and each such Revolving Credit Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Ratable Share of the Available Amount of such Letter of Credit. Each Borrower
hereby agrees to each such participation. In consideration and in furtherance of
the foregoing, each of the Revolving Credit Lenders under each Revolving Credit
Facility hereby absolutely and unconditionally agree to pay to the Agent, for
the account of such Issuing Bank under such Revolving Credit Facility, such
Revolving Credit Lender’s Ratable Share of each drawing made under a Letter of
Credit issued under such Revolving Credit Facility and funded by such Issuing
Bank, and not reimbursed by the applicable Borrower by payment in full to the
Agent not later than 3:00 p.m. (New York City time) on the Business Day
following the date of such payment, in accordance with the terms of this
Agreement, or of any reimbursement payment required to be refunded to any
Borrower for any reason. Each Revolving Credit Lender hereby acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of any Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Ratable Share of the Available Amount of such Letter of Credit
under the applicable Revolving Credit Facility at each time such Lender’s
Revolving Credit Commitment is amended pursuant to an assignment in accordance
with Section 9.07 or otherwise pursuant to this Agreement.

 

66



--------------------------------------------------------------------------------

(c) Drawing and Reimbursement. Not later than 3:00 p.m. (New York City time) on
the Business Day following the date of any payment by the applicable Issuing
Bank under a Letter of Credit or 3:00 P.M. (Sydney time) on the Business Day
following the date of any payment by the applicable Issuing Bank under a Letter
of Credit denominated in AU$, the Company shall pay (or shall cause the
applicable Borrower to pay) to the Agent, an amount equal to the full amount of
such drawing plus all accrued and unpaid interest thereon from the date of such
drawing through and including the date of such payment (which shall accrue at
the Base Rate), which amount shall be payable in the Committed Currency in which
such Letter of Credit was issued, and the Agent shall promptly apply such amount
to either (x) reimburse the applicable Issuing Bank for the full amount of such
drawing plus all accrued and unpaid interest thereon, or (y) to the extent that
the Revolving Credit Lenders under the applicable Revolving Credit Facility
shall have already funded participations or Revolving Credit Advances with
respect to the payment under such Letter of Credit, pursuant to Section 2.03(b)
above or this Section 2.03(c), to pay to each such Revolving Credit Lender an
amount equal to such Revolving Credit Lender’s Ratable Share of such drawing
plus all accrued and unpaid interest thereon (which shall accrue at the Base
Rate). If the Company does not comply with the provisions of the preceding
sentence, then the payment by an Issuing Bank of a draft drawn under any Letter
of Credit shall constitute for all purposes of this Agreement the making by such
Issuing Bank of a Revolving Credit Advance under the applicable Revolving Credit
Facility, which shall be a Base Rate Advance, in the amount of such draft (and
if such Letter of Credit was originally denominated in a Committed Currency
other than Dollars, such deemed Advance shall also automatically be exchanged
for an Equivalent amount of Dollars at the then applicable Spot Rate). The
applicable Issuing Bank shall give prompt notice (and such Issuing Bank will use
its commercially reasonable efforts to deliver such notice within one Business
Day) of each drawing under any Letter of Credit issued by it to the Company, the
applicable Borrower (if not the Company) and the Agent. Upon written demand by
such Issuing Bank, with a copy of such demand to the Agent and the Company, each
Revolving Credit Lender under the applicable Revolving Credit Facility shall pay
to the Agent such Revolving Credit Lender’s Ratable Share of such outstanding
Revolving Credit Advance under such Revolving Credit Facility, by making
available for the account of its Applicable Lending Office to the Agent for the
account of such Issuing Bank, by deposit to the Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Advance to be funded by such Lender. Each Revolving Credit Lender
acknowledges and agrees that its obligation to make Revolving Credit Advances
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Revolving Credit Lender agrees to fund its Ratable Share of an outstanding
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank; provided that notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day or 11:00 A.M. (Sydney time) on such
Business Day in the case of Advances denominated in AU$, or (ii) the first
Business Day next succeeding such demand if notice of such demand is given after
such time. If and to

 

67



--------------------------------------------------------------------------------

the extent that any Revolving Credit Lender shall not have so made the amount of
such Revolving Credit Advance available to the Agent, such Revolving Credit
Lender agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable.

(d) Letter of Credit Reports. The applicable Issuing Bank shall furnish (A) to
the Agent (which shall promptly notify the applicable Revolving Credit Lenders)
on the first Business Day of each month a written report summarizing issuance
and expiration dates of Letters of Credit under each Revolving Credit Facility
during the preceding month and drawings during such month under all Letters of
Credit and (B) to the Agent (with a copy to the Company) on the first Business
Day of each calendar quarter a written report setting forth the average daily
aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit.

SECTION 2.04 Incremental Commitments.

(a) The Company may, by written notice to the Agent from time to time, request
Incremental Term Commitments and/or Incremental Revolving Credit Commitments, as
applicable, in an amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Credit Lenders (which may
include any existing Lender) willing to provide such Incremental Term Advances
and/or Incremental Revolving Credit Advances, as the case may be, in their sole
discretion; provided, that each Incremental Term Lender and/or Incremental
Revolving Credit Lender (which is not an existing Lender) shall be subject to
the approval requirements of Section 9.07. Such notice shall set forth (A) the
amount of the Incremental Term Commitments and/or Incremental Revolving Credit
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $25,000,000 or equal to the remaining Incremental
Amount), (B) the date on which such Incremental Term Commitments and/or
Incremental Revolving Credit Commitments are requested to become effective (the
“Increased Amount Date”) and (C) (i) whether such Incremental Term Commitments
are to be commitments to make term advances (“Other Term Advances”) and/or
(ii) whether such Incremental Revolving Credit Commitments are to be Revolving
Credit Commitments or commitments to make revolving advances with pricing and/or
amortization terms different from the Revolving Credit Advances (“Other
Revolving Credit Advances”).

(b) The applicable Borrower and such other Loan Parties as may be required with
respect to such Incremental Term Commitment or Incremental Revolving Credit
Commitment and each Incremental Term Lender and/or Incremental Revolving Credit
Lender shall execute and deliver to the Agent an Incremental Assumption
Agreement, guarantor acknowledgments and consents, Notes (if requested in
advance by the applicable Lenders) and such other closing or corporate
documentation as the Agent (acting at the direction of the applicable
Incremental Lenders) shall reasonably request. Each Incremental Assumption
Agreement shall specify the terms of the Incremental Term Advances and/or
Incremental Revolving Credit Advances to be made thereunder, and shall be made
(x) on terms and conditions agreed to by the applicable Borrower and the
applicable Incremental Lenders, and in a form that is reasonably acceptable to
the Agent; provided, that (i) the Other Term Advances and Other Revolving
Facility Advances shall rank pari passu in right of payment and of security with

 

68



--------------------------------------------------------------------------------

the Term Advances and Revolving Credit Advances, as applicable, (ii) the final
maturity date of (A) any Other Term Advances shall be no earlier than the
scheduled Termination Date applicable to the Term B-1 Facility and Euro Term B-1
Facility (as set forth in clause (c) of the definition of “Termination Date”)
and/or (B) any Other Revolving Facility Advances shall be no earlier than the
scheduled Termination Date applicable to the Revolving Credit Facilities (under
clause (a)(i) of the definition of “Termination Date”), (iii) the weighted
average life to maturity of any Other Term Advances shall be no shorter than the
weighted average life to maturity of the Term B-1 Advances or Euro Term B-1
Advances, (iv) the Other Revolving Facility Advances shall require no scheduled
amortization or mandatory commitment reductions prior to the scheduled
Termination Date applicable to the Revolving Credit Facilities (under clause
(a)(i) of the definition of “Termination Date”), (v) no Default shall have
occurred and be continuing or would result from such Incremental Term Advances
and/or Incremental Revolving Credit Advances and (vi) in the event that the
Applicable Margin for any Other Term Advances or Other Revolving Facility
Advances is more than 50 basis points greater than the Applicable Margin for the
Term Advances or Revolving Credit Advances, as applicable, then the Applicable
Margin for the Term Advances or Revolving Credit Advances, as applicable, shall
be increased to the extent necessary so that the Applicable Margin for the Other
Term Advances or Other Revolving Facility Advances is no more than 50 basis
points greater than the Applicable Margin for the Term Advances or Revolving
Credit Advances, as applicable; provided further, that in determining the
Applicable Margin applicable to the Term Advances, Revolving Credit Advances,
Other Term Advances and Other Revolving Credit Advances, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by such Borrower to the Lenders in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) customary arrangement or
commitment fees payable to the arrangers (or their affiliates) of such loans
shall be excluded and (z) if the Eurocurrency Rate “floor” applicable to the
Other Term Advances or Other Revolving Facility Advances is higher than the
Eurocurrency Rate “floor” applicable to the Term B-1 Advances, Euro Term B-1
Advances or Revolving Credit Advances, as applicable, then the amount of such
difference shall be deemed to be an increase in the Applicable Margin for the
Other Term Advances or Other Revolving Facility Advances for purposes of
determining compliance with this clause (vi) (it being agreed, however, that the
Company may elect to satisfy, at least in part, the requirements of this clause
(vi) by increasing the Eurocurrency Rate “floor” applicable to the relevant
existing Term B-1 Advances, Euro Term B-1 Advances or Revolving Credit Advances
to a rate that is no greater than the Eurocurrency Rate “floor” applicable to
the applicable Other Term Advances and Other Revolving Credit Advances). The
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Assumption Agreement. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Assumption Agreement, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Commitments and/or Incremental
Revolving Credit Commitments evidenced thereby. Any such deemed amendment may be
memorialized in writing by the Agent with the Company’s consent (not to be
unreasonably withheld, delayed or conditioned) and furnished to the other
Persons then party to this Agreement.

(c) Notwithstanding the foregoing, no Incremental Term Commitment or Incremental
Revolving Credit Commitment shall become effective under this Section 2.04
unless (i) on the date of such effectiveness, the representations and warranties
set forth in Section 4.01

 

69



--------------------------------------------------------------------------------

shall be true and correct and the Agent (acting at the direction of the
applicable Incremental Lenders) shall have received a certificate to that effect
dated such date and executed by a Responsible Officer of the applicable
Borrower, (ii) the Agent shall have received legal opinions, board resolutions
and other closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and consistent with those delivered on the
Closing Date under Section 3.01 and such additional documents and filings
(including amendments to the Mortgages and other Collateral Documents and title
endorsement bringdowns) as the Agent may reasonably require to assure that the
Incremental Term Advances and/or Incremental Revolving Facility Advances are
secured by the Collateral ratably with the existing Term Advances and Revolving
Credit Advances, and (iii) the Borrowers would be in Pro Forma Compliance,
calculated as of the last day of the most recently ended fiscal quarter for
which financial statements delivered under Section 5.01(a)(i) are available,
determined on a Pro Forma Basis giving effect to such Incremental Term
Commitment and/or Incremental Revolving Credit Commitments (assuming for such
purpose that any such Incremental Revolving Credit Commitments are fully drawn)
and the Advances to be made thereunder and the application of the proceeds
therefrom as if made and applied on such date.

(d) Each of the parties hereto hereby agrees that the Agent may take any and all
action as may be reasonably necessary to ensure that all Incremental Term
Advances and/or Incremental Revolving Facility Advances (other than Other Term
Advances or Other Revolving Credit Advances), when originally made, are included
in each Borrowing of outstanding Term Advances or Revolving Facility Advances on
a pro rata basis.

SECTION 2.05 Fees. (a) Commitment Fee. The Company will pay, or will cause
another Borrower to pay (with regard to the JPY Borrower, to the extent
permitted by Japanese Law, if applicable), to the Agent for the account of each
Revolving Credit Lender under the applicable Revolving Credit Facility (other
than any Defaulting Lender), three Business Days after the last day of March,
June, September and December in each year, and on the Termination Date of such
Revolving Credit Facility (pursuant to clause (a) of the definition of
“Termination Date”), a commitment fee (the “Commitment Fee”) on the daily amount
of the Unused Revolving Credit Commitments of such Revolving Credit Facility
Lender during the preceding quarter (or shorter period commencing with the
Closing Date or ending with such Termination Date), which shall accrue at
0.50% per annum; provided such rate per annum shall be reduced to 0.375% per
annum for any period in which the Net Total Leverage Ratio, calculated as of the
last day of the most recently ended and reported fiscal quarter, is equal to or
less than 2.75:1.00. All Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days. For the purpose of
calculating any US Revolving Lender’s Commitment Fee, the outstanding Swing Line
Advances during the period for which such US Revolving Lender’s Commitment Fee
is calculated shall be deemed to be zero. The Commitment Fee due to each
Revolving Credit Lender shall commence to accrue on the Closing Date and shall
cease to accrue on the Termination Date applicable to such Revolving Credit
Facility.

(b) Letter of Credit Fees. (i) The Company will pay, or will cause another
Borrower to pay (with regard to the JPY Borrower, to the extent permitted by
Japanese Law, if applicable), to the Agent for the account of each Revolving
Credit Lender a commission on such Revolving Credit Lender’s Ratable Share of
the average daily aggregate Available Amount of all

 

70



--------------------------------------------------------------------------------

Letters of Credit under each Revolving Credit Facility issued and outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurocurrency Rate Advances for Revolving Credit Advances in effect from time to
time during each calendar quarter, payable in arrears quarterly within three
Business Days after the last day of each March, June, September and December,
commencing with the quarter ended December 31, 2011, and on the Termination Date
(pursuant to clause (a) of the definition of “Termination Date”) and thereafter
payable upon demand.

(ii) The Company will pay (with regard to the JPY Borrower, to the extent
permitted by Japanese Law, if applicable), or will cause another Borrower to
pay, to the respective Issuing Bank, for its own account, (x) a fronting fee
equal to 0.125% per annum on the aggregate face amount of each Letter of Credit
issued by such Issuing Bank under the applicable Revolving Credit Facility and
(y) other customary administrative, issuance, amendment and other charges.

(c) Agent’s Fees. The Company will pay (with regard to the JPY Borrower, to the
extent permitted by Japanese Law, if applicable), or will cause another Borrower
to pay, to the Agent for its own account such fees as may from time to time be
agreed between the Company and the Agent.

(d) Defaulting Lender. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender shall not
be entitled to any fees accruing during such period pursuant to
Section 2.19(b)(iii) and this Section 2.05 (without prejudice to the rights of
the Non-Defaulting Lenders in respect of such fees), provided that (a) to the
extent that a portion of the L/C Exposure or Swing Line Exposure of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.19(a), such fees that would have accrued for the benefit of such
Defaulting Lender shall instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (b) to the extent of any portion of such L/C Exposure or Swing
Line Exposure that cannot be so reallocated such fees shall instead accrue for
the benefit of and be payable to the Issuing Banks and the Swing Line Bank as
their interests appear (and the pro rata payment provisions of Section 2.19(b)
shall automatically be deemed adjusted to reflect the provisions of this
Section).

SECTION 2.06 Termination or Reduction of the Commitments. (a) Optional. The
Company shall have the right, upon at least five Business Days’ notice to the
Agent, to terminate in whole or permanently reduce, ratably among the Revolving
Credit Lenders under the applicable Revolving Credit Facility (except as
otherwise permitted by Section 2.19), the respective Unused Revolving Credit
Commitments of such Lenders, provided that each partial reduction shall be in
the aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof.

(b) Mandatory.

(i) The aggregate Term Commitments under each Term Facility shall be
automatically and permanently reduced to zero on the date of the Borrowings in
respect of such Facility.

 

71



--------------------------------------------------------------------------------

(ii) If, after giving effect to any reduction or termination of US Revolving
Credit Commitments under this Section 2.06, the aggregate amount of the US
Letter of Credit Sublimit plus the Swing Line Sublimit exceeds the total amount
of the US Revolving Credit Facility at such time, then the US Letter of Credit
Sublimit and/or the Swing Line Sublimit shall be automatically reduced by the
amount of such excess (provided, that the Company may determine the allocation
of reductions between the US Letter of Credit Sublimit and/or the Swing Line
Sublimit, except to the extent that its ability to reduce the US Letter of
Credit Sublimit is limited by outstanding Letters of Credit and/or Unpaid
Drawings).

(iii) If, after giving effect to any reduction or termination of Multicurrency
Revolving Credit Commitments under this Section 2.06, the aggregate amount of
the Multicurrency Letter of Credit Sublimit exceeds the total amount of the
Multicurrency Revolving Credit Facility at such time, then the Multicurrency
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess.

(c) Termination of Defaulting Lender. The Company may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five Business Days’ prior notice to the Agent (which shall promptly notify
the Lenders thereof), and in such event the provisions of Section 2.19(b) will
apply to all amounts thereafter paid by the Company for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default shall have occurred and be continuing and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the Agent,
the Issuing Banks, the Swing Line Bank or any Lender may have against such
Defaulting Lender.

SECTION 2.07 Repayment of Advances. (a)

(i) Term A Advances. The Company shall repay to the Term A Lenders, in Dollars,
the aggregate principal amount of all Term A Advances outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order or priority set forth in Section 2.11):

 

Date

   Principal Amortization Payment
(shown as a % of
Original Principal Amount)

March 31, 2014

   2.50%

June 30, 2014

   2.50%

September 30, 2014

   2.50%

December 31, 2014

   6.25%

March 31, 2015

   6.25%

June 30, 2015

   6.25%

September 30, 2015

   6.25%

December 31, 2015

   12.50%

March 31, 2016

   12.50%

June 30, 2016

   12.50%

October 3, 2016

   Outstanding Principal Amount   

 

Total:

   100.00%   

 

 

72



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Term A
Advances shall be repaid on the Termination Date applicable to the Term A
Facility (under clause (b) of the definition of “Termination Date”) and in any
event shall be in an amount equal to the aggregate principal amount of all
Term A Advances outstanding on such date.

(ii) CDN Term A Advances. The CDN Borrower shall repay, or cause to be repaid,
to the CDN Term A Lenders, in CDN, the aggregate principal amount of all CDN
Term A Advances outstanding on the following dates in the respective amounts set
forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order or priority set forth in
Section 2.11):

 

Date

   Principal Amortization Payment
(shown as a % of
Original Principal Amount)

March 31, 2014

   2.50%

June 30, 2014

   2.50%

September 30, 2014

   2.50%

December 31, 2014

   6.25%

March 31, 2015

   6.25%

June 30, 2015

   6.25%

September 30, 2015

   6.25%

December 31, 2015

   12.50%

March 31, 2016

   12.50%

June 30, 2016

   12.50%

October 3, 2016

   Outstanding Principal Amount   

 

Total:

   100.00%   

 

provided, however, that the final principal repayment installment of the CDN
Term A Advances shall be repaid on the Termination Date applicable to the CDN
Term A Facility (under clause (b) of the definition of “Termination Date”) and
in any event shall be in an amount equal to the aggregate principal amount of
all CDN Term A Advances outstanding on such date.

 

73



--------------------------------------------------------------------------------

(iii) JPY Term A-1 Advances. The JPY Borrower shall repay, or cause to be
repaid, to the JPY Term A-1 Lenders, in JPY, the aggregate principal amount of
all JPY Term A-1 Advances outstanding on the following dates in the respective
amounts set forth opposite such dates (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order or
priority set forth in Section 2.11):

 

Date

   Principal Amortization Payment
(shown as a % of
Original Principal Amount)

March 31, 2014

   2.50%

June 30, 2014

   2.50%

September 30, 2014

   2.50%

December 31, 2014

   6.25%

March 31, 2015

   6.25%

June 30, 2015

   6.25%

September 30, 2015

   6.25%

December 31, 2015

   12.50%

March 31, 2016

   12.50%

June 30, 2016

   12.50%

October 3, 2016

   Outstanding Principal Amount   

 

Total:

   100.00%   

 

provided, however, that the final principal repayment installment of the JPY
Term A-1 Advances shall be repaid on the Termination Date applicable to the JPY
Term A-1 Facility (under clause (b) of the definition of “Termination Date”) and
in any event shall be in an amount equal to the aggregate principal amount of
all JPY Term A-1 Advances outstanding on such date.

(iv) Euro Term A Advances. The Euro TLA Borrowers shall repay, or cause to be
repaid, to the Euro Term A Lenders, in Euros, the aggregate principal amount of
all Euro Term A Advances outstanding on the following dates in the respective
amounts set forth opposite such dates (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order or
priority set forth in Section 2.11):

 

Date

   Principal Amortization Payment
(shown as a % of
Original Principal Amount)

March 31, 2014

   2.50%

June 30, 2014

   2.50%

September 30, 2014

   2.50%

December 31, 2014

   6.25%

March 31, 2015

   6.25%

June 30, 2015

   6.25%

September 30, 2015

   6.25%

December 31, 2015

   12.50%

March 31, 2016

   12.50%

June 30, 2016

   12.50%

October 3, 2016

   Outstanding Principal Amount   

 

Total:

   100.00%   

 

 

74



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Euro
Term A Advances shall be repaid on the Termination Date applicable to the Euro
Term A Facility (under clause (b) of the definition of “Termination Date”) and
in any event shall be in an amount equal to the aggregate principal amount of
all Euro Term A Advances outstanding on such date.

(b) (i) Term B-1 Advances. The Company shall repay, or cause to be repaid, to
the Term B-1 Lenders, in Dollars, the aggregate principal amount of all Term B-1
Advances outstanding on the following dates in the respective amounts set forth
opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with Section 2.07(h) and Section 2.11):

 

Date

   Principal Amortization Payment
(shown as a % of
Original Principal Amount)

December 31, 2012

   0.25%

March 31, 2013

   0.25%

June 30, 2013

   0.25%

September 30, 2013

   0.25%

December 31, 2013

   0.25%

March 31, 2014

   0.25%

June 30, 2014

   0.25%

September 30, 2014

   0.25%

December 31, 2014

   0.25%

March 31, 2015

   0.25%

June 30, 2015

   0.25%

September 30, 2015

   0.25%

December 31, 2015

   0.25%

March 31, 2016

   0.25%

June 30, 2016

   0.25%

September 30, 2016

   0.25%

December 31, 2016

   0.25%

March 31, 2017

   0.25%

June 30, 2017

   0.25%

September 30, 2017

   0.25%

December 31, 2017

   0.25%

March 31, 2018

   0.25%

June 30, 2018

   0.25%

October 3, 2018

   Outstanding Principal Amount   

 

Total:

   100.00%   

 

provided, however, that the final principal repayment installment of the
Term B-1 Advances shall be repaid on the Termination Date applicable to the
Term B-1 Facility (under clause (c) of the definition of “Termination Date”) and
in any event shall be in an amount equal to the aggregate principal amount of
all Term B-1 Advances outstanding on such date.

 

75



--------------------------------------------------------------------------------

(ii) Euro Term B-1 Advances. The Euro TLB Borrowers shall repay, or cause to be
repaid, to the Euro Term B-1 Lenders, in Dollars, the aggregate principal amount
of all Euro Term B-1 Advances outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with Section 2.07(h)
and Section 2.11):

 

Date

   Principal Amortization Payment
(shown as a % of
Original Principal Amount)

December 31, 2012

   0.25%

March 31, 2013

   0.25%

June 30, 2013

   0.25%

September 30, 2013

   0.25%

December 31, 2013

   0.25%

March 31, 2014

   0.25%

June 30, 2014

   0.25%

September 30, 2014

   0.25%

December 31, 2014

   0.25%

March 31, 2015

   0.25%

June 30, 2015

   0.25%

September 30, 2015

   0.25%

December 31, 2015

   0.25%

March 31, 2016

   0.25%

June 30, 2016

   0.25%

September 30, 2016

   0.25%

December 31, 2016

   0.25%

March 31, 2017

   0.25%

June 30, 2017

   0.25%

September 30, 2017

   0.25%

December 31, 2017

   0.25%

March 31, 2018

   0.25%

June 30, 2018

   0.25%

October 3, 2018

   Outstanding Principal Amount   

 

Total:

   100.00%   

 

provided, however, that the final principal repayment installment of the Euro
Term B-1 Advances shall be repaid on the Termination Date applicable to the Euro
Term B-1 Facility (under clause (c) of the definition of “Termination Date”) and
in any event shall be in an amount equal to the aggregate principal amount of
all Euro Term B-1 Advances outstanding on such date.

(c) US Revolving Credit Advances. Each Borrower thereunder shall repay to the
Agent for the ratable account of the US Revolving Lenders on the Termination
Date applicable to the US Revolving Credit Facility (under clause (a) of the
definition of “Termination Date”), in Dollars the aggregate principal amount of
the Revolving Credit Advances made to it and then outstanding.

 

76



--------------------------------------------------------------------------------

(d) Multicurrency Revolving Credit Advances. Each Borrower thereunder shall
repay to the Agent for the ratable account of the Multicurrency Revolving
Lenders on the Termination Date applicable to the Multicurrency Revolving Credit
Facility (under clause (a) of the definition of “Termination Date”) the
aggregate principal amount of the Multicurrency Revolving Credit Advances made
to it and then outstanding; provided, that each Multicurrency Revolving Credit
Advance shall be repaid in the Committed Currency in which such Multicurrency
Revolving Credit Advance was borrowed.

(e) Swing Line Advances. Each Borrower of a Swing Line Borrowing shall repay to
the Agent for the account of (i) the Swing Line Bank and (ii) each other US
Revolving Lender which has made a Swing Line Advance by purchase from the Swing
Line Bank pursuant to Section 2.02(b), in Dollars, the outstanding principal
amount of each Swing Line Advance made to such Borrower on the Swing Line
Advance Maturity Date specified in the applicable Notice of Swing Line
Borrowing.

(f) Incremental Advances. In the event that any Incremental Advances are made on
an Increased Amount Date, the applicable Borrower shall repay such Incremental
Advances on the dates and in the amounts set forth in the Incremental Assumption
Agreement.

(g) Letter of Credit Reimbursements. The obligation of any Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument,
in each case, to reimburse a drawing under a Letter of Credit, or to repay any
Revolving Credit Advance that results from payment of a drawing under a Letter
of Credit, shall in any event be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances (it being understood
that any such payment by such Borrower is without prejudice to, and does not
constitute a waiver of, any rights such Borrower might have or might acquire as
a result of the payment by any Issuing Bank of any draft or the reimbursement by
such Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of any Letter of Credit;

(iii) the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

77



--------------------------------------------------------------------------------

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not comply with the terms of such Letter of
Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of any Borrower in respect of the L/C Related Documents;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing that might, but for the provisions of this Section,
constitute a legal or equitable discharge of a Borrower’s obligations hereunder.

(h) Application of Payments. Subject to Section 2.19, prepayments from:

(i) Except as otherwise provided in Section 2.11(c), all Net Cash Proceeds
pursuant to Section 2.11(b)(ii) and Excess Cash Flow pursuant to
Section 2.11(b)(iii) to be applied to prepay Term Advances shall be applied to
reduce the remaining scheduled amortization payments (in any order of maturity)
of the Term A Advances, CDN Term A Advances, JPY Term A-1 Advances, Euro Term A
Advances, Term B-1 Advances or Euro Term B-1 Advances, as directed by the
Company in its sole discretion; provided that such optional prepayments will be
applied on a pro rata basis within each of the Term Facilities selected by the
Borrower in its sole discretion as provided for above; and

(ii) any optional prepayments of the Term Advances pursuant to Section 2.11(a)
shall be applied to reduce the remaining scheduled amortization payments of the
Term A Advances, CDN Term A Advances, JPY Term A-1 Advances, Euro Term A
Advances, Term B-1 Advances or Euro Term B-1 Advances, as directed by the
Company in its sole discretion, provided that such optional prepayments will be
applied on a pro rata basis within each of the selected Term Facilities.

(i) Notwithstanding anything to the contrary in this Agreement, no Excluded
Foreign Subsidiary shall be obligated to repay any Advance or loan made to the
Company or any of its Domestic Subsidiaries or any other obligation of the
Company or any of its Domestic Subsidiaries.

SECTION 2.08 Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest (computed in accordance with Section 2.14) on the unpaid principal
amount of each Advance owing by it to each Lender from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance and for each Swing Line Advance, a rate per annum equal at all times to
the sum of (x) the Base Rate in effect from time to time plus (y) the Applicable
Margin

 

78



--------------------------------------------------------------------------------

in effect from time to time, payable in arrears (A) in the case of a Base Rate
Advance that is not a Swing Line Advance, quarterly on the last Business Day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full or (B) in the case of
a Base Rate Advance that is a Swing Line Advance, on the date such Swing Line
Advance shall be paid in full, in each case payable in Dollars.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full, in each case payable in the Committed Currency (or
JPY, in applicable) in which the applicable Advance was borrowed.

(b) Default Interest. If all or a portion of (i) the principal amount of any
Advance or (ii) any interest payable thereon shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum which is the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.08
plus 2.00% per annum from the date of such non-payment until such amount is paid
in full. If all or a portion of any fee or other amount payable under this
Agreement that is not specified in clause (i) or (ii) above shall not be paid
when due, then such amount shall bear interest at a rate per annum equal to the
rate per annum then required to be paid on Base Rate Advances plus 2.00% from
the date of such non-payment until such amount is paid in full. For purposes of
this Agreement, principal shall be “overdue” only if not paid in accordance with
the provisions of Section 2.07.

SECTION 2.09 Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Company and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.08(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.08(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
applicable currency in the London inter-bank market at or about 11:00 A.M.
(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective Advances as a part of such Borrowing
during its Interest Period or (ii) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Required Lenders
of making, funding or maintaining their respective Eurocurrency Rate Advances in
the applicable currency for such Interest Period, the Agent shall forthwith so
notify each Borrower and the

 

79



--------------------------------------------------------------------------------

Lenders, whereupon (A) the Borrower of such Eurocurrency Rate Advances in such
currency will, on the last day of the then existing Interest Period therefor,
(1) if such Eurocurrency Rate Advances are denominated in Dollars, either
(x) prepay such Advances or (y) Convert such Advances into Base Rate Advances
and (2) if such Eurocurrency Rate Advances are denominated in JPY or a Committed
Currency (other than Dollars), either (x) prepay such Advances or (y) exchange
such Advances into an Equivalent amount of Dollars and Convert such Advances
into Base Rate Advances and (B) the obligation of the Lenders to make, or to
Convert Revolving Credit Advances into, Eurocurrency Rate Advances in such
currency shall be suspended until the Agent shall notify each Borrower and the
Lenders that the circumstances causing such suspension no longer exist; provided
that, if the circumstances set forth in clause (ii) above are applicable, the
applicable Borrower may elect, by notice to the Agent and the Lenders, to
continue such Advances in JPY or such Committed Currency for Interest Periods of
not longer than one month, which Advances shall thereafter bear interest at a
rate per annum equal to the Applicable Margin plus, for each Lender, the cost to
such Lender (expressed as a rate per annum) of funding its Eurocurrency Rate
Advances by whatever means it reasonably determines to be appropriate. Each
Lender shall certify its cost of funds for each Interest Period to the Agent and
the Company as soon as practicable (but in any event not later than ten Business
Days after the first day of such Interest Period).

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in JPY or a
Committed Currency (other than Dollars), be exchanged for an Equivalent amount
of Dollars and Convert into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in JPY or a Committed Currency (other than Dollars), be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default, upon
the request of the Required Lenders, (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into Base a Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in JPY or a Committed Currency (other than Dollars), be exchanged
for an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be automatically suspended.

 

80



--------------------------------------------------------------------------------

(f) If Reuters Page EURIBOR01 (or its successor or substitute page) is
unavailable and fewer than two Reference Banks furnish timely information to the
Agent for determining the Eurocurrency Rate for any Eurocurrency Rate Advances,
then:

(i) the Agent shall forthwith notify the Company and the relevant Borrower and
the Lenders that the interest rate cannot be determined for such Eurocurrency
Rate Advances,

(ii) each such Eurocurrency Rate Advances will automatically, on the last day of
the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advance is denominated in Dollars, Convert into a Base Rate Advance and (B) if
such Eurocurrency Rate Advance is denominated in JPY or a Committed Currency
(other than Dollars), be prepaid by the applicable Borrower or be automatically
exchanged for an Equivalent amount of Dollars and be Converted into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance), and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.

(g) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as applicable. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.

(h) If any provision of this Agreement would oblige the CDN Borrower to make any
payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by applicable Law or would result
in a receipt by that Lender of “interest” at a “criminal rate” (as such terms
are construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Law or so result in a receipt by that
Lender of “interest” at a “criminal rate”, such adjustment to be effected, to
the extent necessary (but only to the extent necessary), as follows (i) first,
by reducing the amount or rate of interest required to be paid to the affected
Lender under Section 2.08 and (ii) thereafter, by reducing any fees,
commissions, costs, expenses, premiums and other amounts required to be paid to
the affected Lender which would constitute interest for purposes of section 347
of the Criminal Code (Canada).

SECTION 2.10 Optional Conversion of Advances. Each Borrower may on any Business
Day, upon notice given to the Agent (x) not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.09 and 2.13 in the case of conversion of
Base Rate Advances to

 

81



--------------------------------------------------------------------------------

Eurocurrency Rate Advances, and (y) not later than 11:00 A.M. (New York City
time) on the date of the proposed conversion in the case of conversion of
Eurocurrency Rate Advances to Base Rate Advances, Convert all Advances
denominated in Dollars of one Type comprising the same Borrowing into Advances
denominated in Dollars of the other Type (provided, however, that the Conversion
of Eurocurrency Rate Advances into Base Rate Advances made on any date other
than the last day of an Interest Period for such Eurocurrency Rate Advances
shall be subject to the payment by the Borrowers of breakage and other costs
pursuant to Section 9.04(c)), any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the Eurocurrency
Rate Borrowing Minimum or the Eurocurrency Rate Borrowing Multiple in excess
thereof and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(a). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Dollar denominated Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower requesting such Conversion.

SECTION 2.11 Prepayments of Term Advances, Revolving Credit Advances and Swing
Line Advances. (a) Optional. (i) Each Borrower may, upon notice at least three
Business Days’ prior to the date of such prepayment (or in the case of Advances
denominated in AU$, at least five Business Days) (which notice shall be
revocable by the applicable Borrower only to the extent that such
prepayment notice stated that such prepayment was conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the applicable Borrower (by written notice from the Company to the
Agent on or prior to the specified effective date) if such condition to
prepayment is or will not be satisfied), in the case of Eurocurrency Rate
Advances, and not later than 11:00 A.M. (New York City time), or 10:30 A.M.
Sydney time in the case of AU$ Advances, on the date of such prepayment, in the
case of Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Term Advances comprising
part of the same Term Borrowing, Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing or Swing Line Advances comprising part of
the same Swing Line Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of (A) not less than $1,000,000 or a whole multiple of $100,000
in excess thereof in the case of a Term Advance, (B) not less than the Revolving
Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple in excess
thereof in the case of Revolving Credit Advances or (V) not less than $500,000
or an integral multiple thereof in the case of Swing Line Advances and (y) in
the event of any such prepayment of a Eurocurrency Rate Advance, other than on
the last day of an Interest Period thereunder, the Borrower making such
prepayment shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 9.04(c);

(ii) At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the first anniversary of the Restatement Effective Date,
the Borrowers agree to pay to the Agent, for the ratable account of each Lender
with outstanding Term B-1 Advances which are repaid or prepaid pursuant to such
Repricing Transaction, a fee in an amount equal to 1.00% of the aggregate
principal amount of all Term B-1 Advances prepaid in connection with such
Repricing Transaction. At the time

 

82



--------------------------------------------------------------------------------

of the effectiveness of any Repricing Transaction that is consummated prior to
the first anniversary of the Restatement Effective Date, the Borrowers agree to
pay to the Agent, for the ratable account of each Lender with outstanding Euro
Term B-1 Advances which are repaid or prepaid pursuant to such Repricing
Transaction, a fee in an amount equal to 1.00% of the aggregate principal amount
of all Euro Term B-1 Advances prepaid in connection with such Repricing
Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.

(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, on any
interest payment date, the sum of (A) the sum of aggregate principal amount of
all Advances denominated in Dollars plus the aggregate Available Amount of all
Letters of Credit denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the second Business Day prior to such
interest payment date) of the sum of the aggregate principal amount of all
Advances denominated in Foreign Currencies plus the aggregate Available Amount
of all Letters of Credit denominated in Foreign Currencies then outstanding,
exceeds 105% of the aggregate Revolving Credit Commitments of the Lenders on
such date, the Company and each other Borrower shall, as soon as practicable and
in any event within two Business Days after receipt of such notice, prepay or
cause to be prepaid the outstanding principal amount of any Advances owing by
the Borrowers in an aggregate amount (or deposit an amount in the L/C Cash
Deposit Account) sufficient to reduce such sum (calculated on the basis of the
Available Amount of Letters of Credit being reduced by the amount in the L/C
Cash Deposit Account) to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Lenders on such date together with any interest
accrued to the date of such prepayment on the aggregate principal amount of
Advances prepaid. The Agent shall give prompt notice of any prepayment required
under this Section 2.11(b) to the Company and the Lenders, and shall provide
prompt notice to the Company of any such notice of required prepayment received
by it from any Lender.

(ii) The Company shall, within five Business Days (or in the case of any
Indebtedness incurred pursuant to Section 5.02(b)(xiv), ten Business Days) of
receipt by the Company or any Restricted Subsidiary of Net Cash Proceeds arising
from (A) any Asset Disposition in respect of a sale or other disposition of any
property or assets of the Company or any such Restricted Subsidiary but
excluding any Asset Disposition permitted by Sections 5.02(e)(ii), (iv) through
(vii), (ix), (xi), (xiii) (solely with respect to the Japan Disposition) and
(xv), (B) any Insurance and Condemnation Event with respect to any property of
the Company or any Restricted Subsidiary in excess of $10,000,000 or (C) the
issuance or incurrence of Indebtedness by the Company or any Restricted
Subsidiary (other than Indebtedness permitted by Section 5.02(b), except as
provided in subsection (b)(xi) or (b)(xiv) thereof), immediately pay or cause to
be paid to the Agent for the account of the Lenders an amount equal to 100% of
such Net Cash Proceeds; provided, however, that, so long as no Event of Default
shall have occurred and be continuing the Company may, upon any such receipt of
proceeds referred to in clause (A) or (B), reinvest such Net Cash Proceeds in
the business of the Company or any Subsidiary, within the earlier of (I) the
last Termination Date scheduled to occur under the definition thereof and (II)
the later of (A) 12 months following the date of receipt of such Net Cash
Proceeds and (B) 18 months following the date of receipt of such Net Cash
Proceeds if the Company or such Restricted Subsidiary has committed to reinvest
such proceeds within such 12 month period referred to in clause (A).

 

83



--------------------------------------------------------------------------------

(iii) Not later than 90 days after the end of each Excess Cash Flow Period, the
Company shall calculate Excess Cash Flow for such Excess Cash Flow Period and an
amount equal to the excess, if any, of (A) 50% of such Excess Cash Flow over
(B) the sum of (1) the aggregate principal amount of voluntary prepayments of
Term Advances pursuant to Section 2.11(a) and (2) permanent voluntary reductions
of Revolving Facility Commitments pursuant to Section 2.06(a), in each case,
during the period from the beginning of such Excess Cash Flow Period to the date
of payment of Excess Cash Flow for such Excess Cash Flow Period (but excluding
any such prepayments or reductions which reduce the payment due under this
subsection in respect of any preceding Excess Cash Flow Period), shall be
applied to prepay Term Advances in accordance with Section 2.07(h); provided,
that the foregoing percentage shall be reduced to (i) 25% if the Net Total
Leverage Ratio is equal to or less than 3.00:1.00 and (ii) 0% if the Net Total
Leverage Ratio is equal to or less than 2.00:1.00, provided, further, that to
the extent any Term Advance is prepaid at a discount to par, for purpose of this
subsection (b)(iii), the amount of such prepayment shall be the actual amount of
cash expended for such prepayment and not the face amount of such Term Advance.

(iv) Each prepayment made pursuant to this Section 2.11(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.04(c). The Agent shall give prompt notice of any prepayment required
under this Section 2.11(b) to the Company and the Lenders.

(c) Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement, the Company may prepay any outstanding
Term Advances at a discount to par pursuant to one or more auctions (each, an
“Auction”) on the following basis (any such prepayment, an “Auction
Prepayment”):

(i) All Term Lenders (other than Defaulting Lenders) with respect to the
applicable Term Facility shall be permitted (but not required) to participate in
each Auction. Any such Lender who elects to participate in an Auction may choose
to offer all or part of such Lender’s Term Advance of the applicable Term
Facility for prepayment.

(ii) Each Auction Prepayment shall be subject to the conditions that (A) the
Agent shall have received a certificate to the effect that (I) immediately prior
to and after giving effect to the Auction Prepayment, no Default shall have
occurred and be continuing, (II) as of the date of the Auction Notice (as
defined in Exhibit M), the Company is not in possession of any material
non-public information with respect to the Company or any of its Subsidiaries
that either (x) has not been disclosed to the Lenders (other than Lenders that
do not wish to receive material non-public information with respect to the
applicable Borrower or any of its Restricted Subsidiaries) prior to such date

 

84



--------------------------------------------------------------------------------

or (y) if not disclosed to the Lenders, could reasonably be expected to have a
Material Adverse Effect upon, or otherwise be material to, (1) a Lender’s
decision to participate in any Auction or (2) the market price of the Term
Advances subject to such Auction, and (III) each of the conditions to such
Auction Prepayment has been satisfied, (B) each offer of prepayment made
pursuant to this Section 2.11(c) must be in an amount not less than $1,000,000,
(C) no Auction Prepayment shall be made from the proceeds of any Revolving
Credit Advance or Swing Line Advance, and (D) any Auction Prepayment shall be
offered to all Lenders with Term Advances on a pro rata basis.

(iii) All Term Advances prepaid by the Company pursuant to this Section 2.11(c)
shall be accompanied by all accrued interest on the par principal amount so
prepaid to, but not including, the date of the Auction Prepayment. Auction
Prepayments shall not be subject to Section 9.04(c). The par principal amount of
Term Advances prepaid pursuant to this Section 2.11(c) shall be applied pro rata
to reduce the remaining scheduled installments of principal thereof pursuant to
Section 2.07(a) through (d), as applicable.

(iv) The aggregate principal amount (calculated on the face amount thereof) of
all Term Advances so purchased by the Company shall automatically be cancelled
and retired by the Company on the settlement date of the relevant purchase (and
may not be resold).

(v) Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Agent in its reasonable discretion and agreed to
by the Borrowers.

(vi) This Section 2.11(c) shall neither (A) require the Company to undertake any
Auction nor (B) limit or restrict the Company from making voluntary prepayments
of Term Advances in accordance with Section 2.11(a).

SECTION 2.12 Increased Costs. (a) If, after the date hereof, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law, and for the avoidance of doubt, including any
changes resulting from (A) requests, rules, guidelines or directives issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (B) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (A) and (B), regardless of the date enacted, adopted or issued), there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining Eurocurrency Rate Advances or agreeing to issue or of
issuing or maintaining or participating in Letters of Credit (excluding for
purposes of this Section 2.12 any such increased costs resulting from (x) taxes
other than taxes on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto and (y) Excluded Taxes), then the Company shall from time
to time, upon demand by such Lender

 

85



--------------------------------------------------------------------------------

(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Company and the Agent by such Lender, showing calculations in reasonable
detail, shall be conclusive and binding for all purposes, absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority in
each case made subsequent to the date hereof (whether or not having the force of
law, and for the avoidance of doubt, including any changes resulting from
(i) requests, rules, guidelines or directives concerning capital adequacy issued
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (i) and (ii), regardless of the date enacted, adopted or issued) affects
or would affect the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender and that the amount of
such capital is increased by or based upon the existence of such Lender’s
commitment to lend or issue or participate in letters of credit hereunder and
other commitments of this type, then, upon demand by such Lender (with a copy of
such demand to the Agent), the Company shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to such amounts submitted to the Company and
the Agent by such Lender (which certificate shall, if the Company so requests,
include reasonably detailed calculations) shall be conclusive and binding for
all purposes, absent manifest error.

SECTION 2.13 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or another Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or another
Committed Currency in Dollars or any Foreign Currency hereunder on the last day
of the applicable Interest Period (or earlier if required by law, regulation or
other Governmental Authority), (a) each Eurocurrency Rate Advance in the
applicable currency will automatically, upon such demand, Convert into a Base
Rate Advance, (i) if such Eurocurrency Rate Advance is denominated in Dollars,
be Converted into a Base Rate Advance, and (ii) if such Eurocurrency Rate
Advance is denominated in any Foreign Currency, be exchanged into an Equivalent
amount of Dollars and be Converted into a Base Rate Advance, and (b) the
obligation of the Lenders to make Eurocurrency Rate Advances in such currency or
to Convert Revolving Credit Advances into Eurocurrency Rate Advances in such
currency shall be suspended until the Agent shall notify the Company and the
Lenders that the circumstances causing such suspension no longer exist.

 

86



--------------------------------------------------------------------------------

SECTION 2.14 Payments and Computations. (a) Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Foreign Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. Each Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Foreign Currency, irrespective of any right of counterclaim or
set-off, not later than 11:00 A.M. (at the Payment Office for such Foreign
Currency) on the day when due in such Foreign Currency to the Agent, by deposit
of such funds to the applicable Agent’s Account in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.12, 2.15 or 9.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) All computations of interest based on the Base Rate or the Australian Bill
Rate shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, all computations of interest based on the Eurocurrency Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Agent on the basis of a year of 360 days for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest, fees or commissions are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest, fee or commission, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed

 

87



--------------------------------------------------------------------------------

to such Lender until the date such Lender repays such amount to the Agent, at
(i) the Federal Funds Rate in the case of Advances denominated in Dollars or
(ii) the cost of funds incurred by the Agent in respect of such amount in the
case of Advances denominated in Foreign Currencies.

(e) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.14, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Foreign Currency or from Dollars to a Foreign Currency or from
a Foreign Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.14; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.14(e) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that each Borrower agrees to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.14(e).

SECTION 2.15 Taxes. (a) Any and all payments by any Borrower to or for the
account of any Lender or the Agent hereunder or under any Loan Document shall be
made, in accordance with Section 2.14 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto (“Taxes”), excluding, (i) in the case of each
Lender and the Agent, taxes imposed on net income, or franchise taxes imposed in
lieu of net income taxes, in either case as a result of a present or former
connection between such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising from such Lender or
Agent having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document), (ii) any
withholding or similar tax imposed on a Lender pursuant to Sections 1471 through
1474 of the Internal Revenue Code, as currently in effect, or any substantially
similar amended versions that are not materially more onerous to comply with
(including any regulations promulgated thereunder or published administrative
guidance issued pursuant thereto implementing such law) (“FATCA”),
(iii) withholding taxes resulting from any requirement of law in effect on the
date such Lender acquires an interest in an Advance or Commitment (or designates
a new lending office or exercises its option pursuant to Section 2.02(g)),
except to the extent that such Lender (or such Lenders’ assignor, or the entity
exercising such option) was entitled, at the time of designation of a new
lending office (or assignment or exercise of such option), to receive additional
amounts from the Borrower with respect to such withholding taxes pursuant to
this Section 2.15, (iv) any Tax imposed on a Lender pursuant to section 49 para
1 no 5 lit c) aa) German Income Tax Act (Einkommensteuergesetz), (v) Taxes
attributable to a Lender’s failure to comply with subsections (e) or (f) and,
(vi) any withholding Tax required in respect of the Luxembourg law(s)
implementing the EU Savings Directive (Council Directive 2003/48/EC or any
amendment thereof) and several agreements entered into between Luxembourg and
some EU dependent and associated territories or the Luxembourg law of
23 December 2005 (all such non-excluded Taxes

 

88



--------------------------------------------------------------------------------

in respect of payments hereunder or any Loan Document hereinafter referred to as
“Indemnified Taxes”, and any Taxes excluded under clauses (i) through (vi) above
being hereinafter referred to as the “Excluded Taxes”). If any Borrower shall be
required by law to deduct any Indemnified Taxes from or in respect of any sum
payable hereunder or under any Loan Document, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

(b) In addition, each Borrower shall pay any present or future stamp or
documentary taxes or any other excise, property, intangible, mortgage recording,
or similar taxes, charges or levies that arise from any payment made hereunder
or under any Loan Documents or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Agreement or any other Loan
Document, including a Belgian documentary duty of EUR 0.15 to be paid in respect
of each original copy of this Agreement if executed in Belgium and for Belgian
documentary and registration duties in respect of the Collateral Documents
governed by Belgian law (hereinafter referred to as “Other Taxes”), except for
any Luxembourg tax payable due to a registration of Notes (or any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes) when such registration is not required to maintain, preserve,
establish or enforce the rights of the Lender or the Agent.

(c) Each Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Indemnified Taxes or Other Taxes (including
Indemnified Taxes imposed on amounts payable under this Section 2.15) imposed on
or paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, excluding for the avoidance of doubt, any Excluded Taxes. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor, stating the amounts of
Indemnified Taxes or Other Taxes paid or payable and describing the basis for
the indemnification claim.

(d) Within 30 days after the date of any payment of Indemnified Taxes paid by a
Borrower pursuant to Section 2.15(a), each Borrower shall furnish to the Agent,
at its address referred to in Section 9.02, the original or a certified copy of
a receipt evidencing such payment to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Agent.

(e)

(i) Each Lender that is a United States person shall deliver to the Company and
the Agent on or before the date on which it becomes a party to this Agreement
two properly completed and duly signed copies of U.S. Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal withholding tax. Each Lender that is not a United States person (a
“Non-U.S. Lender”), on or prior to the date on which it becomes party to this
Agreement, and

 

89



--------------------------------------------------------------------------------

from time to time thereafter as reasonably requested in writing by any Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and such Borrower with (i) two original Internal Revenue
Service Forms W-8BEN, W-8ECI or W-8IMY (together with any applicable underlying
IRS forms), as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes, (ii) in the case of a Non-U.S. Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Internal
Revenue Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit L and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments under this Agreement and the
other Loan Documents, or (iii) any other form prescribed by applicable
requirements of U.S. federal income tax law, or reasonably requested by a
Borrower or the Agent, as will permit payments under any Loan Document to be
made without or at a reduced rate of U.S. federal withholding tax, duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Company and the Agent to determine
the withholding or deduction required to be made. Notwithstanding any other
provision of this Section, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this Section that such Non-U.S. Lender is not legally able
to deliver. For purposes of this subsection (e), the term “United States person”
shall have the meaning specified in Section 7701(a)(30) of the Internal Revenue
Code.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company or the Agent to comply with their obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by such Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without or
at a reduced rate of withholding; provided that such Lender is legally entitled
to complete, execute and deliver such documentation and that doing so does not
subject such Lender to any material unreimbursed costs.

 

90



--------------------------------------------------------------------------------

(g) If the Agent or any Lender determines, in its sole discretions, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.15 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Nothing in this paragraph shall be construed to require the Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Person.

SECTION 2.16 Sharing of Payments, Etc. Subject to Section 2.19 in the case of a
Defaulting Lender, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Advances owing to it (other than pursuant to
Section 2.11(c), 2.12, 2.15 or 9.04(c)) in excess of its Ratable Share of
payments on account of such Advances obtained by the applicable Lenders, such
Lender shall forthwith purchase from the other applicable Lenders such
participations in the relevant Advances owing to them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

SECTION 2.17 Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Term Advance, Revolving Credit
Advance and each Swing Line Advance owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder in respect of Term Advances, Revolving Credit
Advances and Swing Line Advances. Each Borrower agrees that upon notice by any
Lender to such Borrower (with a copy of such notice to the Agent) to the effect
that a Term Note or Revolving Credit Note is required or appropriate in order
for such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Term Advances, Revolving Credit Advances and Swing Line Advances
owing to, or to be made by, such Lender, such Borrower shall promptly execute
and deliver to such Lender a Term Note or Revolving Credit Note, as the case may
be, payable to the order of such Lender in a principal amount up to the
Advances, Term Commitment or Revolving Credit Commitment, as applicable, of such
Lender.

 

91



--------------------------------------------------------------------------------

(b) The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from such Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.18 Use of Proceeds. The proceeds of (a) the Term Advances (as defined
in the Existing Credit Agreement) were used in connection with the Transactions,
(b) the Term B-1 Advances shall be available (and each Loan Party agrees that it
shall use such proceeds) in connection with the refinancing of the Term B
Advances in accordance with the Restatement Agreement, (c) the Euro Term B-1
Advances shall be available (and each Loan Party agrees that it shall use such
proceeds) in connection with the refinancing of the Euro Term B Advances in
accordance with the Restatement Agreement, (d) the JPY Term A-1 Advances shall
be available (and each Loan Party agrees that it shall use such proceeds) for
the working capital and general corporate purposes of the Company and its
Subsidiaries, and (e) the Revolving Credit Advances and Incremental Advances
shall be available (and each Loan Party agrees that it shall use such proceeds)
solely for the working capital and general corporate purposes of the Company and
its Subsidiaries (including, without limitation, any acquisition permitted
hereunder).

SECTION 2.19 Defaulting Lenders. (a) In addition to the other conditions
precedent herein set forth, if any Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Banks will not be required to issue
any Letter of Credit or to amend any outstanding Letter of Credit, and the Swing
Line Bank will not be required to make any Swing Line Advance, unless any of
clauses (i), (ii) or (iii) below is satisfied:

(i) in the case of a Defaulting Lender, so long as no Default has occurred and
is continuing, the L/C Exposure and Swing Line Exposure of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders as provided in clause (i) of
Section 2.19(b);

(ii) to the extent full reallocation does not occur as provided in clause (i)
above, the Company Cash Collateralizes the obligations of the Borrowers in
respect of such Letter of Credit or Swing Line Advance in an amount at least
equal to the aggregate amount of the unallocated obligations (contingent or
otherwise) of such

 

92



--------------------------------------------------------------------------------

Defaulting Lender in respect of such Letter of Credit or Swing Line Advance, or
makes other arrangements satisfactory to the Agent, the Issuing Bank and the
Swing Line Bank in their reasonable discretion to protect them against the risk
of non-payment by such Defaulting Lender; and

(iii) to the extent that neither full reallocation nor full Cash
Collateralization occurs pursuant to clauses (i) and/or (ii), then in the case
of a proposed issuance of a Letter of Credit or making of a Swing Line Advance,
by an instrument or instruments in form and substance reasonably satisfactory to
the Agent, and to the Issuing Banks and the Swing Line Bank, as the case may be,
(A) the Company agrees that the face amount of such requested Letter of Credit
or the principal amount of such requested Swing Line Advance will be reduced by
an amount equal to the unallocated, non Cash-Collateralized portion thereof as
to which such Defaulting Lender would otherwise be liable, and (B) the
Non-Defaulting Lenders confirm, in their discretion, that their obligations in
respect of such Letter of Credit or Swing Line Advance shall be on a pro rata
basis in accordance with the Commitments of the Non-Defaulting Lenders, and that
the pro rata payment provisions of Section 2.16 will be deemed adjusted to
reflect this provision.

(b) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any L/C Exposure or Swing
Line Exposure of such Defaulting Lender:

(i) so long as no Default has occurred and is continuing, the LC Exposure and
the Swing Line Exposure of such Defaulting Lender will, upon notice by the
Agent, and subject in any event to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) the sum of the total outstanding
Revolving Credit Advances and Swing Line Advances owed to each Non-Defaulting
Lender and its L/C Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation, (b) such
reallocation will not constitute a waiver or release of any claim the Borrowers,
the Agent, the Issuing Banks, the Swing Line Bank or any other Lender may have
against such Defaulting Lender, and (c) neither such reallocation nor any
payment by a Non-Defaulting Bank as a result thereof will cause such Defaulting
Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure and/or Swing Line Exposure cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Company shall, not later than three Business Days after demand by
the Agent, (a) Cash Collateralize the obligations of the Borrowers to the
Issuing Banks and the Swing Line Bank in respect of such L/C Exposure or Swing
Line Exposure, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of such L/C Exposure or Swing Line Exposure,
(b) in the case of such Swing Line Exposure, prepay in full the unreallocated
portion thereof, or (c) make other arrangements reasonably satisfactory to the
Agent, and to the Issuing Banks and the Swing Line Bank, as the case may be, in
their reasonable discretion to protect them against the risk of non-payment by
such Defaulting Lender; and

 

93



--------------------------------------------------------------------------------

(iii) any amount paid by the Company for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but shall instead be retained by the Agent in a segregated escrow
account until (subject to Section 2.19(c)) the termination of the Commitments
and payment in full of all obligations of the Borrowers hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority:

first to the payment of any amounts owing by such Defaulting Lender to the Agent
under this Agreement,

second to the payment of any amounts owing by such Defaulting Lender to the
Issuing Banks or the Swing Line Bank (pro rata as to the respective amounts
owing to each of them) under this Agreement,

third to the payment of post-default interest and then current interest due and
payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such interest then due and payable to them,

fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them,

fifth to pay principal and unreimbursed Letters of Credit then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them,

sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders,

seventh as the Company may direct to the funding of any Loan in respect of which
a Defaulting Lender has failed to fund its portion,

eighth to any amounts owing by the Defaulting Lender to the Company or any of
its Subsidiaries, and

ninth after the termination of the Commitments and payment in full of all
obligations of the Borrowers hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.

(c) If the Company, the Agent, the Issuing Banks and the Swing Line Bank agree
in writing that a Lender that is a Defaulting Lender should no longer be deemed
to be a

 

94



--------------------------------------------------------------------------------

Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated escrow account referred to in Section 2.19(b)), such
Lender shall purchase such portions of the outstanding Advances of the other
Lenders, and/or make such other adjustments, as the Agent may determine to be
necessary to cause the Lenders to hold Loans on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender shall cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and the L/C Exposure and
Swing Line Exposure of each Lender shall automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments shall
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Company and applied as set forth in Section 2.19(b)(iii) while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender shall constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

SECTION 2.20 Replacement of Lenders. (a) If any Lender requests compensation
under Section 2.12, or if the Company is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.12 or 2.15, as applicable, in the future and (ii) would
not subject such Lender to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender is a Defaulting Lender, or if any Lender is subject to the provisions of
Section 2.13, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Agent, require any such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.07), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that (i) to the extent
that such prospective assignee is not an existing Lender, an Approved Fund or an
Affiliate of an existing Lender, the Company shall have received the prior
written consent of the Agent (and, if in respect of any Revolving Credit
Commitment or Revolving Credit Advance, the Swing Line Bank and the Issuing
Banks), which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Advance and participations in Letters of Credits and Swing Line
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other amounts)
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such

 

95



--------------------------------------------------------------------------------

compensation or payments, (iv) the Company shall have paid to the Agent the
assignment fee specified in Section 9.07, and (v) such assignment does not
conflict with any applicable Laws. A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment cease to apply. Nothing in this Section 2.20 shall be deemed to
prejudice any rights that the Company or any of its Subsidiaries may otherwise
have against any Lender that is a Defaulting Lender.

(c) If any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.01 requires the
consent of all the Lenders affected and with respect to which the Required
Lenders shall have granted their consent (any such Lender referred to above, a
“Non-Consenting Lender”) or if the Company opts to replace any Protesting Lender
pursuant to Section 9.09(A)(i) then so long as no Event of Default then exists,
the Company shall have the right (unless such Non-Consenting Lender grants such
consent) to replace any such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign all of its Advances and Commitments hereunder to
one or more assignees selected by the Company and that are reasonably acceptable
to the Agent (and, if in respect of any Revolving Credit Commitment or Revolving
Credit Advance, the Swing Line Bank and the Issuing Banks); provided, that the
replacement Lender shall pay in full to such Non-Consenting Lender, concurrently
with such assignment, a price equal to the principal amount thereof plus accrued
and unpaid interest thereon and fees in connection therewith. In connection with
any such assignment the Company, the Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 9.07.

SECTION 2.21 Borrower Representative. Each Borrower hereby designates and
appoints the Company as its representative and agent on its behalf (the
“Borrower Representative”) for the purposes of issuing Notices of Borrowings,
Notices of Conversion/continuation, Notices of Issuance, Notices of Swing Line
Borrowing and delivering certificates including Compliance Certificates, giving
instructions with respect to the disbursement of the proceeds of the Advances,
selecting interest rate options, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under the Loan Documents. The Borrower Representative
hereby accepts such appointment. The Agent and each Lender may regard any notice
or other communication pursuant to any Loan Document from the Borrower
Representative as a notice or communication from all Borrowers. Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by the Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

SECTION 2.22 Public Offer (a) (a) Each Joint Lead Arranger represents and
warrants that: (x) it has made or will make on or before the date of the first
Advance, jointly with each other Joint Lead Arranger, on behalf of each Borrower
invitations in a form agreed with the Australian Borrowers to become a “Lender”
under this Agreement publicly in an electronic form on either the Bloomberg or
Reuters screen: or (y) as dealer, manager, or underwriter, in relation to the
placement of debt interests issued under this Agreement, will jointly with each
other Joint Lead Arranger, make invitations to become a “Lender” under this
Agreement within 30 days after the date of this Agreement in a way consistent
with Section 2.22(a)(x).

 

96



--------------------------------------------------------------------------------

(b) Each Australian Borrower represents and warrants that it does not know, or
have reasonable grounds to suspect, that an Offshore Associate of any Australian
Borrower will become a “Lender” under this Agreement and agrees to notify the
Joint Lead Arrangers immediately if any proposed substitute Lender disclosed to
it is known or suspected by it to be an Offshore Associate of the Australian
Borrower.

(c) Each Lender that becomes a Lender as a result of an invitation under
Section 2.22(a) represents and warrants that except as disclosed to the
Australian Borrower and the Joint Lead Arrangers, it is not, so far as its
relevant officers involved in the transaction on a day to day basis are actually
aware, an Offshore Associate of the Australian Borrower.

(d) If, for any reason, the requirements of 128F of the Australian Tax Act have
not been satisfied in relation to interest payable hereunder (except to an
Offshore Associate of an Australian Borrower), then on request by a Joint Lead
Arranger or an Australian Borrower, each party hereto shall co-operate and take
steps reasonably requested with a view to satisfying those requirements:

(i) where a Joint Lead Arranger breached Section 2.22(a) or a Lender has
breached Section 2.22(d), at the cost of that Joint Lead Arranger or Lender (as
the case may be); or

(ii) in all other cases, at the cost of the Australian Borrower.

(e) Each Joint Lead Arranger and each Lender undertakes that it will not
directly or indirectly offer or sell any debt interest or distribute or
circulate any offer document or other material in connection with this Agreement
or any debt interest hereunder in any jurisdiction except under circumstances
which would result in compliance with the laws and regulations of that
jurisdiction.

Notwithstanding any other provision of this Section 2.22, the guarantee,
indemnity and other obligations of any Dutch obligor expressed to be assumed in
this Section 2.22 shall be deemed not to be assumed by such Dutch obligor to the
extent that the same would constitute unlawful financial assistance within the
meaning of Article 2:207c or 2:98c Dutch Civil Code or any other applicable
financial assistance rules under any relevant jurisdiction (the “Prohibition”)
and the provisions of this Agreement and the other Loan Documents shall be
construed accordingly. For the avoidance of doubt, it is expressly acknowledged
that the relevant Dutch obligors will continue to guarantee all such obligations
which, if included, do not constitute a violation of the Prohibition.

 

97



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO LENDING

SECTION 3.01 Conditions Precedent to the Initial Advances. On the Closing Date:

(a) Execution of Loan Documents and Notes. The Agent shall have received the
following, each of which shall be originals or facsimiles, or pdf scans of
originals (followed promptly by originals) unless otherwise specified, each duly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Agent and each of the Lenders (provided, that each Lender
that delivers its executed counterpart to the Existing Credit Agreement to the
Agent shall be deemed to be satisfied with the form and substance of each of the
following):

(i) this Agreement, executed and delivered by each of the Borrowers, the Lenders
named on the signature pages hereof, the Swing Line Bank, the Issuing Banks and
the Agent;

(ii) a Note executed by the applicable Borrower in favor of each Lender
requesting a Note;

(iii) A guaranty in substantially the form of Exhibit E-1 hereto (together with
each other guaranty or guaranty supplement delivered pursuant to
Section 5.01(h), in each case as amended, the “US Subsidiary Guaranty”),
executed by each of the Domestic Subsidiaries listed on Schedule 1.01(ii)
hereto;

(iv) A guaranty in substantially the form of Exhibit E-2 hereto (together with
each other guaranty or guaranty supplement delivered pursuant to
Section 5.01(h), in each case as amended, the “Foreign Subsidiary Guaranty”),
executed by each of the Foreign Subsidiaries listed on Schedule 1.01(ii) hereto;

(v) the Security Agreement, executed and delivered by the Company and each Loan
Party, together with proper UCC-1 Financing Statements in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the Agent may
deem necessary in order to perfect the Liens created under each of the
Collateral Documents, covering the Collateral described in the Collateral
Documents; and

(vi) the Intercreditor Agreement, executed and delivered by the Agent and the
Lenders.

(b) Incumbency. Each Loan Party shall have certified to the Agent the name and
signature of each of the Responsible Officers authorized (i) to sign on its
respective behalf this Agreement and each of the other Loan Documents to which
it is a party and (ii) in the case of the Company and the Designated Borrowers,
to borrow under this Agreement. The Lenders may conclusively rely on such
certifications until they receive notice in writing from the respective Loan
Party to the contrary.

(c) Loan Certificates. The Agent shall have received a loan certificate of each
Loan Party, in substantially the form of Exhibit F attached hereto, together
with appropriate attachments which shall include the following items: (i) a
true, complete and correct copy of the articles of incorporation, certificate of
limited partnership, certificate

 

98



--------------------------------------------------------------------------------

of formation or organization or other constitutive document of such Loan Party,
to the extent applicable certified by an appropriate Governmental Authority,
(ii) a true, complete and correct copy of the by-laws, partnership agreement or
limited liability company or operating agreement (or other applicable
organizational document) of such Loan Party, (iii) a copy of the resolutions of
the board of directors or other appropriate entity of such Loan Party
authorizing the execution, delivery and performance by such Loan Party of this
Agreement and the other Loan Documents to which it is a party and, with respect
to the Borrower, authorizing the borrowings hereunder, (iv) certificates of
existence, to the extent available, of such Loan Party issued by an appropriate
Governmental Authority and (v) in respect of each Australian Loan Party,
confirmation that there will be no contravention of section 260A of the
Corporations Act as a consequence of the execution, delivery or performance of
the Loan Documents or the drawing and application of funds thereunder.

(d) No Diversey Material Adverse Effect. Since December 31, 2010, no Diversey
Material Adverse Effect shall have occurred.

(e) Consummation of the Acquisition. The Agent shall have received a true and
correct copy of the Merger Agreement (as certified by a Responsible Officer of
the Borrower) and any related agreements and the Acquisition shall be
consummated substantially concurrently with the initial funding of the
Facilities in accordance with the Merger Agreement, and the Merger Agreement
shall not have been amended or modified or any condition therein waived, in each
case in any respect that is materially adverse to the Lenders, without the prior
written consent of the Joint Lead Arrangers (such consent not to be unreasonably
withheld or delayed); provided that without the consent of each Joint Lead
Arranger, the Company shall not have increased the portion of the purchase price
of the acquired business payable in cash, except to the extent that such
increase in the cash portion of the purchase price is funded entirely from
proceeds of a contemporaneous equity offering.

(f) Indebtedness. The Agent shall have received satisfactory evidence
(including, without limitation, receipt of payoff letters and UCC-3 termination
statements (or equivalents)) that (i) the Refinancing shall have been
consummated and (ii) all outstanding Indebtedness of the Loan Parties (other
than any Indebtedness permitted under Section 5.02(b)) shall have been paid in
full and terminated.

(g) Financial Statements. The Agent shall have received, (a) at least 40 days
before the Closing Date, unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of each of the Company
and Diversey as of and for each quarterly period of the Company and Diversey,
respectively, ended after the date of the Commitment Letter, but at least 90
days prior to the consummation of the Acquisition (the “Interim Financial
Statements”), (b) a pro forma consolidated balance sheet and related statements
of income of the Company as of the ending date of and for (i) the latest Fiscal
Year of the Company ended at least 120 days before the Closing Date and (ii) if
applicable, for the latest interim period for which the Company will be required
to provide the Interim Financial Statements pursuant to clause (a) above, in
each case, after giving effect to the Transaction as if the Transaction had
occurred as of such date (in

 

99



--------------------------------------------------------------------------------

the case of the balance sheet) or at the beginning of the period (in the case of
the income statements) and (c) the most recent projections of the Company
through the 2016 Fiscal Year, prepared on a quarterly basis through the end of
2012.

(h) Solvency. The Agent shall have received a solvency certificate from the
chief financial officer of the Company in the form of Exhibit G (the “Solvency
Certificate”).

(i) Opinions of Counsel to the Loan Parties. The Lenders shall have received
favorable opinions of:

(i) Simpson Thacher & Bartlett LLP, special New York counsel to the Loan
Parties, substantially in the form of Exhibit H-1 hereto;

(ii) Clifford Chance LLP, special counsel to the Loan Parties, substantially in
the form of Exhibit H-2 hereto;

(iii) opinions of special counsel for the Agent, dated the Closing Date and
covering such additional matters relating to the transactions contemplated
hereby as the Agent may reasonably request; and

(iv) opinions of special counsel for certain Restricted Subsidiaries of the
Company in each of the jurisdictions in which the Agent may reasonably request,
substantially in the form of Exhibit H-3 hereto.

(j) Certain Representations and Warranties. The Specified Representations and
the Merger Agreement Representations shall be true and correct in all material
respects.

(k) Patriot Act. The Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act that has been requested by the Agent in writing at least 5 days prior to the
Closing Date.

(l) Fees. Payment of all fees required to be paid on the Closing Date pursuant
to the Fee Letter and reasonable out-of-pocket expenses required to be paid on
the Closing Date pursuant to the Commitment Letter, to the extent invoiced at
least 2 Business Days prior to the Closing Date, shall have been paid (which
amounts may be offset against the proceeds of the Facilities).

 

100



--------------------------------------------------------------------------------

SECTION 3.02 Conditions to all Advances. The obligation of each Lender to make
an Advance, and the obligation of each Issuing Bank to issue a Letter of Credit
shall be subject to the following conditions precedent (provided, that clause
(a) shall not apply to Advances made on the Closing Date):

(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance and the acceptance by the Borrower requesting such Borrowing of the
proceeds of such Borrowing or such Letter of Credit shall constitute a
representation and warranty by such Borrower that on the date of such Borrowing
or issuance such statements are true):

(i) all representations and warranties made by any Loan Party in this Agreement
and in each other Loan Document shall be true and correct in all material
respects, with the same effect as though such representations and warranties
were made on and as of the date of such Borrowing or issuance (except that
(x) where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date and (y) where such
representations and warranties are already qualified as to materiality or
Material Adverse Effect, such qualified representations and warranties shall be
true and correct);

(ii) no event has occurred and is continuing, or would result from such
Borrowing or issuance or from the application of the proceeds therefrom, that
constitutes a Default or that constitutes or would, with the passage of time,
constitute a Default;

and (b) the Agent shall have received a Notice of Borrowing, Notice of Swing
Line Borrowing or Notice of Issuance, as applicable, in accordance with the
requirements hereof.

SECTION 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Closing Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:

(a) Organization, Existence and Good Standing. Each of the Company and its
Restricted Subsidiaries (i) is duly organized or incorporated, validly existing
or incorporated and registered (as applicable) and, if applicable, in good
standing, under the laws of the jurisdiction of its incorporation or
organization, (ii) has the corporate or comparable power and authority to own
its property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is duly qualified as a foreign
corporation and, if applicable, in good standing in each jurisdiction where the
ownership, leasing or operation of property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect.

 

101



--------------------------------------------------------------------------------

(b) Power and Authority. Each Borrower and each Subsidiary Guarantor has the
corporate or comparable power and authority to execute, deliver and perform the
terms and provisions of each of the Loan Documents to which it is a party and
has taken all necessary corporate or comparable action to authorize the
execution, delivery and performance by it of each of such Loan Documents. Each
Borrower and each Subsidiary Guarantor has duly executed and delivered each of
the Loan Documents to which it is a party, and each of such Loan Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and to
equitable principles (regardless of whether enforcement is sought in equity or
at law).

(c) Real Property.

(i) Schedule 4.01(c)(i) sets forth a complete list of all real property owned by
each of the Loan Parties and their Subsidiaries as of the Closing Date (each, an
“Owned Property”), showing, as of the Closing Date, the street address, county
or other relevant jurisdiction, state or province, record owner and book value
thereof. Except as otherwise disclosed on Schedule 4.01(c)(i), the Loan Parties,
or their Subsidiaries (as applicable), have good and marketable fee simple title
to all Owned Property located within the United States and a substantially
equivalent ownership interest in the Owned Property located in each other
jurisdiction and all buildings, structures and other improvements located
thereon, free and clear of all Liens, other than Permitted Liens.

(ii) Schedule 4.01(c)(ii) sets forth a complete list of all material Leases
under which any of the Loan Parties or their Subsidiaries are the lessee as of
the Closing Date (each a “Leased Property”), showing the street address, county
or other relevant jurisdiction, state or province and lessee. Each of the Leases
with respect to the Leased Property is in full force and effect. Except as
disclosed in Schedule 4.01(c)(ii), each of the Loan Parties or their
Subsidiaries (as applicable) has a valid, binding and enforceable leasehold
interest and actual possession in and to the properties and all buildings,
structures or other improvements located on the Leased Property in each case
free and clear of all Liens, except Permitted Liens.

(iii) All of the buildings, fixtures and improvements included on or in the
Owned Property or the Leased Property are in satisfactory condition and repair
for the continued use of the Owned Property or the Leased Property in the
ordinary course of business consistent with past practices.

(d) No Conflict. Neither the execution, delivery or performance by any Borrower
or any Subsidiary Guarantor of the Loan Documents to which it is a party, nor
compliance by it with the terms and provisions thereof, (i) contravenes any
provision of

 

102



--------------------------------------------------------------------------------

any law, statute, rule or regulation or any material order, writ, injunction or
decree of any court or governmental instrumentality, (ii) conflicts or is
inconsistent with or results in any breach of any of the terms, covenants,
conditions or provisions of, or constitutes a default under, or results in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Company or any of its Restricted
Subsidiaries pursuant to the terms of any material indenture, mortgage, deed of
trust, credit agreement, loan agreement or any other material agreement,
contract or instrument to which the Company or any of its Restricted
Subsidiaries is a party or by which it or any of its property or assets are
bound or to which it may be subject or (iii) violates any provision of the
certificate of incorporation or by-laws (or the equivalent documents) of the
Company or any of its Restricted Subsidiaries, except in the case of subclauses
(i) and (ii) of this clause (d) where such contravention or breach would not
reasonably be expected to have a Material Adverse Effect.

(e) Governmental Consents. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except as have been
obtained or made and which remain in full force and effect), or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to be obtained by the Company, any Borrower or any Subsidiary Guarantor
to authorize, or is required for, (i) the execution, delivery and performance of
any Loan Document (ii) the perfection of the Liens created under the Collateral
Documents or (iii) the legality, validity, binding effect or enforceability of
any Loan Document, except, in each case, where such failure to obtain
authorization would not reasonably be expected to have a Material Adverse
Effect.

(f) Financial Statements; Financial Condition. The audited Consolidated balance
sheet of the Company and its Restricted Subsidiaries for the Fiscal Year ended
December 31, 2010 and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year of the
Company and its Restricted Subsidiaries (i) were prepared in accordance with
generally accepted accounting principles consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(ii) fairly present in all material respects the financial condition of the
Company and its Restricted Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with generally
accepted accounting principles consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein. The unaudited
Consolidated financial statements of the Company and its Subsidiaries dated
June 30, 2011, and the related Consolidated statements of income or operations,
and cash flows for the three months ended on June 30, 2011 (i) were prepared in
accordance with generally accepted accounting principles consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and subject to normal year-end audit adjustments and to the fact that
such financial statements may be abbreviated and may omit footnotes or contain
incomplete footnotes; and (ii) fairly present in all material respects the
financial condition of the Company and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby.
Since December 31, 2011 there has been no change in the business, results of
operations or financial condition of the Company and its Restricted
Subsidiaries, taken as a whole, that would reasonably be expected to have a
Material Adverse Effect.

 

103



--------------------------------------------------------------------------------

(g) Adverse Proceedings. Except as disclosed in the Company’s filings with the
Securities and Exchange Commission prior to the date hereof, there are no
actions, suits or proceedings pending or, to the knowledge of any Borrower,
threatened against the Company or any Restricted Subsidiary in which there is a
reasonable possibility of an adverse decision (i) which in any manner draws into
question the validity or enforceability of any Loan Document or (ii) that would
reasonably be expected to have a Material Adverse Effect.

(h) Taxes. Except to the extent the following would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect:

(i) All U.S. federal and state tax returns, reports and statements (excluding
information returns) (the “US Tax Returns”) and all local U.S. tax returns and
all U.S. information returns, foreign tax returns, reports and statements
(collectively, the “Other Tax Returns” and, together with the US Tax Returns,
the “Tax Returns”) required to be filed by each Loan Party or any of its Tax
Affiliates have been filed with the appropriate governmental authorities, all
such Tax Returns are true and correct, and all taxes, charges and other
impositions reflected therein have been paid prior to the date when due except
where contested in good faith and by appropriate proceedings if adequate
reserves have been established on the books of such Loan Party or such Tax
Affiliate in conformity with GAAP;

(ii) Proper amounts have been withheld by each Loan Party from its employees for
all periods in full compliance with the tax, social security and unemployment
withholding provisions of applicable requirements of law and such withholdings
have been timely paid to the respective governmental authorities; and

(iii) Each of the Foreign Subsidiaries has paid or made adequate provision for
the payment of all Taxes levied on it or on its property or income that are due
and payable, including interest and penalties, or has accrued such amounts in
its financial statements for the payment of such Taxes except Taxes that are not
material in amount, that are not delinquent or if delinquent are being
contested, and in respect of which non-payment would not individually or in the
aggregate constitute, or be reasonably likely to cause, a Material Adverse
Effect.

(i) True and Complete Disclosure. All written information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Company or any
of its Restricted Subsidiaries in writing to any Lender (including, without
limitation, all information relating to the Company and its Restricted
Subsidiaries contained in the Loan Documents but excluding any forecasts and
projections of financial information and results submitted to any Lender) for
purposes of or in connection with this Agreement, or any transaction
contemplated herein, is to the knowledge of the Company true and

 

104



--------------------------------------------------------------------------------

accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not materially misleading at such time
in light of the circumstances under which such information was provided.

(j) Margin Regulations. (i) No part of the proceeds of any Advance will be used
by any Borrower or any Restricted Subsidiary thereof to purchase or carry any
Margin Stock (other than repurchases by the Company of its own stock) or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

(ii) Neither the making of any Advance or Letter of Credit nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

(k) Compliance with ERISA/Pension Laws.

(i) No Reportable Event has occurred or is reasonably expected to occur with
respect to a Plan, except for any such event which would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(ii) Schedule SB (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the United
States Department of Labor and furnished to the Lenders, is complete and
accurate and fairly presents the funding status of each such Plan as of the end
of the most recent Plan year for which such report was so filed, and since the
date of such Schedule SB through the date of this Agreement there has been no
material adverse change in such funding status.

(iii) Neither any Borrower nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan, except as
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(iv) Neither any Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
Reorganization, Insolvent or has been determined to be in “endangered or
“critical” status within the meaning of Section 432 of the Internal Revenue Code
or Section 305 of ERISA, and no such Multiemployer Plan is reasonably expected
to be in Reorganization, Insolvent or in “endangered” or “critical” status,
except as would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect

(v) (a) Except as would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect (i) each Canadian Pension Plan is
duly registered under all applicable federal, provincial and territorial pension
benefits legislation and the Income Tax Act (Canada), (ii) all obligations of
any Borrower or Restricted Subsidiary required to be performed in

 

105



--------------------------------------------------------------------------------

connection with each Canadian Pension Plan or the funding agreements therefor
have been performed in a timely fashion and there are no outstanding disputes
concerning the assets held pursuant to any such funding agreement, except as
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (iii) all contributions or premiums
required to be made by any Borrower or Restricted Subsidiary under each Canadian
Pension Plan have been made in a timely fashion in accordance with the terms of
such Canadian Pension Plan and applicable laws and regulations, (iv) all
employee contributions to each Canadian Pension Plan required to be made by the
employees of any Borrower or Restricted Subsidiary by way of authorized payroll
deduction have been properly withheld by such Borrower or Restricted Subsidiary
and fully paid into the applicable Canadian Pension Plan in a timely fashion,
(v) all reports and disclosures relating to each Canadian Pension Plan required
by any applicable laws or regulations have been filed or distributed in a timely
fashion, (vi) there have been no improper withdrawals, or applications of, the
assets of any Canadian Pension Plan, (vii) no amount is owing by any Canadian
Pension Plans under the Income Tax Act (Canada) or any provincial or territorial
taxation statute, except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (viii) none of the
Canadian Pension Plans is the subject of an investigation, proceeding, action or
claim and there exists no state of facts which after notice or lapse of time or
both could give rise to any such proceeding, action or claim and (ix) each
Canadian Pension Plan is in compliance with the applicable terms thereof, any
funding requirements and all applicable law, except as would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (b) no material changes have occurred to any Canadian Pension Plan
since the last filed actuarial valuation in respect of such plan or the
financial statements of a Borrower or Restricted Subsidiary, and the actuarial
assumptions used in such actuarial valuation have not changed since the last
filed valuation (other than as required under Canadian actuarial standards).

(l) Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, the
Company has no Subsidiaries other than those specifically disclosed in
Schedule 4.01(l), and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by each Loan Party in the percentages specified on Schedule 4.01(l) free
and clear of all Liens except those created under the Collateral Documents or
permitted by this Agreement and the other Loan Documents. Schedule 4.01(l)
indicates which Subsidiaries are Loan Parties as of the Closing Date showing (as
to each Loan Party) the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation, if any.

(m) Environmental Matters. (i) Each of the Company and its Restricted
Subsidiaries is, to the knowledge of the Senior Financial Officers, in
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws, except for any such noncompliance
or failures which would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

106



--------------------------------------------------------------------------------

(ii) Neither the Company nor any Restricted Subsidiary has received notice to
the effect that its operations are not in compliance with any of the
requirements of any Environmental Law or are the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to
release of any toxic or hazardous waste or substance into the environment,
except for notices that relate to noncompliance or remedial action which would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(n) No Default. No Default has occurred and is continuing, or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Documents.

(o) Investment Company Act. Neither the Company nor any of its Restricted
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(p) Employee Matters. Neither the Company nor any of its Restricted Subsidiaries
is engaged in any unfair labor practice that would reasonably be expected to
have a Material Adverse Effect.

(q) Solvency. The Company and its Subsidiaries, taken as a whole, are Solvent.
No Subsidiary having its center of main interests in Germany is unable to pay
its debts when they fall due (zahlungsunfähig) or over-indebted (überschuldet)
within the meaning sect. 17 or 19 of the German Insolvency Code or has filed for
the opening of insolvency proceedings; no third party has filed for the opening
of insolvency proceedings with respect to such subsidiary.

(r) Compliance with Laws. The Company and each Restricted Subsidiary thereof is
in compliance with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(s) Intellectual Property; Licenses, Etc. The Company and each of its Restricted
Subsidiaries own, or have the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, except where the
failure to own or have the right to use such IP Rights could not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Company, the
use of such IP Rights by the Company or any Restricted

 

107



--------------------------------------------------------------------------------

Subsidiary does not infringe upon any intellectual property rights held by any
other Person, except for any infringement that could not reasonably be expected
to have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Company, threatened, which,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.

(t) Senior Debt. The Obligations constitute “Senior Debt” (or the equivalent
term) as such term is defined in each subordinated debt document to which the
Company or any of its Restricted Subsidiaries is a party and that contains such
a definition or any similar definition.

(u) Foreign Assets Control Regulations; Patriot Act. No Loan Party (i) is or
will become a Person or entity described by section 1 of Executive Order 13224
of September 24, 2001 Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R. 595),
and no Loan Party engages in dealings or transactions with any such Persons or
entities; or (ii) is in violation of the Patriot Act or any foreign Law to
similar effect with respect to materiality.

(v) Collateral Documents. As and when executed and delivered, the provisions of
the Collateral Documents are or will be effective to create in favor of the
Agent for the benefit of the Secured Parties legal, valid and enforceable Liens
on all right, title and interest of the Collateral owned by the Loan Parties and
described therein, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) and by a covenant of good faith and fair dealing. When filings or
recordations are made or other actions taken to reflect the liens and security
interests in the Collateral as required pursuant to the terms of this Agreement
and the Collateral Documents, the Liens in the Collateral described herein and
therein will be perfected and prior to all other Liens, except any Liens
permitted to be prior to the Liens of the Secured Parties under the terms of the
Loan Documents.

(w) No Financial Assistance. The proceeds of any Advances have not been and will
not be used to finance or refinance the acquisition of or subscription for
shares in any Loan Party incorporated under the laws of the Netherlands and/or
Belgium (save for share buy-backs carried out in accordance with Belgian company
law).

(x) No Listed Securities. None of the Borrowers and Guarantors incorporated in
Belgium has issued listed securities, or is a Subsidiary of a Belgian company
that has issued listed securities.

(y) Trustee. None of the Borrowers or Guarantors organized under the laws of
Australia have entered into any Loan Document, or hold any property, as a
trustee.

 

108



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01 Affirmative Covenants. So long as any Advance or Letter of Credit
shall remain outstanding or any Lender shall have any Commitment hereunder:

(a) Information Covenants. The Company will furnish to the Agent (in sufficient
quantity for each Lender):

(i) Quarterly Financial Statements. Within 60 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of the Company,
the Consolidated balance sheet of the Company and its Restricted Subsidiaries as
at the end of such quarterly accounting period and the related Consolidated
statements of income for such quarterly accounting period and for the elapsed
portion of the Fiscal Year ended with the last day of such quarterly accounting
period and the related Consolidated statement of cash flows for the elapsed
portion of the Fiscal Year ended with the last day of such quarterly accounting
period, accompanied by a copy of the certification by the chief executive
officer or the chief financial officer of the Company delivered to the
Securities and Exchange Commission in connection with any report filed by the
Company on a Form 10-Q (or any successor form), subject to normal year-end audit
adjustments and to the fact that such financial statements may be abbreviated
and may omit footnotes or contain incomplete footnotes.

(ii) Annual Financial Statements. Within 120 days after the close of each Fiscal
Year of the Company, the Consolidated balance sheet of the Company and its
Restricted Subsidiaries as at the end of such Fiscal Year and the related
Consolidated statements of income and retained earnings and cash flows for such
Fiscal Year, in each case reported on by independent certified public
accountants of recognized national standing.

(iii) Compliance Certificate. At the time of the delivery of the financial
statements provided for in 5.01(a)(i) and (ii), a certificate of a Financial
Officer of the Company certifying that to the best of such officer’s knowledge,
no Default has occurred and is continuing (a “Compliance Certificate”), or if
the Financial Officer is unable to make such certification, such officer shall
supply a statement setting forth the reasons for such inability, specifying the
nature and extent of such reasons. Such Compliance Certificate shall also set
forth (a) the calculations required to establish whether the Company was in
compliance with Section 5.03, at the end of such fiscal quarter or year, as the
case may be, (b) a list of names of all Immaterial Subsidiaries for the
following fiscal quarter, certifying that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitations set forth in
clauses (i) and (ii) of the definition of the term Immaterial Subsidiary, and
(c) a list of names of all Unrestricted Subsidiaries, certifying that each
Subsidiary set forth on such list individually qualifies as an Unrestricted
Subsidiary.

 

109



--------------------------------------------------------------------------------

(iv) Total Availability Certificate. Concurrently with any delivery of financial
statements under clause (i) or (ii) above, a Total Availability Certificate
dated as of such date of delivery, together with such supporting information in
connection therewith as the Agent may reasonably request; provided that if the
Total Availability (calculated as of the most recently delivered Total
Availability Certificate) shall be an amount that is less than 15% of the
aggregate Multicurrency Revolving Credit Commitments at such date of
determination, then the Company shall deliver a Total Availability Certificate
on the first Business Day of each calendar month, until such time as the Total
Availability (calculated as of the then-most recently delivered Total
Availability Certificate) shall have exceed 15% of the aggregate Multicurrency
Revolving Credit Commitments for a period of at least 30 consecutive days.

(v) Notice of Default or Litigation. Promptly, and in any event within five
Business Days after a Senior Financial Officer obtains actual knowledge thereof,
notice of (A) the occurrence of any Default or Event of Default or (B) a
development or event which would reasonably be expected to have a Material
Adverse Effect.

(vi) Other Information. From time to time, such other information or documents
(financial or otherwise) as any Lender may reasonably request.

Notwithstanding the foregoing, the obligations in clauses (i) and (ii) of this
Section 5.01(a) may be satisfied with respect to financial information of the
Company and its Restricted Subsidiaries by the Company furnishing a Form 10-K or
10-Q, as applicable, filed with the Securities and Exchange Commission.

(b) Books, Records and Inspections. The Company will, and will cause each of its
Restricted Subsidiaries to, permit officers and designated representatives of
the Agent or the Lenders, at their own expense, upon five Business Days’ notice,
to visit and inspect (subject to reasonable safety and confidentiality
requirements) any of the properties of the Company or such Restricted
Subsidiary, and to examine the books of account of the Company or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Company or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all at such reasonable times
during normal business hours and intervals and to such reasonable extent as the
Agent or the Lenders may request; provided that such Lender shall have given the
Company’s Chief Financial Officer or Treasurer a reasonable opportunity to
participate therein in person or through a designated representative; provided,
further that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Agent on behalf of the Lenders may exercise
rights of the Agent and the Lenders under this Section 5.01(b) and the Agent
shall not exercise such rights more often than once during any calendar year
absent the existence of an Event of Default at the Borrower’s expense; and
provided, further, that when an Event of Default exists, the Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Company at any time during normal
business hours and upon reasonable advance notice. The Agent and the Lenders
shall give the Company the opportunity to participate in any discussions with
the Company’s independent public accountants.

 

110



--------------------------------------------------------------------------------

(c) Maintenance of Insurance.

(i) Each of the Company and the Restricted Subsidiaries will maintain insurance
issued by financially sound and reputable insurance companies with respect to
its properties and business in such amounts and against such risks as is usually
carried by owners of similar businesses and properties in the same general areas
in which the Company or such Restricted Subsidiary operates. The Company will
furnish to the Agent, upon a reasonable request of the Agent (which may be at
the direction, and for the benefit, of a Lender) from time to time, full
information as to the insurance maintained in accordance with this Section 5.01.

(ii) With respect to any Mortgaged Property, if at any time the area in which
the property is located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), the Company will obtain and maintain flood insurance in an
amount sufficient to comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time.

(d) Maintenance of Existence. The Company and each of its Restricted
Subsidiaries will (i) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Sections 5.02(d) or 5.02(e);
(ii) take all reasonable action to maintain in rights, privileges, permits,
licenses and franchises necessary for the normal conduct of its business, the
non-maintenance of which could reasonably be expected to have a Material Adverse
Effect; and (iii) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

(e) Maintenance of Properties. The Company and each of its Restricted
Subsidiaries shall, and shall cause each of their respective Restricted
Subsidiaries to, maintain and preserve (i) in good working order and condition
(subject to ordinary wear and tear) all of its properties necessary in the
conduct of its business, (ii) all rights, permits, licenses, approvals and
privileges necessary in the conduct of its business and (iii) all registered
patents, trademarks, trade names, copyrights and service marks with respect to
its business, except where failure to so maintain and preserve the items set
forth in clauses (i), (ii) and (iii) above could not, in the aggregate over all
such failures, reasonably be expected to have a Material Adverse Effect.

(f) Compliance with Laws, etc. The Company will, and will cause each of its
Restricted Subsidiaries to, comply in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of

 

111



--------------------------------------------------------------------------------

its property (including, without limitation, all Environmental Laws applicable
to the ownership or use of real property now or hereafter owned or operated by
the Company or any of its Restricted Subsidiaries), except where the necessity
of compliance therewith is being contested in good faith or where failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

(g) ERISA. (i) Reportable Events and ERISA Reports. (A) Promptly and in any
event within 10 days after any Borrower or any ERISA Affiliate knows or has
reason to know that any Reportable Event has occurred, a statement of the Chief
Financial Officer of the Borrowers describing such Reportable Event and the
action, if any, that such Borrower or such ERISA Affiliate has taken and
proposes to take with respect thereto and (B) on the date any records, documents
or other information must be furnished to the PBGC with respect to any Plan
pursuant to Section 4010 of ERISA, a copy of such records, documents and
information.

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Borrower or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the United States Department of Labor, copies of each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, or (B) such
Multiemployer Plan is in Reorganization, Insolvent or a determination has been
made that the Multiemployer Plan is in “endangered” or “critical” status within
the meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA
and (C) the amount of liability incurred, or that may be incurred, by such
Borrower or any ERISA Affiliate in connection with any event described in clause
(A) or (B).

(v) Each Borrower and each Restricted Subsidiary that is a Subsidiary Guarantor
shall (a) cause each of the Canadian Pension Plans of which a Borrower or a
Restricted Subsidiary is the administrator or plan sponsor, to be administered
in accordance with the requirements of the applicable pension plan texts,
funding agreements, the Income Tax Act (Canada) and applicable federal,
provincial or territorial pension benefits legislation, except as would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; (b) not voluntarily terminate, or voluntarily cause to
be terminated, any Canadian Pension Plan of which a Borrower or a Restricted
Subsidiary is the administrator or plan sponsor if such plan would have a
solvency deficiency or wind-up deficiency on termination that could reasonably
be

 

112



--------------------------------------------------------------------------------

expected to have, either individually or in the aggregate, including following a
filing by such Borrower or Restricted Subsidiary for protection from its
creditors pursuant to the Companies Creditors Arrangement Act (Canada), a
Material Adverse Effect; (c) promptly provide the Agent with any documentation
relating to the Canadian Pension Plans as the Agent may reasonably request,
subject to applicable law; (d) notify the Agent within thirty (30) days of
becoming aware of (i) a material increase in the liabilities of any Canadian
Pension Plan, (ii) the establishment of a new registered pension plan, or
(iii) the commencement of payments of contributions to any Canadian Pension Plan
to which any Borrower or Restricted Subsidiary had not previously been paying or
contributing, in each case as could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; (e) promptly notify
the Agent on becoming aware of any order or notice of intention to issue an
order from the applicable pensions standards regulator that could reasonably be
expected to cause the termination, in whole or in part, of any Canadian Pension
Plan and (f) promptly notify the Agent on becoming aware of the occurrence of
any event with respect to a Canadian Pension Plan that is reasonably likely to
result in the occurrence by a Borrower or a Restricted Subsidiary, of any
liability, fine or penalty and in the notice to the Agent thereof, provide
copies of all documentation in the possession of any Borrower or Restricted
Subsidiary (or documentation which such Borrower or Restricted Subsidiary may
reasonably request) relating thereto.

(h) Covenant to Guarantee Obligations and Give Security.

(i) Upon (w) the formation or acquisition of any new direct or indirect
Wholly-Owned Subsidiary by any Loan Party in a jurisdiction listed on Part I of
Schedule 5.01(h) hereto or any other jurisdiction (other than any jurisdiction
listed on Part II of Schedule 5.01(h) until such time as the Agent reasonably
determines that the costs associated with the respective Subsidiaries entering
into guaranties and granting Liens, and the perfection thereof, in such
jurisdiction listed on Part II of Schedule 5.01(h) are materially less than in
effect on the Closing Date) in which, as of the end of the fiscal quarter
immediately preceding the date of determination, the aggregate “ebitda” (as
defined at the end of this subsection (h)) for the 12 month period ending in
such quarter of the Subsidiaries of the Company operating primarily in such
jurisdiction is greater than 3% of ebitda of the Company and its Restricted
Subsidiaries for such 12 month period and for which the Agent acting in
consultation with the Company has reasonably determined that the value of the
guarantees and Liens granted by such Subsidiaries outweighs the aggregate costs
associated in connection therewith, (x) any Subsidiary ceasing to qualify as an
Immaterial Subsidiary, (y) the Borrower’s designation of a Wholly-Owned
Unrestricted Subsidiary as a Restricted Subsidiary pursuant to Section 5.01(l)
(unless such Subsidiary is an Immaterial Subsidiary) or (z) the acquisition of
any property by any Loan Party (subject to the applicable limitations set forth
in the Security Agreement) that is not already subject to a perfected first
priority security interest (subject to Permitted Liens) in favor of the Agent
for the benefit of the Secured Parties, the Company shall, in each case at the
Company’s expense:

 

113



--------------------------------------------------------------------------------

(A) in the case of any Domestic Subsidiary, within 60 days after such formation,
acquisition, designation or failure to qualify as an Immaterial Subsidiary,
except to the extent prohibited or restricted by applicable law or by contract
existing on the Closing Date, cause such Domestic Subsidiary to duly execute and
deliver to the Agent a counterpart of the US Subsidiary Guaranty guaranteeing
the other Loan Parties’ obligations under the Loan Documents; provided the
foregoing requirement shall not apply to (i) Domestic Subsidiaries which are
owned directly or indirectly, by one or more Foreign Subsidiaries, (ii) any
Wholly-Owned domestic Restricted Subsidiary substantially all of the assets of
which constitute the equity of controlled foreign corporations,
(iii) Subsidiaries which are designated as, and which qualify as, Unrestricted
Subsidiaries, (iv) captive insurance company subsidiaries, (v) not-for-profit
subsidiaries, (vi) special purpose entities and (vii) Immaterial Subsidiaries.

(B) in the case of any Foreign Subsidiary, within 60 days after such formation,
acquisition, designation or failure to qualify as an Immaterial Subsidiary,
cause such Foreign Subsidiary to duly execute and deliver to the Agent a
counterpart of the Foreign Subsidiary Guaranty guaranteeing the other Foreign
Subsidiaries’ obligations under the Loan Documents; provided that the foregoing
requirement shall not apply to (i) Unrestricted Subsidiaries, (ii) captive
insurance companies, (iii) not-for-profit subsidiaries, (iv) special purpose
entities and (v) Immaterial Subsidiaries.

(C) within 60 days after such formation, acquisition, designation or failure to
qualify as an Immaterial Subsidiary, furnish to the Agent a description of the
real and personal properties of such Subsidiary in detail reasonably
satisfactory to the Agent;

(D) within 60 days after such formation, acquisition, designation or failure to
qualify as an Immaterial Subsidiary, take, and cause such Subsidiary to take,
whatever action (including, without limitation, supplements to the Security
Agreement, supplements to the Intellectual Property Security Agreements and
other security and pledge agreements, in all such cases, as specified by and in
form and substance reasonably satisfactory to the Agent (including delivery of
all Pledged Debt of such Subsidiary, and other instruments representing such
Pledged Debt indorsed in blank to the extent required by the applicable
Collateral Document), in all such cases to the same extent that such documents
and instruments would have been required to have been delivered by Persons that
were Guarantor Subsidiaries on the Closing Date, securing payment of all the
Obligations of such Subsidiary under the Loan Documents; provided that in no
event shall Excluded Foreign Subsidiaries be required to grant Liens on their
properties to secure the Obligations of the Company or any Domestic Subsidiary
of the Company;

 

114



--------------------------------------------------------------------------------

(E) with respect to any Material Owned Real Property of a Subsidiary not owned
by such Subsidiary as of the Closing Date, within 60 days after such formation,
acquisition, designation or failure to qualify as an Immaterial Subsidiary,
take, and cause such Subsidiary Guarantor or such parent to take, whatever
action (including, without limitation, the recording of mortgages, assignments,
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) as may be necessary
or advisable in the reasonable opinion of the Agent to vest in the Agent (or in
any representative of the Agent designated by it) valid and subsisting Liens on
the Material Owned Real Property, including, without limitation, delivery of
each item set forth in Section 5.02(n) with respect to the property to be
mortgaged; provided that in no event shall Excluded Foreign Subsidiaries be
required to grant Liens on their properties to secure the Obligations of the
Company or any Domestic Subsidiary of the Company;

(F) contemporaneously with the delivery of such Collateral Documents required to
be delivered to the Agent, upon the request of the Agent in its reasonable
discretion, a signed copy of an opinion, addressed to the Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Agent, as to the validity and enforceability of the agreements entered into
pursuant to this Section 5.01(h) and as to such other related matters as the
Agent may reasonably request, within 60 days after such formation or
acquisition; and

(G) at any time and from time to time, promptly execute and deliver any and all
further instruments and documents and take all such other action as the Agent
may reasonably deem necessary or desirable in perfecting and preserving the
Liens of the Secured Parties under the mortgages, pledges, assignments, security
agreement supplements, Intellectual Property Security Agreement supplements and
security agreements required under the terms of the Loan Documents.

(ii) The time periods set forth in this Section 5.01(h) may be extended in the
reasonable discretion of the Agent, upon the request of the Company, if the
Company and the Loan Parties are actively pursuing same. Any documentation
delivered pursuant to this Section 5.01(h) shall constitute a Loan Document
hereunder and any such document creating or purporting to create a Lien in favor
of the Agent for the benefit of the Secured Parties shall constitute a
Collateral Document hereunder.

The foregoing requirements of this Section 5.01(h) (a) shall not apply to
(i) pledges and security interests prohibited or restricted by applicable law
(including any requirement to obtain the consent of any Governmental Authority
or third party), (ii) pledges and security interests in agreements, licenses and
leases that are prohibited or restricted by such agreements, licenses and leases
(including any requirement to obtain the consent of any Governmental Authority
or third party), to the extent prohibited or restricted thereby, and except to
the extent such prohibition or

 

115



--------------------------------------------------------------------------------

restriction is ineffective under the Uniform Commercial Code or other applicable
law, other than proceeds thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code notwithstanding such prohibition,
(iii) any assets or guaranty to the extent a security interest in such assets or
the making of such guaranty would result in material adverse tax consequences as
reasonably determined by the Company and the Agent, (iv) any real property
interest constituting “Principal Property”, as defined in the Existing Sealed
Air Notes and the capital stock of any Subsidiary which cannot be pledged
thereunder without triggering the equal and ratable clauses thereunder, while
any Existing Sealed Air Notes remain outstanding, (v) any immaterial fee-owned
real property and any leasehold interest (it being understood there shall be no
requirement to obtain any landlord waivers, estoppels or collateral access
letters), (vi) letter of credit rights and commercial tort claims valued at less
than $5,000,000, (vii) any governmental licenses or state or local franchises,
charters and authorizations, to the extent a security interest in any such
license, franchise, charter or authorization is prohibited or restricted
thereby, (viii) Margin Stock and to the extent prohibited by the terms of any
applicable charter, joint venture agreement, shareholders agreement or similar
agreement, equity interests in any Person other than material Wholly-Owned
Restricted Subsidiaries, (ix) any lease, license or agreement or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
applicable law notwithstanding such prohibition and (x) in the case of the
capital stock of any Excluded Foreign Subsidiary to secure the Obligations of
the Company or any Domestic Subsidiary of the Company, shall be limited to 65%
of the stock of such foreign subsidiary or such U.S. entity, as the case may be,
(b) shall require no actions to perfect a security interest in letter of credit
rights, chattel paper, hedge agreements, tax refunds, motor vehicles and other
assets subject to certificates of title or commercial tort claims other than the
filing of a Uniform Commercial Code financing statement or analogous form and
(c) shall require no control agreements with respect to any Collateral.

For purposed of clause (i) above, “ebitda” means the net income of the
respective Subsidiary for the respective period adjusted by adding thereto (or
subtracting in the case of a gain) the following amounts to the extent deducted
or included, as applicable, and without duplication, when calculating net income
(a) interest expense, (b) income taxes, (c) any extraordinary gains or losses,
(d) gains or losses from sales of assets (other than from sales of inventory in
the ordinary course of business), (e) all amortization of goodwill and other
intangibles and (f) depreciation.

(i) Use of Proceeds. The Borrowers shall use the entire amount of the proceeds
of the Advances as provided in Section 2.18.

(j) Payment of Taxes, Etc. The Company and each Subsidiary shall, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies (including but not limited to,
taxes or levies imposed pursuant to ERISA), except where (a) contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the

 

116



--------------------------------------------------------------------------------

Company, the appropriate Subsidiary in conformity with GAAP or (b) the failure
to comply with the covenants in this Section 5.01 would not, in the aggregate
over all such failures, have a Material Adverse Effect.

(k) Maintenance of Ratings. Use commercially reasonable efforts to maintain at
all times (a) corporate family ratings from Moody’s and corporate credit ratings
from S&P and (b) ratings for the Facilities from Moody’s and S&P.

(l) Designation of Subsidiaries. The board of directors of the Company may at
any time designate any Subsidiary (other than the Company, JPY Borrower or CDN
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (a) immediately before and after such
designation, no Default (including in respect of Section 5.02(d)) shall have
occurred and be continuing and (b) immediately after giving effect to such
designation, the Borrowers shall be in compliance, on a Pro Forma Basis, with
the covenant set forth in Section 5.03. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an investment by the Borrowers therein
(and must comply as such with the limitations investments under Section 5.02(d))
at the date of designation in an amount equal to the net book value of the
Borrowers’ investment therein. The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time. Any Subsidiary designated as an Unrestricted Subsidiary may subsequently
be re-designated as a Restricted Subsidiary; provided that no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if it was previously
designated as an Unrestricted Subsidiary.

(m) Post-Closing Matters. The Borrowers shall ensure that the matters specified
in Schedule 5.01(m) shall be completed or otherwise satisfied as set forth and
in the time periods (as extended by the Agent in its discretion) in such
Schedule.

(n) Belgian Real Estate. Each Borrower and each Guarantor which at any time
acquires real estate located in Belgium shall, within ten Business Days thereof
and unless it has already done so previously, deliver to the Agent a mandate for
notarial acknowledgment of debt granted by it to Persons nominated by the Agent,
duly executed by two directors (or, if applicable, such other number of
directors or officers as have full representation powers pursuant to the
statutes) of such Borrower or Guarantor, in such form as the Agent shall
request.

(o) Accounting Changes. The Loan Parties and Restricted Subsidiaries shall
provide written notice to the Agent at least thirty (30) days prior to any
changes in (i) its accounting policies or reporting practices, except as
permitted or required by GAAP or (ii) its Fiscal Year.

(p) [Intentionally Omitted].

(q) Australian PPSA. If the Agent determines that a Loan Document (or a
transaction in connection with it) is or contains a security interest for the
purposes of the

 

117



--------------------------------------------------------------------------------

Australian PPSA, each Borrower and each Guarantor agrees to do anything (such as
obtaining consents, signing and producing documents, getting documents completed
and signed and supplying information) which the Agent asks and considers
necessary for the purposes of:

(i) ensuring that the security interest is enforceable, perfected (including,
where possible, by control in addition to registration) and otherwise effective;
or

(ii) enabling the Agent to apply for any registration, or give any notification,
in connection with the security interest so that the security interest has the
priority required by the Agent; or

(iii) enabling the Agent to exercise rights in connection with the security
interest.

SECTION 5.02 Negative Covenants. So long as any Advance or Letter of Credit
shall remain outstanding or any Lender shall have any Commitment hereunder:

(a) Liens. The Company will not, and will not permit any of its Restricted
Subsidiaries to, create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

(i) Liens arising under the Collateral Documents or any incremental amendment
agreement;

(ii) Liens on any asset securing Indebtedness permitted under
Section 5.02(b)(viii);

(iii) Liens existing on the date hereof and listed on Schedule 5.02(a) hereto;

(iv) any Lien on any asset of any Person existing at the time such Person
becomes a Subsidiary of the Company and not created in contemplation of such
event;

(v) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or any of its Subsidiaries and
not created in contemplation of such event;

(vi) any Lien on any asset existing prior to the acquisition thereof by the
Company or any of its Subsidiaries and not created in contemplation of such
acquisition;

(vii) any Lien arising out of the renewal, replacement or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses of
this Section; provided that such Indebtedness is not increased other than by an
amount equal to any reasonable financing fees and is not secured by any
additional assets;

 

118



--------------------------------------------------------------------------------

(viii) [Reserved].

(ix) Permitted Liens;

(x) Liens not otherwise permitted by this Section 5.02(a) securing Indebtedness
in an aggregate principal amount outstanding at any time not exceeding
$250,000,000;

(xi) Liens pursuant to a Permitted Receivables Financing; and

(xii) Liens pursuant to the Specified Structured Finance Transaction.

(b) Indebtedness. None of the Loan Parties will, or will permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness existing on the date hereof and listed on Schedule 5.02(b)
hereto and any Permitted Refinancing Indebtedness in respect thereof;

(iii) Indebtedness in respect of the Senior Notes and any Permitted Refinancing
Indebtedness in respect thereof;

(iv) Indebtedness of any Person existing at the time such Person becomes a
Subsidiary of the Company or is merged or consolidated into the Company or any
of its Subsidiaries and not created in contemplation of such event; provided
that on a Pro Forma Basis (assuming that such event had been consummated on the
first day of the most recently ended period of four fiscal quarters for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(a)), the Company would have been in compliance with Section 5.03
determined as of the last day of such period, and any renewal, replacement or
refunding thereof so long as such renewal, replacement or refunding does not
increase the amount of such Indebtedness;

(v) Indebtedness of (A) any Loan Party to any other Loan Party; (B) any Group
Member which is not a Loan Party to any other Group Member which is also not a
Loan Party; (C) any Loan Party to any Group Member which is not a Loan Party and
(D) any Group Member which is not a Loan Party to any Loan Party to the extent
permitted pursuant to Section 5.02(d)(x), and in each case as applicable
including Indebtedness in connection with obligations under Liquidity
Structures; provided that in each case of subclauses (A) through (D) of this
clause (v), (x) all such Indebtedness owing by or payable by a Loan Party, shall
be subordinated to the Secured Obligations on terms reasonably satisfactory

 

119



--------------------------------------------------------------------------------

to the Agent and (y) all such Indebtedness to the extent owed to a Loan Party,
be pledged to the Agent for the benefit of the applicable Secured Parties under
the applicable Collateral Documents;

(vi) Indebtedness in connection with issuance of one or more performance bonds
securing obligations of the type set forth in clauses (a) and (b) of the
definition of “Permitted Liens”;

(vii) Indebtedness in connection with Cash Management Obligations;

(viii) Capital Lease Obligations and purchase money obligations for fixed or
capital assets in an aggregate amount not to exceed $100,000,000 outstanding at
any time;

(ix) Subject to the proviso at the end of this Section 5.02(b), other
Indebtedness; provided that no Event of Default has occurred and is continuing
at the time of incurrence thereof and on the date of incurrence thereof either
(a) the Company shall be in compliance with the financial covenant set forth in
Section 5.03 (except that for purposes of determining compliance with this
clause (ix), the applicable Net Total Leverage Ratio in Section 5.03 shall be
reduced by 0.50:1.00) determined as of the end of the fiscal quarter immediately
preceding such date on a Pro Forma Basis to include such Indebtedness and all
other Indebtedness incurred since the end of such fiscal quarter or (b) the
Company shall be in compliance with the financial covenant set forth in
Section 5.03 determined as of the end of the fiscal quarter immediately
preceding such date on a Pro Forma Basis to include such Indebtedness and all
other Indebtedness incurred since the end of such fiscal quarter and the
Interest Coverage Ratio is equal to or greater than 2.00:1.00, as determined on
a Pro Forma Basis as of the end of the fiscal quarter immediately preceding such
date;

(x) other Indebtedness in an aggregate principal amount not to exceed
$400,000,000 outstanding at any one time;

(xi) Indebtedness in respect of Permitted Receivables Financings and the
Specified Structured Finance Transactions; provided that, in the event the
aggregate size of Permitted Receivables Financings pursuant to this clause
(xi) exceeds $150,000,000 (or the Equivalent thereof at the time of incurrence),
then 100% of all additional Indebtedness in respect of Permitted Receivables
Financings shall be applied to the mandatory repayment of indebtedness under
this Agreement under the terms of Section 2.11(b)(ii)(C) hereof

(xii) any liability arising under a declaration of joint and several liability
(hoofdelijke aansprakelijkheid) as referred to in Section 2:403 of the Dutch
Civil Code;

(xiii) any liability arising as a result of Group Members forming part of a
fiscal unity (fiscale eenheid);

 

120



--------------------------------------------------------------------------------

(xiv) unsecured Indebtedness of any Foreign Subsidiary in an aggregate amount
not to exceed $250,000,000 outstanding at any time; provided that, 100% of all
Indebtedness incurred pursuant to this clause (xiv) shall be applied to the
mandatory repayment of indebtedness under this Agreement under the terms of
Section 2.11(b)(ii)(C) hereof; and

(xv) Indebtedness of the Company or any Restricted Subsidiary in connection with
obligations under Liquidity Structures.

provided that notwithstanding anything to the contrary contained in clauses (ix)
and (x) above, the total aggregate amount of Indebtedness incurred thereunder by
all Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed
an aggregate amount of $250,000,000 outstanding at any time.

(c) Restricted Payments. Neither the Company nor any Restricted Subsidiary will,
directly or indirectly, declare or make any Restricted Payment or incur any
obligation (contingent or otherwise) to do so, except:

(i) the Company and its Restricted Subsidiaries may make dividends and other
distributions payable solely in Equity Interests of such Person;

(ii) (A) any Group Member may make distributions to the Company or to any Loan
Party, and (B) any Group Member which is not a Loan Party may make distributions
to any other Group Member which is also not a Loan Party; provided that in the
case of Restricted Payments in the form of distributions from Subsidiaries of
the Company that are not Wholly-Owned Subsidiaries of the Company (whether
directly or indirectly held), such distributions are made on a ratable basis to
all equity holders; provided further that in no event shall any Domestic
Subsidiaries be permitted to make Restricted Payments to any Foreign
Subsidiaries that are not Loan Parties under this provision (it being understood
and agreed that (i) distributions may be made by Loan Parties to any Group
Member that is not a Loan Party as part of a related series of transactions in
which the money or property being distributed ultimately is received by a Loan
Party and (ii) distributions may be made by Domestic Subsidiaries to Foreign
Subsidiaries that are not Loan Parties as part of a related series of
transactions in which the money or property being distributed ultimately is
received by a Foreign Subsidiary that is a Loan Party; provided however, that to
the extent any “related series of transactions”, as referred to in this
Section 5.02(c)(ii), involves a transaction that is not a distribution, such
transaction, as determined by the Agent, shall not adversely affect the
interests of the Lenders);

(iii) repurchases of Equity Interests in a cashless transaction deemed to occur
upon exercise or vesting of restricted stock, stock options or warrants;

(iv) to the extent constituting Restricted Payments, the Company and its
Restricted Subsidiaries may enter into transactions permitted by
Sections 5.02(e) and 5.02(f);

 

121



--------------------------------------------------------------------------------

(v) the Company may make Restricted Payments in cash in an aggregate amount not
to exceed (a) $150,000,000 for the Fiscal Year ended December 31, 2012,
(b) $150,000,000 for the Fiscal Year ended December 31, 2013, (c) $160,000,000
for the Fiscal Year ended December 31, 2014 and (d) $175,000,000 for the Fiscal
Year ended December 31, 2015 and each Fiscal Year thereafter; provided, however,
that if the amount of Restricted Payments in cash by the Company is less than
the amount permitted hereunder in the applicable Fiscal Year (the “Unused
Amount”), the Unused Amount may be carried forward for such payments permitted
hereunder in the immediately succeeding two Fiscal Years; and provided, further,
to the extent any such Unused Amount is carried forward to subsequent years, it
will be deemed used in the applicable subsequent Fiscal Year before the amount
provided above for such Fiscal Year;

(vi) the Company may make Restricted Payments in cash if the Net Total Leverage
Ratio as of the end of the fiscal quarter immediately preceding the date of such
Restricted Payment on a Pro Forma Basis is less than 2.50:1.00;

(vii) the Company may make Restricted Payments in cash in an aggregate amount
not to exceed the Available Basket Amount on the date of such Restricted
Payment;

(viii) Restricted Payments by the Company and its Restricted Subsidiaries in
respect of the Specified Structured Finance Transactions and Specified Foreign
Restructuring Transactions; and

(ix) Restricted Payments to pay for the settlement, repurchase, retirement or
other acquisition or retirement for value, or satisfaction of any obligation, of
Equity Interests of the Company or any direct or indirect parent company of the
Company held by any future, present or former employee, director, manager or
consultant of the Company, any of its Subsidiaries or any direct or indirect
parent company of the Company pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement, or
any stock subscription or shareholder agreement (including, for the avoidance of
doubt, any principal and interest payable on any notes issued by the Company or
any direct or indirect parent company of the Company in connection with such
repurchase, retirement or other acquisition), including any Equity Interests
rolled over by management of the Company or any direct or indirect parent
company of the Company in connection with the Transactions; provided that the
aggregate Restricted Payments made under this clause (ix) do not exceed in any
calendar year $10,000,000 (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum (without giving
effect to the following proviso) of $15,000,000 in any calendar year); provided
further that such amount in any calendar year may be increased by an amount not
to exceed: (A) the cash proceeds from the sale of Equity Interests of the
Company and, to the extent contributed to the Company, the cash proceeds from
the sale of Equity Interests of any direct or indirect parent

 

122



--------------------------------------------------------------------------------

company of the Company, in each case to any future, present or former employees,
directors, managers or consultants of the Company, any of its Subsidiaries or
any direct or indirect parent company of the Company that occurs after the
Closing Date, plus (B) the cash proceeds of key man life insurance policies
received by the Company and the Restricted Subsidiaries after the Closing Date,
less (C) the amount of any Restricted Payments previously made pursuant to
clauses (A) and (B) of this clause (ix); and provided further that cancellation
of Indebtedness owing to the Company or any Restricted Subsidiary from any
future, present or former employees, directors, managers or consultants of the
Company, any direct or indirect parent company of the Company or any Restricted
Subsidiary in connection with a repurchase of Equity Interests of the Company or
any direct or indirect parent company of the Company will not be deemed to
constitute a Restricted Payment for purposes of this Section 5.02(c) or any
other provision of this Agreement; and

(x) any Restricted Payment made in connection with the Transactions and the fees
and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any direct or indirect parent company of the Company to
permit payment by such parent of such amount), to the extent permitted by
Section 5.02(h).

(d) Investments. Neither the Company nor any Restricted Subsidiary will,
directly or indirectly, make or hold any Investments, except:

(i) Investments held by the Company or any of its Restricted Subsidiaries in the
form of Cash Equivalents;

(ii) Investments existing on the date hereof and listed on Schedule 5.02(d) (or
with respect to Investments in Equity Interests, listed on Schedule 4.01(l))
hereto and extensions, renewals, modifications, restatements or replacements
thereof; provided, that no such extension, renewal, modification or restatement
shall increase the amount of the original loan, advance or investment, except by
an amount equal to any premium or other reasonable amount paid in respect of the
underlying obligations and fees and expenses incurred in connection with such
replacement, renewal or extension;

(iii) advances to officers, directors and employees of the Company and its
Restricted Subsidiaries in an aggregate amount not to exceed $15,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(iv) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

123



--------------------------------------------------------------------------------

(v) Investments (including debt obligations and Equity Interests) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Company and its Restricted Subsidiaries and in
settlement of delinquent obligations of, and other disputes with, such customers
and suppliers arising in the ordinary course of business;

(vi) Permitted Acquisitions;

(vii) Investments consisting of extensions of credit or endorsements for
collection or deposit in the ordinary course of business;

(viii) promissory notes and other similar non-cash consideration received by the
Company and its Restricted Subsidiaries in connection with dispositions not
otherwise prohibited under this Agreement;

(ix) Investments in Swap Contracts entered into in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes;

(x)(A) Investments by the Company or its Restricted Subsidiaries in any Loan
Party or entity that becomes a Loan Party as a result of such Investment,
provided that, the amount of Investments by any Domestic Loan Party under this
clause (x)(A) in any Loan Party that is not a Domestic Loan Party shall be
subject to the applicable restriction in the definition of Liquidity Structures,
(B) Investments by any Group Member which is not a Loan Party in any other Group
Member which is also not a Loan Party and (C) Investments by any Loan Party in a
Group Member which is not a Loan Party in an aggregate amount not to exceed
$200,000,000 (exclusive of any amounts permitted pursuant to clause (A) above)
at any time (net of any returns of capital);

(xi) Guarantees of Leases and of other obligations not constituting Indebtedness
of the Company and its Restricted Subsidiaries entered into in the ordinary
course of business;

(xii) Investments by the Company or any of its Restricted Subsidiaries if the
Net Total Leverage Ratio as of the end of the fiscal quarter immediately
preceding the date of such Investment on a Pro Forma Basis is less than
2.50:1.00;

(xiii) Investments by the Company and its Restricted Subsidiaries in an
aggregate amount not to exceed the Available Basket Amount on the date of such
Investment;

(xiv) Investments the by Company and its Restricted Subsidiaries made in cash in
an aggregate amount not to exceed $125,000,000 at any time outstanding;

 

124



--------------------------------------------------------------------------------

(xv) Investments by the Company and its Restricted Subsidiaries in respect of
the Specified Structured Finance Transactions and the Specified Foreign
Restructuring Transactions;

(xvi) any Investments made in connection with the Transactions and the fees and
expenses related thereto or used to fund amounts owed to Affiliates, to the
extent permitted by Section 5.02(h); and

(xvii) Investments constituting loans and advances among the Company and its
Restricted Subsidiaries for working capital and other ordinary course purposes
pursuant to, and in accordance with, the Liquidity Structures,

provided that, notwithstanding anything to the contrary contained herein, the
Company may, or may cause its Subsidiaries to, purchase preferred stock of
Diversey on or about the date hereof.

(e) Dispositions. Neither the Company nor any Restricted Subsidiary will make
any Disposition or enter into any agreement to make any Disposition, except:

(i) Dispositions of obsolete, worn out, damaged, surplus or otherwise no longer
used or useful machinery, parts, equipment or other assets no longer used or
useful in the conduct of the business of the Company or any of its Restricted
Subsidiaries in the ordinary course of business;

(ii) Dispositions of Cash Equivalents and inventory in the ordinary course of
business (including the sale, transfer or other disposition of overdue or
disputed accounts receivable, in connection with the compromise or collection
thereof) and the conversion of cash into Cash Equivalents and Cash Equivalents
into cash;

(iii) Dispositions of property subject to Events of Loss;

(iv) the sale or issuance of any Subsidiary’s Equity Interests to the Company or
any Restricted Subsidiary; provided that any Subsidiary Guarantor shall only
issue or sell its Equity Interests to the Company or another Loan Party;

(v) Dispositions by the Company to any Subsidiary, or by any Subsidiary to the
Company or to another Subsidiary of the Company; provided that if the transferor
is a Restricted Subsidiary, the transferee thereof must either be the Company or
a Restricted Subsidiary; provided, further that if the transferor is the Company
or a Guarantor, the transferee must be either the Company or a Guarantor;
provided, further that the immediately preceding proviso shall not be applicable
if either (i) (w) the transferor is a Domestic Loan Party and the transferee is
a Foreign Subsidiary that is not a Loan Party, (x) the assets being
transferred are Equity Interests in a Foreign Subsidiary and are being
transferred as part of a foreign subsidiary rationalization program effected in
good faith by the Company and (y) the transfer is made for fair market value as
determined by the Company in its reasonable discretion or (ii) (w) the
transferor is a Foreign

 

125



--------------------------------------------------------------------------------

Subsidiary that is Loan Party and the transferee is a Foreign Subsidiary that is
not a Loan Party, (x) the assets being transferred are Equity Interests, (y) the
transfer is made for cash consideration payable in immediately available funds
and (z) the transfer is made for fair market value as determined by the Company
in its reasonable discretion (it being understood and agreed that Dispositions
may be made between Loan Parties as part of a related series of transactions in
which the money or property being transferred ultimately is received by a Loan
Party; provided however, to the extent any “related series of transactions”, as
referred to in this Section 5.02(e)(v), involves a transaction with a Person
that is not a Loan Party, such transaction shall not adversely affect the
interests of the Lenders as determined by the Agent);

(vi) Dispositions that are Investments not prohibited by Section 5.02(d);

(vii) Dispositions of property or assets from a Loan Party to a Subsidiary that
is not a Loan Party or to a joint venture of a Loan Party; provided, that as of
the date of such Disposition the aggregate fair market value of property and
assets subject to such Dispositions (determined at the time of such
Dispositions) pursuant to this clause (vii) during the term of this Agreement
does not exceed $50,000,000;

(viii) Dispositions of Unrestricted Subsidiaries;

(ix) Leases, subleases, licenses or sublicenses of assets or properties in the
ordinary course of business and which do not materially interfere with the
business of the Company and its Restricted Subsidiaries;

(x) Dispositions of IP Rights which, in the reasonable good faith determination
of the Borrower, are not material to the conduct of the business of the Company
and its Restricted Subsidiaries, the expiration and abandonment of IP Rights and
other transfers of IP Rights and copyrighted material in the ordinary course of
business or that are otherwise not material to the conduct of the business of
the Company and its Restricted Subsidiaries;

(xi) Dispositions of assets or properties to the extent that such assets or
properties are exchanged for credit against the purchase price of similar
replacement assets or properties or the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement assets or
properties, in each case, in the ordinary course of business;

(xii) termination of Swap Contracts;

(xiii) other Dispositions by the Company and its Restricted Subsidiaries;
provided that (a) at the time of such Disposition, no Event of Default has
occurred and is continuing, (b) the aggregate book value of all property
Disposed of in reliance on this clause (xiii) in any Fiscal Year shall not
exceed 15% of the Company’s Consolidated Net Tangible Assets, as determined as
of the last day of

 

126



--------------------------------------------------------------------------------

the preceding Fiscal Year, and (c) at least 75% of the consideration received in
connection with each such Disposition shall be in the form of cash or Cash
Equivalents;

(xiv) any other Disposition identified prior to the Restatement Effective Date
and set forth on Schedule 5.02(e) hereto;

(xv) sales of any receivables in connection with Permitted Receivables
Financings with a total aggregate maximum facility size not to exceed
$250,000,000 (or the Equivalent thereof at the time of incurrence); and

(xvi) Dispositions pursuant to the Specified Structured Finance Transaction.

(f) Fundamental Changes. The Company will not, and will not permit any of the
Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(i) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of the Company or any other Person may be
merged, amalgamated or consolidated with or into the Company or any Borrower;
provided that (A) the Company or such Borrower shall be the continuing or
surviving entity or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not the Company or such Borrower (such other
Person, the “Successor Borrower”), (1) the Successor Borrower shall, as the case
may be, be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof or in the
case of a Borrower that is a Foreign Subsidiary, under the law of the
jurisdiction where the relevant Borrower that is a Foreign Subsidiary was
organized, (2) the Successor Borrower shall expressly assume all the obligations
of the Company or such Borrower under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Agent, (3) each Guarantor, unless it is the other party to
such merger or consolidation, shall have by a supplement to the Guaranty
confirmed that its guaranty thereunder shall apply to any Successor Borrower’s
obligations under this Agreement, (4) each Subsidiary grantor and each
Subsidiary pledgor, unless it is the other party to such merger or
consolidation, shall have by a supplement to any applicable Collateral Document,
affirmed that all of its obligations thereunder shall still apply and (6) the
Successor Borrower shall have delivered to the Agent an officer’s certificate
stating that such merger or consolidation and such supplements preserve the
enforceability of the Guaranty and the perfection and priority of the Liens
under the applicable Collateral Documents (it being understood that if the
foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Company or such Borrower, as applicable, under this
Agreement);

 

127



--------------------------------------------------------------------------------

(ii) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of the Company or any other Person may be
merged, amalgamated or consolidated with or into any one or more Subsidiaries of
the Company, provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) the Company shall
take all steps necessary to cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall, execute
a supplement to the Guaranty and the relevant Collateral Documents in form and
substance reasonably satisfactory to the Agent in order to become a Guarantor
and pledgor, mortgagor and grantor, as applicable, thereunder for the benefit of
the Secured Parties, (iii) no Default or Event of Default has occurred and is
continuing or would result from the consummation of such merger, amalgamation or
consolidation and (iv) the Company shall have delivered to the Agent an
officers’ certificate stating that such merger, amalgamation or consolidation
and any such supplements to any Collateral Document preserve the enforceability
of the Guaranties and the perfection and priority of the Liens under the
applicable Collateral Documents;

(iii) the Acquisition may be consummated;

(iv) any Restricted Subsidiary that is not a Loan Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Company or any other Restricted Subsidiary;

(v) any Subsidiary may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any Loan Party,
provided that the consideration for any such disposition by any Person other
than a Guarantor shall not exceed the fair value of such assets;

(vi) any Restricted Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;

(vii) to the extent that no Default or Event of Default would result from the
consummation of such disposition or investment, the Company and the Restricted
Subsidiaries may consummate a merger, dissolution, liquidation, consolidation,
investment or disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 5.02(e) or an Investment permitted pursuant to
Section 5.02(d);

 

128



--------------------------------------------------------------------------------

(viii) the Company and the Restricted Subsidiaries may consummate a Disposition
constituting the sale of manufacturing facilities and related assets, in
connection with establishing outsourcing arrangements providing substantially
similar functionality;

(ix) the Specified Foreign Restructuring Transactions may be consummated; and

(x) any other transaction set forth on Schedule 5.02(e) may be consummated;

provided, however, except as permitted by Section 5.01(e)(x)(v),
Section 5.02(e)(xiv), Section 5.02(f)(ix) or Section 5.02(f)(x), neither the
Company nor any Domestic Subsidiary will convey, sell, lease, assign, transfer
or otherwise dispose of (collectively, a “transfer”) any of its property,
business or assets (including, without limitation leasehold interests), whether
now owned or hereafter acquired, to any Foreign Subsidiary, except to the extent
that such transfer or series of related transfers (A) individually or in the
aggregate, would not reasonably be expected to materially and adversely affect
the business, results of operations or financial condition of the Company and
its Subsidiaries taken as a whole, (B) are made for cash consideration payable
in immediately available funds (provided that this clause (B) shall not apply to
any transfer of Equity Interest for which reasonable equivalent non-cash value
is given), and (C) are made for consideration equal to the value of the asset or
assets that would be attributed to such asset or assets being transferred by an
independent and unaffiliated third party purchasing such assets in an
arms-length sale transaction as of such date, as determined in good faith by the
Company.

(g) Change in Nature of Business. The Company will not, and will not permit any
of its Restricted Subsidiaries to, engage in any business other than the
businesses in which the Company and its Subsidiaries, taken as a whole, are
engaged on the Restatement Effective Date, plus extensions and expansions
thereof, and businesses and activities incidental or related thereto.

(h) Transactions with Affiliates. Neither any Loan Party nor any Restricted
Subsidiary will effect any transaction with any Affiliate of the Company that is
not a Restricted Subsidiary, having a value, or for consideration having a
value, in excess of $50,000,000 unless the board of directors (or the person
duly authorized to perform similar functions) of the Company or such Restricted
Subsidiary shall make a good faith determination that the terms of such
transaction are, taken as a whole, no less favorable to the Company or such
Restricted Subsidiary, as the case may be, than would at the time be obtainable
for a comparable transaction in arms-length dealing with an unrelated third
party; provided, however, that this Section 5.02(h) shall not apply to
(i) overhead and other ordinary course allocations of costs and services on a
reasonable basis, (ii) allocations of tax liabilities and other tax-related
items among the Company and its Affiliates based principally upon the financial
income, taxable income, credits and other amounts directly related to the
respective parties, to the extent that the share of such liabilities and other
items allocable to the Company and its Restricted Subsidiaries shall not exceed
the amount that such Persons would have been responsible for as a direct
taxpayer and (iii) any Investment permitted by Section 5.02(d) or any Restricted
Junior

 

129



--------------------------------------------------------------------------------

Payment permitted by Section 5.02(m), and (iv) the Specified Foreign
Restructuring Transactions, the Liquidity Structure and/or the Specified
Structured Finance Transactions; provided, further, that this provision shall
not permit Dispositions, sales, loans, leases, assignments, transfers or other
dispositions to any Foreign Subsidiary which is otherwise restricted under any
other provisions of this Section 5.02.

(i) Speculative Hedging Activities. Neither the Company nor any Restricted
Subsidiary will enter into any Swap Contracts other than in the ordinary course
of business for non-speculative purposes and consistent with sound business
practice.

(j) Amendments of Certain Documents. None of the Loan Parties will enter into
any amendment, or agree to or accept any waiver, of any of the provisions of
(i) the certificate of incorporation, formation or organization, by-laws,
limited liability company agreement, partnership agreement, operating agreement
or any other governing and organizational document of any of the Loan Parties or
(ii) the Merger Agreement or the Senior Notes, in each case if doing so would
materially adversely affect the rights of the Loan Parties, the Agent and the
Lenders, or any of them.

(k) Sales and Leasebacks. Except as set forth on Schedule 5.02(k), neither any
Loan Party nor any Restricted Subsidiary will (i) become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property, whether now owned or hereafter acquired (A) which such Loan Party has
sold or transferred or is to sell or transfer to any other Person (other than
another Loan Party) or (B) which such Loan Party intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by a Loan Party to any Person (other than another Loan
Party) in connection with such lease, or (ii) create, incur, assume or suffer to
exist any obligations as lessee under operating leases or agreements to lease
having an original term of one year or more that would cause the direct and
contingent liabilities of the Company and its Subsidiaries, on a consolidated
basis, in respect of all such obligations to exceed $50,000,000 payable in any
period of 12 consecutive months; provided that nothing in this Section 5.02(k)
shall be construed to prevent the obligations described herein from being
incurred pursuant to Section 5.02(b)(x) (to the extent such obligations could
otherwise be incurred pursuant to Section 5.02(b)(x)).

(l) Negative Pledge. Neither any Loan Party nor any Restricted Subsidiary will
enter into or suffer to exist, or permit any of its Restricted Subsidiaries to
enter into or suffer to exist, any agreement prohibiting or conditioning the
creation or assumption of any Lien upon any of its assets or property except
(i) agreements in favor of the Secured Parties, (ii) agreements governing
Indebtedness or other arrangements secured by Liens permitted under
Section 5.02(a)) so long as such restrictions extend only to (x) the property
acquired with or subject to such Indebtedness or (y) the property subject to
such other arrangements, as the case may be, (iii) agreements in existence on
the Closing Date and set forth on Schedule 5.02(l) including any renewals,
extensions or replacements of such agreements on terms not materially less
favorable to the interests of the Lenders than those in effect on the date of
this Agreement, (vi) purchase money obligations for property acquired in the
ordinary course of business, (v) pursuant to any requirement of law or any
applicable rule, regulation or order, (vi) any agreement or other instrument of

 

130



--------------------------------------------------------------------------------

a Person acquired by or merged or consolidated with or into the Company or any
Restricted Subsidiary, or of an Unrestricted Subsidiary that is designated a
Restricted Subsidiary, or that is assumed in connection with the acquisition of
assets from such Person, in each case that is in existence at the time of such
transaction (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired or designated, (vii) contracts for
the sale of assets, including customary restrictions with respect to a
Subsidiary of the Company pursuant to an agreement that has been entered into
for the sale or disposition of all or substantially all of the capital stock or
assets of such Subsidiary, (viii) restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business, (ix) customary provisions in joint venture agreements or
arrangements and other similar agreements or arrangements relating solely to
such joint venture, (x) customary provisions contained in leases, sub-leases,
licenses, sub-licenses or similar agreements, in each case, entered into in the
ordinary course of business and (xi) restrictions created in connection with any
Permitted Receivables Financing that, in the good faith determination of the
Company, are necessary or advisable to effect such Permitted Receivables
Financing.

(m) Restricted Junior Payments. Neither any Loan Party nor any Restricted
Subsidiary will, or will permit any of their Restricted Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment, except:

(i) the Company may make Restricted Junior Payments if the Net Total Leverage
Ratio as of the end of the fiscal quarter immediately preceding the date of such
Restricted Junior Payment on a Pro Forma Basis is less than 2.50:1.00;

(ii) the Company may make Restricted Junior Payments in cash in an aggregate
amount not to exceed the Available Basket Amount on the date of such Restricted
Junior Payment;

(iii) the Company may make Restricted Junior Payments by the conversion of the
applicable Indebtedness to common equity of the Company or Qualified Preferred
Equity of the Company, applying the Net Cash Proceeds of the issuance of such
common equity or such Qualified Preferred Equity to the payment of such
Indebtedness or exchanging such Indebtedness solely for such common equity or
such Qualified Preferred Equity or Subordinated Indebtedness of the Company; and

(iv) the Company may make other Restricted Junior Payments in cash in an
aggregate amount not to exceed $100,000,000 during the term of this Agreement.

(n) Capital Increase. The Company and the Loan Parties shall procure that the
stated share capital of (i) any Loan Party incorporated in Germany as a limited

 

131



--------------------------------------------------------------------------------

liability company (Gesellschaft mit beschränkter Haftung) or (ii) any general
partner of a Loan Party which is established in Germany as a limited liability
partnership or a partnership (GmbH & Co. KG / GmbH & Co. oHG) will not be
increased without the prior written consent of the Agent.

Notwithstanding anything in this Agreement to the contrary, (i) during any
period of time that (A) the Ratings Condition has been satisfied and, as of the
applicable date of determination, has remained satisfied for an uninterrupted
period of at least 30 consecutive days, and (B) no Event of Default has occurred
and is continuing (the simultaneous occurrence of both of the events described
in the foregoing clauses (A) and (B) being collectively referred to as a
“Covenant Suspension Event”), the Company and the Restricted Subsidiaries will
not be required comply with the terms of Sections 5.02(c), 5.02(d), 5.02(e),
5.02(k) and 5.02(m) collectively, the “Suspension Covenants”), and (ii) during
any period of time when a Covenant Suspension Event shall have occurred and be
continuing and the Interest Coverage Ratio is greater than or equal to 2.00:1.00
(as determined on a Pro Forma Basis, giving effect to each anticipated
indebtedness incurrence event, as of the end of the fiscal quarter immediately
preceding such date), the Company and the Restricted Subsidiaries will not be
required to comply with the terms of clauses (i) through (xi) of Section 5.02(b)
(but, for the avoidance of doubt, will still be required to comply with the
proviso at the end of Section 5.02(b)) of such Section 5.02(b) (the “Suspension
Debt Covenant”). In the event that the Company and the Restricted Subsidiaries
are not required to comply with the Suspension Covenants or the Suspension Debt
Covenant for any period of time as a result of the foregoing, and on any
subsequent date (the “Reversion Date”) the Ratings Condition is not satisfied
(or in the case of the Suspension Debt Covenant, the Interest Coverage Ratio
shall be less than 2.00:1.00 as of such date), then the Company and the
Restricted Subsidiaries will thereafter again be required to comply with the
Suspension Covenants, and the Suspension Debt Covenant with respect to any
future events or transactions. Notwithstanding that the Suspension Covenants and
the Suspension Debt Covenant may be reinstated, no Default, Event of Default or
breach of any kind shall be deemed to exist under any Loan Document with respect
to the Suspension Covenants or Suspension Debt Covenant, as the case may be, and
none of the Company or any of its Subsidiaries shall bear any liability for any
actions taken or events occurring during the Suspension Period, or any actions
taken at any time pursuant to any contractual obligation arising prior to the
Reversion Date, as a result of a failure to comply with the Suspension Covenants
or the Suspension Debt Covenant during the Suspension Period (or upon
termination of the Suspension Period or after that time based solely on events
that occurred during the Suspension Period); provided, that all prepayment
obligations contained herein that make reference to any Suspension Covenant
shall survive regardless of the occurrence of a Covenant Suspension Event.

 

132



--------------------------------------------------------------------------------

SECTION 5.03 Company Net Total Leverage Ratio. So long as any Advance or Letter
of Credit shall remain outstanding or any Lender shall have any Commitment
hereunder, the Company will not permit the Net Total Leverage Ratio for any Test
Period ending on the last day of a fiscal quarter set forth below to be greater
than the ratio set forth opposite such Test Period below:

 

Fiscal Quarter Ending

   Net Total Leverage Ratio

September 30, 2012

   5.50:1.00

December 31, 2012

   5.50:1.00

March 31, 2013

   5.50:1.00

June 30, 2013

   5.50:1.00

September 30, 2013

   5.50:1.00

December 31, 2013

   5.25:1.00

March 31, 2014

   5.25:1.00

June 30, 2014

   4.75:1.00

September 30, 2014

   4.50:1.00

December 31, 2014

   4.50:1.00

March 31, 2015

   4.50:1.00

June 30, 2015

   4.00:1.00

September 30, 2015

   4.00:1.00

December 31, 2015

   3.75:1.00

March 31, 2016

   3.75:1.00

June 30, 2016

   3.25:1.00

September 30, 2016 and thereafter

   3.25:1.00

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Payments. Any Borrower shall (i) default in the payment when due of any
payment of principal of its Advances or Notes or (ii) default, and such default
shall continue unremedied for at least five Business Days, of any payment of
interest on its Advances or Notes, of any fees or other amounts owing by it
hereunder or thereunder; or

(b) Representations, etc. Any representation, warranty or statement made by any
Borrower herein or in any other Loan Document or in any certificate delivered
pursuant hereto or thereto shall prove to have been, when made, untrue in any
material respect; or

(c) Covenants. Any Borrower shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Sections 5.01(a)(v)(A), 5.01(d), 5.01(i), 5.02 (other than subsections (f) or
(g) thereof) or 5.03, or (ii) default in the due performance or observance by it
of any term, covenant or agreement (other than those referred to in
Sections 6.01(a) or (b) and clause (i) of this Section 6.01(c) and other than
Section 5.03 but including Sections 5.02(f) and (g)) contained in this Agreement
and such default described in this clause (ii) shall continue unremedied for a
period of 30 days after written notice to the Company by the Agent or the
Required Lenders; or

(d) Default Under Other Agreements. (i) The Company or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the Notes)
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or (y) default in the observance or
performance of any

 

133



--------------------------------------------------------------------------------

agreement or condition relating to any Indebtedness (other than the Notes) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity, or (ii) any
Indebtedness of the Company or any of its Subsidiaries shall be declared to be
due and payable, or required to be prepaid other than by a regularly scheduled
or other mandatory required prepayment or by reason of optional prepayment or
tender by the issuer at its discretion, prior to the stated maturity thereof;
provided that it shall not constitute an Event of Default pursuant to this
clause (d) unless the aggregate amount of all Indebtedness referred to in
clauses (i) and (ii) above exceeds $75,000,000 at any one time; or

(e) Bankruptcy, etc. The Company or any of its Material Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”) or, in the case of a Foreign Subsidiary, any
similar proceedings in the jurisdiction or state under the laws of which such
Foreign Subsidiary is organized; or an involuntary case is commenced against the
Company or any of its Material Subsidiaries, and the petition is not dismissed
within 60 days, after commencement of the case; or a custodian (as defined in
the Bankruptcy Code) is appointed for, or takes charge of, all or substantially
all of the property of the Company or any of its Material Subsidiaries, or the
Company or any of its Material Subsidiaries commences any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any of its
Material Subsidiaries, or there is commenced against the Company or any of its
Material Subsidiaries any such proceeding which remains undismissed for a period
of 60 days, or the Company or any of its Material Subsidiaries is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any of its Material
Subsidiaries suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Company or any of its Material Subsidiaries makes a
general assignment for the benefit of creditors; or any corporate action is
taken by the Company or any of its Material Subsidiaries for the purpose of
effecting any of the foregoing; or any Material Subsidiary having its center of
main interests in German is unable to pay its debts when they fall due
(zahlungsunfähig) or over-indebted (überschuldet) within the meaning of sect. 17
or 19 of the German Insolvency Code, or any third party has filed for the
opening of insolvency proceedings with respect to such Material Subsidiary
unless such filing is obviously frivolous (offensichtlich rechtsmissbräuchlich)
and is dismissed by the relevant insolvency court within 14 days, or the
managing directors of such Material Subsidiary have filed for the opening of
insolvency proceedings; or any Material Subsidiary incorporated in Australia
(i) is in liquidation, in provisional liquidation, under administration or wound
up or has had a Controller (as defined in the Corporations Act) appointed to its
property and (ii) is subject to any arrangement, assignment, moratorium or
composition, protected from creditors under any statute or dissolved (in each
case, other than to carry out a reconstruction or amalgamation while solvent on
terms approved by the Agent); or

 

134



--------------------------------------------------------------------------------

(f) ERISA. (i) any Reportable Event shall have occurred with respect to a Plan
and the sum (determined as of the date of occurrence of such Reportable Event)
of the Insufficiency of such Plan and the Insufficiency of any and all other
Plans with respect to which a Reportable Event shall have occurred and then
exist (or the liability of the Borrowers and the ERISA Affiliates related to
such Reportable Event) exceeds $75,000,000;

(ii) any Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount that, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Borrowers and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $75,000,000;

(iii) any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
Reorganization, Insolvent or has been determined to be in “endangered” or
“critical” status within the meaning of Section 432 of the Internal Revenue Code
or Section 305 of ERISA, and as a result of such Reorganization, insolvency or
determination, the aggregate annual contributions of the Borrowers and the ERISA
Affiliates to all Multiemployer Plans that are then in Reorganization, Insolvent
or in endangered or critical status have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
Reorganization, insolvency or determination occurs by an amount exceeding
$75,000,000; and

(iv) a Canadian Pension Event shall occur which results in or could reasonably
be expected to result in liability of any Borrower or Restricted Subsidiary in
an aggregate amount in excess of $75,000,000.

(g) Judgments. One or more judgments or decrees shall be entered against the
Company or any of its Subsidiaries involving in the aggregate for the Company
and its Subsidiaries a liability (not paid or fully covered by insurance) of
$75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof. For the avoidance of doubt, a settlement related to the W.R.
Grace Liabilities shall neither be considered to be a judgment nor decree for
the purposes of this Section 6.01(g); or

(h) Guaranty. Article VII hereof, the Subsidiary Guaranties or any material
provision thereof shall cease to be in full force or effect, or the Company or
any Subsidiary Guarantor or any Person acting by or on behalf of the Company or
any Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under Article VII hereof or the Subsidiary Guaranties, as the case
may be; or

 

135



--------------------------------------------------------------------------------

(i) Change of Control. A Change of Control shall occur; or

(j) (i) any Lien purported to be created under any Collateral Document shall
cease to be a valid and perfected Lien on Collateral with aggregate fair market
value of at least $75,000,000 with the priority required by the applicable
Collateral Document, or any Lien purported to be created under any Collateral
Document shall be asserted by any Loan Party not to be a valid and perfected
Lien on any Collateral with the priority required by the applicable Collateral
Document, except (i) as a result of the release of a Loan Party or the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents or (ii) as a result of the Agent’s failure to maintain
possession of any stock certificates, promissory notes or other instruments
delivered to it under the Collateral Agreement; or

(ii)(A) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the documentation governing any subordinated obligations of any Loan
Party, or (B) the subordination provisions thereunder shall be invalidated or
otherwise cease, or shall be asserted in writing by any Loan Party to be invalid
or to cease, to be legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their terms;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.02(b) or by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrowers, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon such
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrowers; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code, (A) the obligation of
each Lender to make Advances (other than Advances to be made by a Lender
pursuant to Section 2.02(b) or by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrowers.

Solely for the purposes of determining whether an Event of Default has occurred
under clause (d), (e) or (g) of Section 6.01, any reference in any such
clause to any Subsidiary shall be deemed not to include any Immaterial
Subsidiary affected by any event or circumstance referred to in any such clause.

SECTION 6.02 Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the

 

136



--------------------------------------------------------------------------------

actions described in Section 6.01 or otherwise, make demand upon the Company to,
and forthwith upon such demand the Company will, (a) pay to the Agent on behalf
of the Lenders in same day funds at the Agent’s office designated in such
demand, for deposit in the L/C Cash Deposit Account, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding or (b) make
such other reasonable arrangements in respect of the outstanding Letters of
Credit as shall be acceptable to the Required Lenders; provided, however, that
in the event of an actual or deemed entry of an order for relief with respect to
any Borrower under the Bankruptcy Code, (A) the obligation of the Borrowers to
pay to the Agent on behalf of the Lenders in same day funds at the Agent’s
office designated in such demand, for deposit in the L/C Cash Deposit Account,
an amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers. If at any time the Agent reasonably
determines that any funds held in the L/C Cash Deposit Account are subject to
any right or interest of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrowers will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Deposit Account, an amount equal to the excess of (a) such aggregate Available
Amount over (b) the total amount of funds, if any, then held in the L/C Cash
Deposit Account that are free and clear of any such right and interest. Upon the
drawing of any Letter of Credit, to the extent funds are on deposit in the L/C
Cash Deposit Account, such funds shall be applied to reimburse the Issuing Banks
to the extent permitted by applicable law, and if so applied, then such
reimbursement shall be deemed a repayment of the corresponding Advance in
respect of such Letter of Credit. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrowers
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be promptly returned to the Company.

ARTICLE VII

GUARANTY

SECTION 7.01 Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of each other Borrower now or hereafter existing
under or in respect of (i) this Agreement or any Notes (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise, (ii) Cash
Management Obligations and (iii) Swap Obligations (and such obligations referred
to clause (i), (ii) and (iii) being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Agent or any Lender in enforcing any rights under this
Guaranty. Without limiting the generality of the foregoing, the Company’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Borrower to the Agent or any Lender
under or in respect of this Agreement or any Notes but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Borrower.

 

137



--------------------------------------------------------------------------------

SECTION 7.02 Guaranty Absolute. The Company guarantees payment of the Guaranteed
Obligations strictly in accordance with the terms of this Agreement and any
Notes, regardless of any law, regulation or order now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Agent or any
Lender with respect thereto. The obligations of the Company under or in respect
of this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any other Borrower under or in respect of this Agreement and any
Notes, and a separate action or actions may be brought and prosecuted against
the Company to enforce this Guaranty, irrespective of whether any action is
brought against any other Borrower or whether any other Borrower is joined in
any such action or actions. The liability of the Company under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and the
Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of this Agreement, the Notes or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Borrower under or in respect of this Agreement and any Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any other collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement and any Notes or any other
assets of any Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver this any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.

 

138



--------------------------------------------------------------------------------

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any other Borrower or
otherwise, all as though such payment had not been made.

SECTION 7.03 Waivers and Acknowledgments. The Company hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Agent or any Lender
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Borrower or any other Person or
any collateral.

(a) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(b) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any of the other Borrower, any other guarantor or any
other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.

(c) The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Borrower or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.

(d) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and any Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04 Subrogation. The Company hereby unconditionally and irrevocably
agrees until the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and the
last-occurring Termination Date not to exercise any rights that it may now have
or hereafter acquire against any other Borrower or any other insider guarantor
that arise from the existence, payment, performance or enforcement of the
Company’s obligations under or in respect of this Guaranty, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Agent or any Lender against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or

 

139



--------------------------------------------------------------------------------

any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and the Commitments shall have expired or been terminated. If any amount
shall be paid to the Company in violation of the immediately preceding sentence
at any time prior to the later of (a) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the last-occurring Termination Date, such amount shall be received and held
in trust for the benefit of the Agent and the Lenders, shall be segregated from
other property and funds of the Company and shall forthwith be paid or delivered
to the Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of this Agreement and any Notes, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) the Company shall make payment to the Agent
or any Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and (iii) the last-occurring Termination Date
shall have occurred, the Agent and the Lenders will, at the Company’s request
and expense, execute and deliver to the Company appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Company of an interest in the Guaranteed
Obligations resulting from such payment made by the Company pursuant to this
Guaranty.

SECTION 7.05 Subordination. The Company hereby subordinates any and all debts,
liabilities and other obligations owed to the Company by each other Borrower
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), the Company may receive
regularly scheduled payments from any other Borrower on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), however, unless the Required
Lenders otherwise agree, the Company shall not demand, accept or take any action
to collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Borrower, the Company agrees that the Agent
and the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Company receives payment of any Subordinated Obligations.

 

140



--------------------------------------------------------------------------------

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), the Company shall, if the Agent
so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Company under the other provisions of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), the Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of the Company, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require the Company (A) to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

SECTION 7.06 Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty (other than the Cash Management Obligations
and the Swap Obligations) and (ii) the last-occurring Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and any Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07. The Company shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Agent and the Lenders.

ARTICLE VIII

THE AGENT

SECTION 8.01 Authorization and Action. (a) Each Lender (in its capacities as a
Lender, Swing Line Bank and Issuing Bank, as applicable) hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents,
including as collateral agent for such Lender and the other Secured Parties
under the Collateral Documents as are delegated to the Agent by the terms hereof
and the other Loan Documents, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement

 

141



--------------------------------------------------------------------------------

(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrowers pursuant to the terms of this
Agreement.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender,
Swing Line Bank and Issuing Bank, as applicable) hereby appoints and authorizes
the Agent to act as the agent of such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto (including, but not limited to, execution,
amendment, transfer, termination and renewal of Collateral Documents, and
application for registration of creation, transfer and release of Lien on any
Collateral).

(c) Each Lender (in its capacities as a Lender, Swing Line Bank and Issuing
Bank, as applicable) irrevocably authorizes each of the Agent, at its option and
in its discretion, (i) to release any Lien on any property granted to or held by
the Agent under any Loan Document (A) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration, termination or Cash Collateralization of all
Letters of Credit, (B) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (C) if
approved, authorized or ratified in writing in accordance with Section 9.01
hereof, (ii) to release any Guarantor from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and (iii) to subordinate any Lien on any property granted
to or held by the Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 5.02(a)(ii). Upon request by the
Agent at any time, the Required Lenders will confirm in writing the Agent’s
authority to release its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Loan Documents.

SECTION 8.02 Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Indebtedness resulting therefrom until the
Agent receives and accepts an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (ii) may consult with legal counsel (including counsel for the
Company), independent public accountants and other experts selected by it and
shall not be liable for any action reasonably taken or omitted to be taken in
good faith by it in accordance with the reasonable advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance,

 

142



--------------------------------------------------------------------------------

observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of any Borrower or the existence at any time of any
Default or to inspect the property (including the books and records) of any
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any other instrument
or document furnished pursuant hereto; and (vi) shall incur no liability under
or in respect of this Agreement by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telecopier or telegram) believed
by it to be genuine and signed or sent by the proper party or parties.

SECTION 8.03 CBNA and Affiliates. With respect to its Commitments, the Advances
made by it and the Note issued to it, CBNA shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not the Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include CBNA in its individual capacity. CBNA and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Company, any of its Subsidiaries and any
Person who may do business with or own securities of the Company or any such
Subsidiary, all as if CBNA were not the Agent and without any duty to account
therefor to the Lenders. The Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Company or any of its Subsidiaries to the extent such information was obtained
or received in any capacity other than as Agent.

SECTION 8.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any Joint Lead Arranger or
any Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any Joint Lead Arranger, or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

SECTION 8.05 Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not reimbursed by a Borrower), from and against such
Lender’s Ratable Share (determined at the time indemnification is sought
hereunder) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence, bad faith or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its Ratable Share (determined at
the time indemnification is sought hereunder) of any out-of-pocket expenses
(including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by a Borrower.
In

 

143



--------------------------------------------------------------------------------

the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Company) from and against such Lender’s Ratable
Share (determined at the time indemnification is sought hereunder) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against any such Issuing Bank in any
way relating to or arising out of this Agreement or any action taken or omitted
by such Issuing Bank hereunder or in connection herewith; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Issuing Bank’s gross negligence, bad faith or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse any such Issuing Bank promptly upon demand for its Ratable Share
(determined at the time indemnification is sought hereunder) of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Company under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Company. In the case of
any investigation, litigation or proceeding to which this Section 8.05(b)
applies, such indemnity shall be effective whether any such investigation,
litigation or proceeding is brought by an Issuing Bank, any Lender or a third
party.

(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender’s Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company or any Borrower.

SECTION 8.06 Appointment as Agent and Administrator in Relation to German
Collateral. (a) In relation to the German Collateral, the Agent shall:

(i) hold, administer and (subject to the same having become enforceable and to
the terms of this Agreement) realise any such German Collateral which is
Collateral transferred or assigned (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted under a non-accessory security right (nicht akzessorische
Sicherheit) to it in its own name as trustee (treuhänderisch) for the benefit of
the Secured Parties; and

(ii) administer and (subject to the same having become enforceable and to the
terms of this Agreement) realise in the name of and on behalf of the Secured
Parties any German Collateral which is pledged (Verpfändung) or otherwise
transferred to any Secured Party under an accessory security right
(akzessorische Sicherheit) in the name and on behalf of the Secured Parties.

 

144



--------------------------------------------------------------------------------

(b) Each Secured Party (other than the Agent) hereby authorises the Agent to
accept as its representative (Stellvertreter) any pledge or other creation of
any accessory security right made to such Secured Party in relation to the Loan
Documents and to act and execute on its behalf as its representative
(Stellvertreter), subject to the terms of the Loan Documents, amendments or
releases of, accessions and alterations to, and to carry out similar dealings
with regard to any German Collateral Document which creates a pledge or any
other accessory security right (akzessorische Sicherheit).

(c) Each Secured Party which becomes a party to any Loan Document ratifies and
approves all acts and declarations previously done by the Agent on such Secured
Party’s behalf (including for the avoidance of doubt the declarations made by
the Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht)) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party in respect of the German
Collateral Documents.

(d) Each relevant Loan Party and the Company and each relevant Secured Party
agrees that the German Collateral Documents shall be subject to the terms of
this Agreement.

(e) The Agent shall and is hereby authorised by each of the Secured Parties (and
to the extent it may have any interest therein, every other party hereto) to
execute on behalf of itself and each other party hereto where relevant without
the need for any further referral to, or authority from, any other Person all
necessary releases or confirmations of any security created under the German
Collateral Documents in relation to the disposal of any asset which is permitted
under the German Collateral Documents or consented or agreed upon in accordance
with the Loan Documents.

(f) Each Secured Party hereby irrevocably authorises the Agent to act on its
behalf and if required under applicable law, or if otherwise appropriate, in its
name and on its behalf in connection with the preparation, execution and
delivery of the German Collateral Documents and the perfection and monitoring of
the German Collateral, including but not limited to, any share pledge, mortgage,
assignment or transfer of title for security purposes. The Agent is authorised
to make all statements necessary or appropriate in connection with the foregoing
sentence.

(g) Each of the Loan Parties and the Secured Parties hereby relieves the Agent
from the restrictions pursuant to section 181 of the German Civil Code
(Bürgerliches Gesetzbuch BGB) or any comparable provision under any other
jurisdiction restricting self-dealing and/or representing several parties at the
same time in order to enable the Agent to perform its duties and obligations as
Agent hereunder.

(h) It is hereby agreed that, in relation to any jurisdiction the courts of
which would not recognise or give effect to the trust expressed to be created by
this Section 8.06 (Appointment as Agent and administrator in relation to German
Collateral), the relationship of

 

145



--------------------------------------------------------------------------------

the Secured Parties to the Agent in relation to any German Collateral shall be
construed as one of principal and agent but, to the extent permissible under the
laws of such jurisdiction, all the other provisions of this by this Section 8.06
(Appointment as Agent and administrator in relation to German Security
Collateral) shall have full force and effect between the Parties.

SECTION 8.07 Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Company. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent,
provided that such successor shall, be (x) a U.S. Person, a branch of a non-U.S.
bank treated as a U.S. Person in accordance with Treasury Regulation section
1.1441-1(b)(2)(iv) (or, in each case, an Affiliate thereof which is a U.S.
Person) and (y) treated as a financial institution pursuant to Treasury
Regulation section 1.1441-1(b)(2). If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Agent is (without taking into
account any provision in the definition of “Defaulting Lender” requiring notice
from the Agent or any other party) a Defaulting Lender, the Required Lenders
(determined after giving effect to Section 9.01) may by notice to the Company
and such Person remove such Person as Agent and appoint a replacement Agent
hereunder with the consent of the Company (such consent not to be unreasonably
withheld), provided that (i) such removal shall, to the fullest extent permitted
by applicable law, in any event become effective if no such replacement Agent is
appointed hereunder within 30 days after the giving of such notice and (ii) no
such consent of the Company shall be required if an Event of Default has
occurred and is continuing at the time of such appointment.

SECTION 8.08 Other Agents. Each Lender hereby acknowledges that neither the
syndication agent, the documentation agents, the Joint Lead Arrangers, nor any
other Lender designated as any “Agent” on the signature pages hereof has any
liability hereunder other than in its capacity as a Lender.

SECTION 8.09 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more co-agents or sub-agents appointed by the
Agent. The Agent and any such co-agent or sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. Each such co-agent and sub-agent and the Related Parties of the
Agent and each such co-agent and sub-agent shall be entitled to the benefits of
all provisions of this Article VIII and Article IX (as though such co-agents and
sub-agents were the “Agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

146



--------------------------------------------------------------------------------

SECTION 8.10 Appointment for the Province of Québec. Without prejudice to
Section 8.01 above, each of the Secured Parties hereby appoints the Agent as the
person holding the power of attorney (fondé pouvoir) of the Secured Parties as
contemplated under Article 2692 of the Civil Code of Québec, to enter into, to
take and to hold on their behalf, and for their benefit, any deed of hypothec
(“Deed of Hypothec”) to be executed by any Borrower or Restricted Subsidiary
granting a hypothec pursuant to the laws of the Province of Québec (Canada) and
to exercise such powers and duties which are conferred thereupon under such
deed. Each of the Secured Parties hereby additionally appoints the Agent as
agent, mandatary, custodian and depositary for and on behalf of the Secured
Parties (a) to hold and to be the sole registered holder of any bond (“Bond”)
issued under the Deed of Hypothec, the whole notwithstanding Section 32 of the
Act respecting the Special Powers of Legal Persons (Québec) or any other
applicable law, and (b) to enter into, to take and to hold on their behalf, and
for their benefit, a bond pledge agreement (“Pledge”) to be executed by such
Borrower or Restricted Subsidiary pursuant to the laws of the Province of Québec
and creating a pledge of the Bond as security for the payment and performance
of, inter alia, the Secured Obligations. In this respect,(a) the Agent as agent,
mandatary, custodian and depositary for and on behalf of the Secured Parties,
shall keep a record indicating the names and addresses of, and the pro rata
portion of the obligations and indebtedness secured by the Pledge, owing to each
of the Secured Parties for and on behalf of whom the Bond is so held from time
to time, and (b)each of the Secured Parties will be entitled to the benefits of
any property or assets charged under the Deed of Hypothec and the Pledge and
will participate in the proceeds of realization of any such property or assets.
The Agent, in such aforesaid capacities shall (i) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the Agent with
respect to the property or assets charged under the Deed of Hypothec and Pledge,
any other applicable law or otherwise, and (ii) benefit from and be subject to
all provisions hereof with respect to the Agent mutatis mutandis, including,
without limitation, all such provisions with respect to the liability or
responsibility to and indemnification by the Secured Parties, the Borrowers or
the Restricted Subsidiaries. The execution prior to the Closing Date by the
Agent of any Deed of Hypothec, Pledge or other security documents made pursuant
to the laws of the Province of Québec (Canada) is hereby ratified and confirmed.
The constitution of the Agent as the person holding the power of attorney (fondé
de pouvoir), and of the Agent, as agent, mandatary, custodian and depositary
with respect to any Bond that may be issued and pledged from time to time to the
Agent for the benefit of the Secured Parties, shall be deemed to have been
ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any potion of any of
the Secured Parties’ rights and obligations under this Agreement by the
execution of an assignment, including an Assignment and Acceptance Agreement or
other agreement pursuant to which it becomes such assignee or participant, and
by each successor Agent by the execution of an assignment agreement or other
agreement, or by the compliance with other formalities, as the case may be,
pursuant to which it becomes a successor Agent hereunder.

 

147



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by (or consented to by) each Lender affected
thereby, do any of the following:

(a) waive any of the conditions specified in Section 3.01;

(b) increase the Revolving Credit Commitments of such Lender other than as
provided in Section 2.19;

(c) reduce the principal of, or rate of interest on, the Revolving Credit
Advances, the Term Advances, the Letters of Credit, the Swing Line Advances or
any fees or other amounts payable hereunder;

(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder other than as provided
in Section 2.20;

(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder;

(f) Reserved;

(g) other than pursuant to the terms of the Subsidiary Guarantees, release the
Subsidiary Guarantors (or otherwise limit such Subsidiary Guarantors’ liability
with respect to the obligations owing to the Agent and the Lenders under the
Subsidiary Guaranties) if such release or limitation is in respect of
substantially all of the value of the Subsidiary Guaranties to the Agent and the
Lenders;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions;

(i) release the Company (or otherwise limit the Company’s liability with respect
to the obligations of the Borrowers) from its guaranty set forth in Article VII
hereof; or

(j) amend this Section 9.01 or the definition of “Required Lenders”;

and provided further that (w) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the

 

148



--------------------------------------------------------------------------------

rights or duties of the Agent under this Agreement or any Note, (x) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Bank in addition to the Lenders required above to take such action,
adversely affect the rights or obligations of the Swing Line Bank in its
capacities as such under this Agreement and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement and (z) the consent of Lenders having at least a majority (based on
the Equivalent in Dollars at such time) in interest of a Facility shall be
required with respect to any amendment or waiver that by its terms adversely
affects the rights of Lenders under such Facility in respect of payments
hereunder in a manner different than such amendment or waiver affects other
Facilities. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (x) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, in addition to any credit extensions and related
incremental amendment agreements effectuated without the consent of Lenders in
accordance with Section 2.04(b), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agent and the
Company (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Advances
hereunder and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and other definitions related to such new
loans.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Agent, the Company and the Lenders providing the
relevant Replacement Term Loans (as defined below) to permit the refinancing,
replacement or modification of all outstanding Term A Advances, all outstanding
CDN Term A Advances, all outstanding JPY Term A-1 Advances, all outstanding Euro
Term A Advances, all outstanding Term B-1 Advances or all outstanding Euro Term
B-1 Advances (“Replaced Term Loans”) with a replacement term loan tranche
hereunder (“Replacement Term Loans”), provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Replaced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing, and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or no less favorable to the Lenders providing such
Replacement Term Loans taken as a whole than, those applicable to such Replaced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term
Advances as applicable in effect immediately prior to such refinancing.

 

149



--------------------------------------------------------------------------------

Furthermore, and notwithstanding anything else to the contrary contained in this
Section 9.01, (i) if the Agent and the Company shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of this Agreement or any other Loan Document, then the Agent and
the Company shall be permitted to amend such provision and (ii) the Agent and
the Company shall be permitted to amend any provision of any Collateral Document
to better implement the intentions of this Agreement and the other Loan
Documents, and in each case, such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.

SECTION 9.02 Notices, Etc. (a) All notices and other communications provided for
hereunder shall be either (x) in writing (including telecopier communication)
and mailed, telecopied or delivered or (y) as and to the extent set forth in
Section 9.02(b) and in the proviso to this Section 9.02(a), if to any Borrower,
at the Company’s address at 200 Riverfront Blvd., 3rd Floor, Elmwood Park, New
Jersey 07407, Attention: Treasurer, with a copy to Attention: General Counsel;
if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto; if to any other Lender, at its Domestic Lending
Office specified in the Assignment and Acceptance pursuant to which it became a
Lender; if to the Agent, at its address at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention: Bank Loan Syndications; or if to the Agent’s
Australian Affiliate, at its address at Citisecurities Limited, Level 24,
Citigroup Centre, 2 Park Street, Sydney NSW 2000, Attention: Maria Mills/Craig
Guyan, Fax: 61-2 8225-5244, Email: maria.mills@citi.com, craig.guyan@citi.com,
with a copy to: Citicorp International Limited, 9/F., Two Harbourfront, 22 Tak
Fung Street, Hunghom, Kowloon, Hong Kong, Attention: Regional Loans Agency, Fax:
852-2621-3183/852-2621-3184 or, as to the Company or the Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Company and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(a)(i),
(ii) or (v) shall be delivered to the Agent as specified in Section 9.02(b) or
as otherwise specified to the Company by the Agent. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Agent pursuant to Article II, III or VIII
shall not be effective until received by the Agent during its normal business
hours. Delivery by telecopier of an executed counterpart of any amendment or
waiver of any provision of this Agreement or the Notes or of any exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.

(b) So long as CBNA or any of its Affiliates is the Agent, materials required to
be delivered pursuant to Section 5.01(a)(i), (ii) and (v) shall be delivered to
the Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com. The Company agrees that the
Agent may make such materials, as well as any other written information,
documents, instruments and other material relating to the Company, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”). The Company
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are

 

150



--------------------------------------------------------------------------------

confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04 Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement and the other documents to be
delivered hereunder, including, without limitation, (i) the syndication of the
Revolving Facility provided for herein, the preparation, negotiation, execution,
delivery, interpretation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) the creation, perfection or protection of the Liens under
any Loan Document and (iii) the reasonable and documented out-of-pocket legal
expenses of one firm of one counsel to the Agent and the Lenders and, if
necessary, one local legal counsel in each relevant jurisdiction (and, to the
extent required by the subject matter, one specialist counsel for each such
specialized area of law in each appropriate jurisdiction). The Company further
agrees to pay on demand all costs and expenses of the Agent and the Lenders, if
any (including the reasonable and documented out-of pocket legal fees of one
firm of counsel to the Agent, the Issuing Banks and the Lenders and, if
necessary, one local legal counsel in each relevant jurisdiction (and, to the
extent required by the subject matter, one specialist counsel for each such
specialized area of law in each appropriate jurisdiction), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement and the other documents to be delivered hereunder, including,
without limitation, reasonable fees and expenses of counsel for the Agent and
each Lender in connection with the enforcement of rights under this
Section 9.04(a).

 

151



--------------------------------------------------------------------------------

(b) Each Borrower agrees to indemnify and hold harmless the Agent, each Joint
Lead Arranger and each Lender and each of their Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including the reasonable
and documented out-of-pocket legal expenses of one firm of counsel and one local
legal counsel in each relevant jurisdiction and, to the extent required by the
subject matter, one specialist counsel for each such specialized area of law in
each appropriate jurisdiction and, upon notice from an Indemnified Party of a
conflict of interest (as determined in the sole discretion of such Indemnified
Party), one counsel for each such affected Indemnified Party) or disbursements
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, (i) except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith or willful misconduct, (ii) which resulted from a material breach of
any Loan Documents by such Indemnified Party as determined in a final,
non-appealable judgment by a court of competent jurisdiction or (iii) any
dispute solely among the indemnified persons and not arising out of any act or
omission of the Company, or any of their Affiliates (except when one of the
parties to such action was acting in its capacity as an agent, an arranger a
bookrunner or another agency capacity); provided that the Company shall not be
liable for any indirect, special, punitive or consequential damages (other than
in respect of any such damages required to be indemnified pursuant to this
Section 9.04 including, without limitation, as to any claims by Persons not
party to the Loan Documents, or claims brought in violation of this paragraph.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 9.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by a
Borrower, its directors, equity holders or creditors or an Indemnified Party or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
Each Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Joint Lead Arranger,
any Lender, any of their Affiliates, or any of their respective directors,
officers, employees, attorneys and agents, on any theory of liability, arising
out of or otherwise relating to this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.09, 2.10, 2.11 or 2.13, acceleration
of the maturity of the Advances or Notes pursuant to Section 6.01 or for any
other reason, or (ii) as a result of a payment or Conversion pursuant to
Section 2.09, 2.10, 2.13 or 2.20 such Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may

 

152



--------------------------------------------------------------------------------

reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. If the amount of the
Committed Currency purchased by any Lender in the case of a Conversion or
exchange of Advances in the case of Section 2.09 or 2.13 exceeds the sum
required to satisfy such Lender’s liability in respect of such Advances, such
Lender agrees to remit to the Company such excess. A certificate as to such
amounts submitted to the Company and the Agent by such Lender pursuant to this
Section 9.04(c) (which certificate shall, if the Company so requests, include
reasonably detailed calculations) shall be conclusive and binding for all
purposes, absent manifest error.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.12, 2.14(e), 2.15, 9.04 and 9.12(c) shall survive the payment in full
of principal, interest and all other amounts payable hereunder and under the
Notes.

SECTION 9.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the
applicable Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its Affiliates may have.

SECTION 9.06 Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, the
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

 

153



--------------------------------------------------------------------------------

SECTION 9.07 Assignments and Participations. Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Advances
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and/or the Advances at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender, no minimum amount need
be assigned; and

(ii) in any case not described in paragraph (a)(i) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Acceptance Agreement, as of the
Trade Date) shall not be less than $5,000,000 in respect of the Revolving Credit
Facilities or $2,000,000 in respect of the Term Facilities, unless each of the
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitments
assigned.

(c) Required Consents. No consent shall be required for any assignment except to
the extent required by paragraph (a)(ii) of this Section and, in addition:

(i) the consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (x) an Event of Default under
Section 6.01(a) or (e) has occurred and is continuing at the time of such
assignment, or (y) such assignment is to a Lender, an Approved Fund, an
Affiliate of a Lender or to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the F.R.S. Board and any Operating Circular issued
by such Federal Reserve Bank; provided that in the case of an assignment of any
Term Advance, the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
5 Business Days after having received notice thereof and provided, further, that
the Borrower’s consent shall not be required for assignments during the primary
syndication of the Term B-1 Commitments and the Euro Term B-1 Commitments
hereunder which are made within 90 days of the Restatement Effective Date to
financial institutions identified to the Company by the Agent on a list provided
prior to the date hereof;

 

154



--------------------------------------------------------------------------------

(ii) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Commitments if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund, unless such assignment is to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank; and

(iii) the consent of each Issuing Bank and the Swing Line Bank shall be required
for any assignment in respect of Revolving Credit Commitments unless such
assignment is to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the F.R.S. Board and any Operating Circular issued by such
Federal Reserve Bank.

(d) Register. The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it (and will record such information in the Register) and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Advances owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(e) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, for its acceptance and
recording in the Register, together with a processing and recordation fee of
$3,500; provided that the Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
no processing and recordation fee shall be required upon any assignment to any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
F.R.S. Board and any Operating Circular issued by such Federal Reserve Bank. The
assignee, if it is not already a Lender, shall deliver to the Agent an
Administrative Questionnaire.

(f) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries except as
provided in Section 2.11(c), (B) to any Defaulting Lender or any of their
respective Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (f) or
(C) to any Offshore Associate of any Australian Borrower.

(g) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(h) Certain Pledges. Notwithstanding anything to the contrary contained herein,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including

 

155



--------------------------------------------------------------------------------

any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(i) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable Ratable
Share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank, the Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full Ratable Share of all Advances and participations
in Letters of Credit and Swing Line Advances. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c)(ii) of this Section, from and after the effective date specified
in each Lender Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.15, 2.16, 8.05, 9.04, 9.05
and 9.08 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c)(iii) of this Section.

 

156



--------------------------------------------------------------------------------

(j) Any Lender may at any time sell to one or more commercial banks or other
financial institutions (each of such commercial banks and other financial
institutions being herein called a “Participant”) participating interests in any
of its Advances, its Commitment, or other interests of such Lender hereunder,
including participations pursuant to the Intercreditor Agreement; provided that:

(i) no participation contemplated in this Section 9.07(j) shall relieve such
Lender from its Commitment(s) or its other obligations hereunder;

(ii) such Lender shall remain solely responsible for the performance of its
Commitment(s) and such other obligations;

(iii) the Company and the Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

(iv) no Participant, unless such Participant is an Affiliate of such Lender,
shall be entitled to require such Lender to take or refrain from taking any
action hereunder or under any other Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clause (a) or (c) of
Section 9.01;

(v) no Borrower shall be required to pay any amount under Sections 2.12 and 2.15
that is greater than the amount which it would have been required to pay had no
participating interest been sold and no Borrower shall be required to pay any
amount under Section 2.15 unless such Participant has complied with
Section 2.15(e) and (f) as if it were a Lender; and

(vi) each Lender that sells a participation under this Section 9.07(j) shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest on) each of the Participant’s interest in
the Lender’s Advances, Commitments or other interests hereunder (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender may treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes hereunder. No Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person except to the extent
that such disclosure is necessary to establish that such Advance, Commitment, or
other interest is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.

The Company acknowledges and agrees that each Participant, for purposes of
Sections 2.12 and 2.15 only, shall be considered a Lender.

(k) Each Loan Party incorporated under the laws of Luxembourg expressly accepts
and confirms for the purposes of article 1281 and article 1278 of the Luxembourg
civil code that, notwithstanding any assignment and/or transfer made pursuant to
this Agreement, any guarantee given by it and any security interest created
under the Loan Documents to which it is a party, shall be preserved for the
benefit of any new Lender or Participant.

 

157



--------------------------------------------------------------------------------

SECTION 9.08 Confidentiality. Each of the Agent and the Lender Parties agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
in, or any prospective assignee in, any of its rights and obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Company and its obligations, this Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency in connection
with rating the Company or its Subsidiaries or the Advances or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Advances; (h) with the consent
of the Company; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company. For purposes of this
Section, “Information” means all information received from the Company or any of
its Subsidiaries relating to the Company or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to any Lender on a nonconfidential basis prior to disclosure by the Company or
any of its Subsidiaries; provided that, in the case of information received from
the Company or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.09 Designated Borrower.

(a) Designation. Subject to any applicable limitations set forth herein and in
the other Loan Documents, the Company may at any time, and from time to time, by
delivery to the Agent of a Borrower Designation Agreement duly executed by the
Company and a specified Wholly-Owned Subsidiary, in substantially the form of
Exhibit J hereto, designate such Subsidiary as a “Borrower” for purposes of this
Agreement and the Revolving Credit Facilities hereunder (provided, that, in any
event, a Domestic Subsidiary may only become a Borrower under the US Revolving
Credit Facility, and a Foreign Subsidiary may only become a Borrower under the
Multicurrency Revolving Credit Facility), and such designation shall become
effective upon the execution and delivery to the Agent (each in form and
substance reasonably satisfactory to the Agent) of (i) the aforementioned
executed Borrower Designation Agreement, (ii) a loan certificate of such
Subsidiary, in substantially the form of Exhibit F hereto, and including the
attachments thereto specified in Section 3.01(c) hereof, (iii) all amendments or
joinders to any

 

158



--------------------------------------------------------------------------------

Notes issued under the applicable Revolving Credit Facility, (iv) if such
Subsidiary is not already a Guarantor, all Collateral Documents, guarantees and
other documents and instruments as such Subsidiary shall be required to deliver
to become a Guarantor (v) all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations and (vi) reaffirmations of their respective
guarantees by each Guarantor of the Obligations under the applicable Revolving
Credit Facility; provided that, to the extent any proposed Designated Borrower
is not organized under the law of Australia, Canada, Japan, Luxembourg the
Netherlands or any state of the U.S., the Agent shall have received tax and
regulatory advice satisfactory to the Agent (on the basis of the effect on the
Revolving Credit Lenders) in respect of such proposed Designated Borrower
becoming a Borrower hereunder and the Loan Parties shall enter into an amendment
as reasonably requested by the Agent in connection therewith. The Agent shall
promptly notify each Lender of each such designation by the Company and the
identity of the respective Subsidiary.

As soon as practicable and in any event within five Business Days after notice
of the designation under Section 9.09(a) of a Designated Borrower that is
organized under the laws of a jurisdiction other than of the United States,
Australia, Canada, Japan, Luxembourg, the Netherlands or a political subdivision
thereof, any Lender that may not legally lend to, or whose internal policies,
consistently applied, preclude lending to, such Designated Borrower (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Borrower shall have the right to borrow hereunder,
either (A) (i) replace such Protesting Lender in accordance with Section 2.20 or
(ii) notify the Agent and such Protesting Lender that the Commitments of such
Protesting Lender shall be terminated; provided that (x) the Company shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld and (y) such Protesting Lender shall have
received payment of an amount equal to the aggregate outstanding principal
amount of its Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder or (B) cancel its request to designate such
Subsidiary as a “Designated Borrower” hereunder.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Borrower
(other than the Company) then, so long as at the time no Notice of Borrowing,
Notice of Issuance or Letter of Credit in respect of such Borrower is
outstanding, such Person’s status as a “Borrower” shall terminate upon notice to
such effect from the Agent to the Lenders (which notice the Agent shall give
promptly, and only upon its receipt of a request therefor from the Company).
Thereafter, the Lenders shall be under no further obligation to make any Advance
or issue any Letter of Credit hereunder to such Borrower.

SECTION 9.10 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

159



--------------------------------------------------------------------------------

SECTION 9.12 Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at CBNA’s principal office in London at 11:00 A.M. (London
time) on the Business Day preceding that on which final judgment is given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at CBNA’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.

(c) The obligation of the Borrowers in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the applicable Borrower such excess.

SECTION 9.13 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Borrower hereby agrees that service of process in
any such action or proceeding brought in the any such New York State court or in
such federal court may be made upon the Company at its offices specified in
Section 9.02(a) and each Borrower hereby irrevocably appoints the Company its
authorized agent to accept such service of process, and agrees that the failure
of the Company to give any notice of any such service shall not impair or affect
the validity of such service or of any judgment rendered in any action or
proceeding based thereon. Each Borrower hereby further irrevocably consents to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to such

 

160



--------------------------------------------------------------------------------

Borrower at its address specified pursuant to Section 9.02(a). Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction. To the extent that any Borrower or Designated Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each Borrower and each Designated Borrower hereby irrevocably
waives such immunity in respect of its obligations under this Agreement.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.14 Substitution of Currency. (i) If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Foreign Currency had occurred;

(ii) If a judgment or order made by any court for the payment of any amount in
respect of any Obligations of a Loan Party under, or with respect to, this
Agreement or the Advances is expressed in a currency other than the currency
that such Advances were originally funded in, the Borrowers and the Domestic
Loan Parties will indemnify the Lenders against any deficiency arising from any
variation in rates of exchange between the date as of which the denomination
currency is notionally converted into the judgment currency for the purposes of
the judgment or order and the date of actual payment; provided that the Agent
and the Lenders shall reimburse the relevant Loan Party if there is any excess
amount arising from any variation in rates of exchange between the date as of
which the denomination currency is notionally converted into the judgment
currency for the purposes of the judgment or order and the date of actual
payment.

SECTION 9.15 No Liability of the Issuing Banks. None of the Agent, the Lenders
nor any Issuing Bank, nor any of their Affiliates, or the respective directors,
officers, employees, agents and advisors of such Person or such Affiliate, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to

 

161



--------------------------------------------------------------------------------

excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it. The parties hereto expressly agree that, as long as the Issuing Bank
has not acted with gross negligence or willful misconduct, such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.

SECTION 9.16 Patriot Act. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Agent, as applicable, to identify such Loan Party in accordance with the
Patriot Act. The Company and each other Borrower shall, and shall cause each of
their Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the Agent or
any Lender in order to assist the Agent and such Lender in maintaining
compliance with the Patriot Act.

SECTION 9.17 Release of Collateral. (a) Notwithstanding any other provision
herein or in any other Loan Document, the Agent is hereby authorized and shall
release the Collateral from the Liens granted under the Collateral Documents
securing the obligations under this Agreement on a Business Day specified by the
Company (the “Optional Release Date”), upon the satisfaction of the following
conditions precedent (the “Optional Release Conditions”).

(i) the Company shall have given notice to the Agent at least 10 days prior to
the Optional Release Date, specifying the proposed Optional Release Date;

(ii) the Ratings Condition has been satisfied, as of the date of such notice has
remained satisfied for an uninterrupted period of at least 30 consecutive days,
and shall remain satisfied as of the Optional Release Date;

(iii) no Default shall have occurred and be continuing as of the date of such
notice or as of the Optional Release Date;

(iv) all Liens on the Collateral securing the Notes and any other obligations
pursuant to the Collateral Documents, have been released as of the Optional
Release Date or are released simultaneously with the release of the Collateral
from the Liens securing obligations under the Loan Documents pursuant to this
Section; and

 

162



--------------------------------------------------------------------------------

(v) on the Optional Release Date, the Agent shall have received (A) a
certificate, dated the Optional Release Date and executed on behalf of the
Company by a Senior Financial Officer thereof, confirming the satisfaction of
the Optional Release Conditions set forth in clauses (ii), (iii) and (iv) above
and (B) such other evidence and calculations as the Agent may reasonably require
confirming the satisfaction of the Optional Release Conditions set forth above.

If the conditions set forth above are satisfied on the Optional Release Date,
then (i) on and after the Optional Release Date, the Agent shall execute and
deliver all such instruments, releases, financing statements or other
agreements, and take all such further actions, at the request and expense of the
Company, as shall be necessary to effectuate the release of the Liens granted
under the Collateral Documents and (ii) as of the Optional Release Date all
representations and warranties and covenants contained in this Agreement, the
Security Agreement and any other Collateral Document related to the grant or
perfection of Liens on the Collateral shall be deemed to be of no force or
effect. Any such release shall be without recourse to, or representation or
warranty by, the Agent and shall not require the consent of any Lender.

(b) Without limiting the provisions of Section 9.04, the Company shall reimburse
the Agent for all costs and expenses, including attorneys’ fees and
disbursements, incurred by it in connection with any action contemplated by this
Section.

(c) The Lenders hereby irrevocably agree that the Liens granted to the Agent by
the Loan Parties on any Collateral shall be automatically released (i) in full,
upon the termination of this Agreement and the payment of all Obligations
hereunder (except for contingent indemnification obligations in respect of which
a claim has not yet been made and any obligations which are expressly stated to
survive), (ii) upon the sale or other disposition of such Collateral (including
as part of or in connection with any other sale or other disposition permitted
hereunder) to any Person other than another Loan Party, to the extent such sale
or other disposition is made in compliance with the terms of this Agreement (and
the Agent may rely conclusively on a certificate to that effect provided to it
by any Loan Party upon its reasonable request without further inquiry), (iii) to
the extent such Collateral is comprised of property leased to a Loan Party, upon
termination or expiration of such lease, (iv) if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
this Section 9.01), (v) to the extent the property constituting such Collateral
is owned by any Loan Party, upon the release of such Loan Party from its
obligations under the applicable Guaranty (in accordance with the following
sentence), (vi) with respect to any Obligations of the Company or its Domestic
Subsidiaries, upon the sale or other disposition of such Collateral (including
as part of or in connection with any other sale or other disposition permitted
hereunder) to any Excluded Foreign Subsidiary, to the extent such sale or other
disposition is made in compliance with the terms of this Agreement (and the
Agent may rely conclusively on a certificate to that effect provided to it by
any Loan Party upon its reasonable request without further inquiry), (vii) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of the Agent pursuant to the Collateral Documents
and (viii) upon any Principal Property (as defined in the Existing Sealed Air
Notes) or capital stock constituting Collateral triggering the equal and ratable
clauses under the Existing Sealed Air Notes, such Principal Property and capital
stock constituting Collateral, while any Existing Sealed Air Notes remain

 

163



--------------------------------------------------------------------------------

outstanding, to the extent that such Collateral violates such equal and ratable
clauses. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Loan
Documents. Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary that is a Loan Party shall be released from the Guaranties
upon consummation of any permitted transaction resulting in such Subsidiary
ceasing to constitute a Restricted Subsidiary. The Lenders hereby authorize the
Agent to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Loan Party or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender.

SECTION 9.18 Waiver of Jury Trial. Each of the Borrowers, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

SECTION 9.19 Parallel Debt. (a) Definitions. In this Section:

“Corresponding Debt” means the Obligations.

“Parallel Debt” means any amount which a Borrower owes to the Agent under this
Clause.

(b) Each Loan Party irrevocably and unconditionally undertakes to pay to the
Agent amounts equal to, and in the currency or currencies of, its Corresponding
Debt.

(c) The Parallel Debt of each Loan Party:

(i) shall become due and payable at the same time as its Corresponding Debt; and

(ii) is independent and separate from, and without prejudice to, its
Corresponding Debt.

(d) For purposes of this Section, the Agent:

(i) is the independent and separate creditor of each Parallel Debt;

(ii) acts in its own name and not as agent, representative or trustee of the
Lenders and its claims in respect of each Parallel Debt shall not be held on
trust; and

(iii) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).

 

164



--------------------------------------------------------------------------------

(e) The Parallel Debt of a Loan Party shall be (a) decreased to the extent that
its Corresponding Debt has been irrevocably and unconditionally paid or
discharged, and (b) increased to the extent to that its Corresponding Debt has
increased, and the Corresponding Debt of a Loan Party shall be (x) decreased to
the extent that its Parallel Debt has been irrevocably and unconditionally paid
or discharged, and (y) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Loan Party shall
never exceed its Corresponding Debt.

(f) All amounts received or recovered by the Agent in connection with this
Section, to the extent permitted by applicable law, shall be applied in
accordance with Section 2.11(b)(ii)(C).

(g) This Section applies for the purpose of determining the secured obligations
in any Collateral Document and is (i) for the purpose of the Dutch law
Collateral Documents governed by Dutch law and (ii) for the purpose of the
Belgian law Collateral Documents governed by Belgian law.

SECTION 9.20 Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER FROM TIME TO TIME IS DEEMED TO HAVE EXECUTED
THE INTERCREDITOR AGREEMENT AND (A) AGREES THAT IT WILL BE BOUND BY AND COMPLY
WITH THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE
ALLOCATION OF PARTICIPATIONS PROVIDED FOR THEREIN, (C) MAKES ALL REPRESENTATIONS
AND WARRANTIES SPECIFIED IN THE INTERCREDITOR AGREEMENT, (D) AGREES TO TAKE NO
ACTION CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND
(E) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT
AS AGENT AND ON BEHALF OF SUCH LENDER.

SECTION 9.21 Exceptions to the Application of the Bank Transaction Agreement.
The Agreement on Bank Transactions (ginko torihiki yakujosho) and the Agreement
on Financial Transactions (kinyu torihiki yakujosho) separately submitted by any
Japanese Loan Parties to any of the Lenders or entered into between any Japanese
Loan Parties and any of the Lenders, if any, shall not apply to this Agreement
and the transactions contemplated in this Agreement

SECTION 9.22 Financial Assistance Australian Loan Party Notwithstanding any
other provision of this Agreement or any of the Loan Documents, the parties
agree that in respect of each Australian Loan Party, the provisions of this
Agreement and each other Loan Document and the obligations incurred under them
in so far as such obligations may constitute financial assistance under section
260A of the Corporations Act have no effect in respect of, and do not apply to,
any Australian Loan Party until such time as the steps set out in section 260B
of the Corporations Act have been complied with and all statutory periods
required under section 260B of the Corporations Act have elapsed.

 

165